Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 1 of 50 PageID #: 969




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

ABBOTT DIABETES CARE INC.              )
and ABBOTT DIABETES CARE               )
LIMITED,                               )
                                       )
           Plaintiffs,                 )
                                       )
      v.                               ) C.A. No. 21-977-CFC
                                       )
DEXCOM, INC.,                          )
                                       )
            Defendant.                 )


                DEFENDANT DEXCOM, INC.’S
               APPENDIX TO OPENING BRIEF
          IN SUPPORT OF ITS MOTION TO DISMISS
   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)

                                      John W. Shaw (No. 3362)
                                      David M. Fry (No. 5486)
                                      Nathan R. Hoeschen (No. 6232)
                                      SHAW KELLER LLP
                                      I.M. Pei Building
                                      1105 North Market Street, 12th Floor
                                      Wilmington, DE 19801
                                      (302) 298-0700
                                      jshaw@shawkeller.com
                                      dfry@shawkeller.com
                                      nhoeschen@shawkeller.com
                                      Attorneys for Defendant
Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 2 of 50 PageID #: 970




OF COUNSEL:
Robert A. Van Nest
Christa Anderson
Eugene M. Paige
Sophie Hood
Elizabeth A. Egan
Andrew S. Bruns
Sean M. Arenson
Jee Young (Grace) Kim
Puja Parikh
Nicholas R. Green
Yena Lee
Bilal Malik
KEKER, VAN NEST & PETERS LLP
633 Battery Street
San Francisco, CA 94111-1809
(415) 676-2276


Dated: September 13, 2021
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 31 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:971
                                                                             26




                           EXHIBIT A




                                                                           A1
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                       Filed 09/13/21
                                             07/01/21 Page    Page 42 of    of 50
                                                                                862PageID
                                                                                        PageID#:#:972      27
                                    111111    1111111111111111111111111111111111111111111111111111111111111
                                                                                                          USO 10820842B2


 c12)   United States Patent                                                            (10)   Patent No.:     US 10,820,842 B2
        Harper                                                                          (45)   Date of Patent:      *Nov. 3, 2020

 (54)   METHODS AND SYSTEMS FOR EARLY                                              (56)                    References Cited
        SIGNAL ATTENUATION DETECTION AND
        PROCESSING                                                                                    U.S. PATENT DOCUMENTS

                                                                                          3,581,062   A     5/1971    Aston
 (71)   Applicant: ABBOTT DIABETES CARE INC.,                                             3,926,760   A    12/1975    Allen eta!.
                   Alameda, CA (US)                                                       3,949,388   A     4/1976    Fuller
                                                                                          4,036,749   A     7/1977    Anderson
                                                                                          4,055,175   A    10/1977    Clemens et al.
 (72)   Inventor:      Wesley Scott Harper, Alameda, CA                                   4,129,128   A    12/1978    McFarlane
                       (US)                                                               4,245,634   A     111981    Albisser et a!.
                                                                                          4,327,725   A     5/1982    Cortese et al.
                                                                                          4,344,438   A     8/1982    Schultz
 (73)   Assignee: ABBOTT DIABETES CARE INC.,
                                                                                          4,349,728   A     9/1982    Phillips et a!.
                  Alameda, CA (US)                                                        4,425,920   A     111984    Bourland et a!.
                                                                                          4,441,968   A     4/1984    Emmer eta!.
 ( *)   Notice:        Subject to any disclaimer, the term of this                        4,464,170   A     8/1984    Clemens et al.
                                                                                          4,478,976   A    10/1984    Goertz et al.
                       patent is extended or adjusted under 35                            4,494,950   A     111985    Fischell
                       U.S.C. 154(b) by 0 days.                                           4,509,531   A     4/1985    Ward
                                                                                          4,527,240   A     7/1985    Kvitash
                       This patent is subject to a terminal dis-                          4,538,616   A     9/1985    Rogoff
                       claimer.                                                           4,619,793   A    10/1986    Lee
                                                                                          4,671,288   A     6/1987    Gough
                                                                                          4,703,756   A    1111987    Gough et al.
 (21)   Appl. No.: 16/905,276                                                             4,731,726   A     3/1988    Allen, III
                                                                                          4,749,985   A     6/1988    Corsberg
 (22)   Filed:         Jun. 18, 2020                                                      4,757,022   A     7/1988    Shults eta!.
                                                                                          4,759,828   A     7/1988    Young eta!.
                                                                                          4,777,953   A    10/1988    Ash et al.
 (65)                      Prior Publication Data                                         4,779,618   A    10/1988    Mund et al.
                                                                                          4,847,785   A     7/1989    Stephens
        US 2020/0315506 Al                  Oct. 8, 2020                                  4,854,322   A     8/1989    Ash et al.
                                                                                          4,890,620   A     111990    Gough
                                                                                                                 (Continued)
                 Related U.S. Application Data
                                                                                                FOREIGN PATENT DOCUMENTS
 (63)   Continuation of application No. 16/228,910, filed on
        Dec. 21, 2018, which is a continuation of application                      EP                  0098592          111984
        No. 15/061,774, filed on Mar. 4, 2016, now Pat. No.                        EP                  0127958         12/1984
        10,194,844, which is a continuation of application                                                       (Continued)
        No. 13/925,694, filed on Jun. 24, 2013, now Pat. No.
        9,31 0,230, which is a continuation of application No.                                         OTHER PUBLICATIONS
        12/769,635, filed on Apr. 28, 2010, now Pat. No.
        8,483,967.                                                                 Armour, J. C., et al., "Application of Chronic Intravascular Blood
                                                                                   Glucose Sensor in Dogs", Diabetes, vol. 39, 1990, pp. 1519-1526.

 (60)   Provisional application No. 61/173,600, filed on Apr.                                                    (Continued)
        29, 2009.
                                                                                   Primary Examiner- Jerry Lin
 (51)   Int. Cl.                                                                   (74) Attorney, Agent, or Firm- One LLP
        A61B 51145                    (2006.01)
        A61B 511473                   (2006.01)                                    (57)                      ABSTRACT
        A61B 511495                   (2006.01)
        G01N 33166                    (2006.01)                                    Provided are methods and apparatus for receiving sensor
        GOlD 18100                    (2006.01)                                    data from an analyte sensor of a sensor monitoring system,
        G01N 31122                    (2006.01)                                    processing the received sensor data with time corresponding
        G16H 40140                    (2018.01)                                    calibration data, outputting the processed sensor data,
 (52)   U.S. Cl.                                                                   detecting one or more adverse conditions associated with the
        CPC ........ A61B 5114532 (2013.01); A61B 511473                           sensor monitoring system, disabling the output of the sensor
                   (2013.01); A61B 511495 (2013.01); GOlD                          data during the adverse condition time period, determining
                    18100 (2013.01); G01N 31122 (2013.01);                         that the one or more detected adverse conditions is no longer
             G01N 33166 (2013.01); G16H 40140 (2018.01)                            present in the sensor monitoring system, retrieving the
                                                                                   sensor data during the adverse condition time period, pro-
 (58)   Field of Classification Search
                                                                                   cessing the retrieved sensor data during the adverse condi-
        CPC . A61B 5/14532; A61B 5/1473; A61B 5/1495;
                                                                                   tion time period, and outputting the processed retrieved
                     G16H 40/40; GOlD 18/00; G01N 31/22;
                                                                                   sensor data.
                                                                  GOlN 33/66
        USPC ............................................................ 702/19
        See application file for complete search history.                                             30 Claims, 7 Drawing Sheets

                                                                                                                                                  A2
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 53 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:973
                                                                             28


                                                     US 10,820,842 B2
                                                          Page 2


(56)                   References Cited                            5,807,375   A     9/1998   Gross et al.
                                                                   5,875,186   A     2/1999   Belanger et a!.
                   U.S. PATENT DOCUMENTS                           5,899,855   A     5/1999   Brown
                                                                   5,914,026   A     6/1999   Blubaugh, Jr. et a!.
       4,925,268   A    5/1990   Iyer eta!.                        5,925,021   A     7/1999   Castellano et al.
       4,953,552   A    9/1990   DeMarzo                           5,942,979   A     8/1999   Luppino
       4,986,271   A    111991   Wilkins                           5,951,521   A     9/1999   Mastrototaro et a!.
       4,995,402   A    2/1991   Smith eta!.                       5,957,854   A     9/1999   Besson eta!.
       5,000,180   A    3/1991   Kuypers et a!.                    5,961,451   A    10/1999   Reber et al.
       5,002,054   A    3/1991   Ash eta!.                         5,964,993   A    10/1999   Blubaugh, Jr. et a!.
       5,019,974   A    5/1991   Beckers                           5,965,380   A    10/1999   Heller eta!.
       5,050,612   A    9/1991   Matsumura                         5,971,922   A    10/1999   Arita eta!.
       5,051,688   A    9/1991   Murase eta!.                      5,972,199   A    10/1999   Heller eta!.
       5,055,171   A   10/1991   Peck                              5,987,353   A    1111999   Khatchatrian et a!.
       5,082,550   A    111992   Rishpon et a!.                    5,995,860   A    1111999   Sun eta!.
       5,106,365   A    4/1992   Hernandez                         6,001,067   A    12/1999   Shults eta!.
       5,122,925   A    6/1992   Inpyn                             6,004,278   A    12/1999   Botich eta!.
       5,135,004   A    8/1992   Adams eta!.                       6,022,315   A    212000    Iliff
       5,165,407   A   1111992   Wilson eta!.                      6,024,699   A    212000    Surwit eta!.
       5,202,261   A    4/1993   Musho et al.                      6,028,413   A    212000    Brockmann
       5,210,778   A    5/1993   Massart                           6,049,727   A     4/2000   Crothall
       5,228,449   A    7/1993   Christ et al.                     6,052,565   A     4/2000   Ishikura et a!.
       5,231,988   A    8/1993   Wernicke et a!.                   6,066,243   A     5/2000   Anderson et a!.
       5,246,867   A    9/1993   Lakowicz et a!.                   6,083,710   A     7/2000   Heller eta!.
       5,251,126   A   10/1993   Kahn eta!.                        6,088,608   A     7/2000   Schulman et a!.
       5,262,035   A   1111993   Gregg                             6,091,975   A     7/2000   Daddona et a!.
       5,262,305   A   1111993   Heller eta!.                      6,091,976   A     7/2000   Pfeiffer et al.
       5,264,104   A   1111993   Gregg eta!.                       6,093,172   A     7/2000   Funderburk et a!.
       5,264,105   A   1111993   Gregg eta!.                       6,096,364   A     8/2000   Bok et al.
       5,279,294   A    111994   Anderson et al.                   6,103,033   A     8/2000   Say eta!.
       5,285,792   A    2/1994   Sjoquist et a!.                   6,117,290   A     9/2000   Say eta!.
       5,293,877   A    3/1994   O'Hara eta!.                      6,119,028   A     9/2000   Schulman et a!.
       5,299,571   A    4/1994   Mastrototaro                      6,120,676   A     9/2000   Heller eta!.
       5,320,725   A    6/1994   Gregg eta!.                       6,121,009   A     9/2000   Heller eta!.
       5,322,063   A    6/1994   Allen eta!.                       6,121,611   A     9/2000   Lindsay et a!.
       5,340,722   A    8/1994   Wolfbeis et al.                   6,122,351   A     9/2000   Schlueter, Jr. et a!.
       5,342,789   A    8/1994   Chick et al.                      6,129,823   A    10/2000   Hughes et al.
       5,356,786   A   10/1994   Heller eta!.                      6,134,461   A    10/2000   Say eta!.
       5,360,404   A   1111994   Novacek eta!.                     6,141,573   A    10/2000   Kurnik eta!.
       5,372,427   A   12/1994   Padovani et a!.                   6,143,164   A    1112000   Heller eta!.
       5,379,238   A    111995   Stark                             6,159,147   A    12/2000   Lichter et a!.
       5,384,547   A    111995   Lynk et al.                       6,162,611   A    12/2000   Heller eta!.
       5,390,671   A    2/1995   Lord eta!.                        6,175,752   B1    1/2001   Say eta!.
       5,391,250   A    2/1995   Cheney, II et a!.                 6,200,265   B1    3/2001   Walsh eta!.
       5,394,877   A    3/1995   Orr eta!.                         6,212,416   B1    4/2001   Ward eta!.
       5,402,780   A    4/1995   Faasse, Jr.                       6,219,574   B1    4/2001   Cormier et a!.
       5,408,999   A    4/1995   Singh eta!.                       6,248,067   B1    6/2001   Causey, III et a!.
       5,410,326   A    4/1995   Goldstein                         6,254,586   B1    7/2001   Mann et al.
       5,411,647   A    5/1995   Johnson et a!.                    6,270,455   B1    8/2001   Brown
       5,431,160   A    7/1995   Wilkins                           6,275,717   B1    8/2001   Gross et al.
       5,431,921   A    7/1995   Thombre                           6,283,761   B1    9/2001   Joao
       5,462,645   A   10/1995   Albery et al.                     6,284,478   B1    9/2001   Heller eta!.
       5,472,317   A   12/1995   Field et al.                      6,293,925   B1    9/2001   Safabash et a!.
       5,489,414   A    2/1996   Schreiber et al.                  6,295,506   B1    9/2001   Heinonen et a!.
       5,497,772   A    3/1996   Schulman et a!.                   6,306,104   B1   10/2001   Cunningham et a!.
       5,507,288   A    4/1996   Boeker eta!.                      6,309,884   B1   10/2001   Cooper eta!.
       5,509,410   A    4/1996   Hill eta!.                        6,314,317   B1   1112001   Willis
       5,514,718   A    5/1996   Lewis et al.                      6,329,161   B1   12/2001   Heller eta!.
       5,531,878   A    7/1996   Vadgama et a!.                    6,348,640   B1   212002    Navot eta!.
       5,552,997   A    9/1996   Massart                           6,359,270   B1    3/2002   Bridson
       5,568,806   A   10/1996   Cheney, II et a!.                 6,359,444   B1    3/2002   Grimes
       5,569,186   A   10/1996   Lord eta!.                        6,360,888   B1    3/2002   Mcivor eta!.
       5,582,184   A   12/1996   Erickson et a!.                   6,366,794   B1    4/2002   Moussy eta!.
       5,586,553   A   12/1996   Halili eta!.                      6,377,828   B1    4/2002   Chaiken et a!.
       5,593,852   A    111997   Heller eta!.                      6,379,301   B1    4/2002   Worthington et a!.
       5,601,435   A    2/1997   Quv                               6,418,332   B1    7/2002   Mastrototaro et a!.
       5,609,575   A    3/1997   Larson et al.                     6,424,847   B1    7/2002   Mastrototaro et a!.
       5,628,310   A    5/1997   Rao eta!.                         6,427,088   B1    7/2002   Bowman, IV et a!.
       5,640,954   A    6/1997   Pfeiffer et al.                   6,440,068   B1    8/2002   Brown et al.
       5,653,239   A    8/1997   Pompei eta!.                      6,471,689   B1   10/2002   Joseph et al.
       5,665,222   A    9/1997   Heller eta!.                      6,478,736   B1   1112002   Mault
       5,711,001   A    111998   Bussan eta!.                      6,484,045   B1   1112002   Holker eta!.
       5,711,861   A    111998   Ward eta!.                        6,484,046   B1   1112002   Say eta!.
       5,726,646   A    3/1998   Bane et al.                       6,493,069   B1   12/2002   N agashimada et a!.
       5,735,285   A    4/1998   Albert eta!.                      6,498,043   B1   12/2002   Schulman et a!.
       5,748,103   A    5/1998   Flach eta!.                       6,514,718   B2    2/2003   Heller eta!.
       5,771,891   A    6/1998   Gozani                            6,546,268   B1    4/2003   Ishikawa et a!.
       5,772,586   A    6/1998   Heinonen et al.                   6,551,494   B1    4/2003   Heller eta!.
       5,791,344   A    8/1998   Schulman et a!.                   6,554,798   B1    4/2003   Mann et al.

                                                                                                                      A3
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 64 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:974
                                                                             29


                                                        US 10,820,842 B2
                                                             Page 3


(56)                    References Cited                              7,027,848    B2    4/2006   Robinson et al.
                                                                      7,027,931    B1    4/2006   Jones eta!.
                   U.S. PATENT DOCUMENTS                              7,041,068    B2    5/2006   Freeman et a!.
                                                                      7,041,468    B2    5/2006   Drucker et a!.
       6,558,321   B1    5/2003   Burd eta!.                          7,046,153    B2    5/2006   Oja eta!.
       6,558,351   B1    5/2003   Steil eta!.                         7,052,483    B2    5/2006   Woicik
       6,560,471   B1    5/2003   Heller eta!.                        7,056,302    B2    6/2006   Douglas
       6,561,978   B1    5/2003   Conn eta!.                          7,074,307    B2    7/2006   Simpson et al.
       6,562,001   B2    5/2003   Lebel eta!.                         7,081,195    B2    7/2006   Simpson et al.
       6,564,105   B2    5/2003   Starkweather et al.                 7,092,891    B2    8/2006   Maus eta!.
       6,565,509   B1    5/2003   Say eta!.                           7,098,803    B2    8/2006   Mann et al.
       6,571,128   B2    5/2003   Lebel eta!.                         7,108,778    B2    9/2006   Simpson et al.
       6,572,542   B1    6/2003   Houben et al.                       7,110,803    B2    9/2006   Shults eta!.
       6,574,490   B2    6/2003   Abbink eta!.                        7,113,821    B1    9/2006   Sun eta!.
       6,576,101   B1    6/2003   Heller eta!.                        7,123,950    B2   10/2006   Mannheimer
       6,577,899   B2    6/2003   Lebel eta!.                         7,134,999    B2   1112006   Brauker et a!.
       6,579,690   B1    6/2003   Bonnecaze et a!.                    7,136,689    B2   1112006   Shults eta!.
       6,585,644   B2    7/2003   Lebel eta!.                         7,153,265    B2   12/2006   Vachon
       6,591,125   B1    7/2003   Buse eta!.                          7,155,290    B2   12/2006   VonArx eta!.
       6,595,919   B2    7/2003   Berner eta!.                        7,171,274    B2    112007   Starkweather et al.
       6,605,200   B1    8/2003   Mao eta!.                           7,179,226    B2    2/2007   Crothall et a!.
       6,605,201   B1    8/2003   Mao eta!.                           7,190,988    B2    3/2007   Say eta!.
       6,607,509   B2    8/2003   Bobroff et a!.                      7,192,450    B2    3/2007   Brauker et a!.
       6,610,012   B2    8/2003   Mault                               7,198,606    B2    4/2007   Boecker et a!.
       6,633,772   B2   10/2003   Ford eta!.                          7,207,974    B2    4/2007   Safabash et a!.
       6,635,014   B2   10/2003   Starkweather et al.                 7,226,442    B2    6/2007   Sheppard et al.
       6,648,821   B2   1112003   Lebel eta!.                         7,226,978    B2    6/2007   Tapsak eta!.
       6,654,625   B1   1112003   Say eta!.                           7,276,029    B2   10/2007   Goode, Jr. et al.
       6,658,396   B1   12/2003   Tang eta!.                          7,278,983    B2   10/2007   Ireland et a!.
       6,659,948   B2   12/2003   Lebel eta!.                         7,286,894    B1   10/2007   Grant eta!.
       6,668,196   B1   12/2003   Villegas et a!.                     7,299,082    B2   1112007   Feldman et al.
       6,675,030   B2    112004   Ciurczak et a!.                     7,310,544    B2   12/2007   Brister et al.
       6,676,816   B2    112004   Mao eta!.                           7,324,012    B2    112008   Mann et al.
       6,687,546   B2    2/2004   Lebel eta!.                         7,329,239    B2    2/2008   Safabash et a!.
       6,689,056   B1    2/2004   Kilcoyne et a!.                     7,364,592    B2    4/2008   Carr-Brendel et a!.
       6,694,191   B2    2/2004   Starkweather et al.                 7,366,556    B2    4/2008   Brister et al.
       6,695,860   B1    2/2004   Ward eta!.                          7,379,765    B2    5/2008   Peti see et a!.
       6,702,857   B2    3/2004   Brauker et a!.                      7,381,184    B2    6/2008   Funderburk et a!.
       6,733,446   B2    5/2004   Lebel eta!.                         7 ,402,153   B2    7/2008   Steil eta!.
       6,740,075   B2    5/2004   Lebel eta!.                         7,424,318    B2    9/2008   Brister et al.
       6,741,877   B1    5/2004   Shults eta!.                        7,429,258    B2    9/2008   Angel eta!.
       6,743,635   B2    6/2004   Nee! eta!.                          7,455,663    B2   1112008   Bikovsky
       6,746,582   B2    6/2004   Heller eta!.                        7,460,898    B2   12/2008   Brister et al.
       6,758,810   B2    7/2004   Lebel eta!.                         7,462,264    B2   12/2008   Heller eta!.
       6,770,030   B1    8/2004   Schaupp et a!.                      7,467,003    B2   12/2008   Brister et al.
       6,789,195   B1    9/2004   Prihoda et al.                      7,471,972    B2   12/2008   Rhodes eta!.
       6,790,178   B1    9/2004   Mault et al.                        7,494,465    B2    212009   Brister et al.
       6,809,653   B1   10/2004   Mann eta!.                          7,497,827    B2    3/2009   Brister et al.
       6,810,290   B2   10/2004   Lebel eta!.                         7,499,002    B2    3/2009   Blasko eta!.
       6,811,533   B2   1112004   Lebel eta!.                         7,519,408    B2    4/2009   Rasdal et al.
       6,811,534   B2   1112004   Bowman, IV et a!.                   7,583,990    B2    9/2009   Goode, Jr. et al.
       6,813,519   B2   1112004   Lebel eta!.                         7,591,801    B2    9/2009   Brauker et a!.
       6,837,858   B2    112005   Cunningham eta!.                    7,599,726    B2   10/2009   Goode, Jr. et al.
       6,862,465   B2    3/2005   Shults eta!.                        7,613,491    B2   1112009   Boock eta!.
       6,873,268   B2    3/2005   Lebel eta!.                         7,615,007    B2   1112009   Shults eta!.
       6,881,551   B2    4/2005   Heller eta!.                        7,632,228    B2   12/2009   Brauker et a!.
       6,892,085   B2    5/2005   Mcivor eta!.                        7,635,594    B2   12/2009   Holmes et al.
       6,895,265   B2    5/2005   Silver                              7,637,868    B2   12/2009   Saint eta!.
       6,923,763   B1    8/2005   Kovatchev et a!.                    7,640,048    B2   12/2009   Dobbles et a!.
       6,931,327   B2    8/2005   Goode, Jr. et a!.                   7,651,596    B2    112010   Peti see et a!.
       6,932,894   B2    8/2005   Mao eta!.                           7,651,845    B2    112010   Doyle, III et a!.
       6,936,006   B2    8/2005   Sabra                               7,654,956    B2    212010   Brister et al.
       6,942,518   B2    9/2005   Liamos eta!.                        7,657,297    B2    212010   Simpson et al.
       6,950,708   B2    9/2005   Bowman, IV et a!.                   7,697,967    B2    4/2010   Stafford
       6,958,705   B2   10/2005   Lebel eta!.                         7,699,775    B2    4/2010   Desai eta!.
       6,968,294   B2   1112005   Gutta eta!.                         7,711,402    B2    5/2010   Shults eta!.
       6,971,274   B2   12/2005   Olin                                7,713,574    B2    5/2010   Brister et al.
       6,974,437   B2   12/2005   Lebel eta!.                         7,715,893    B2    5/2010   Karnath et a!.
       6,990,366   B2    112006   Say eta!.                           7,727,147    B1    6/2010   Osorio et al.
       6,997,907   B2    2/2006   Safabash et a!.                     7,731,657    B2    6/2010   Stafford
       6,998,247   B2    2/2006   Monfre eta!.                        7,736,310    B2    6/2010   Taub
       6,999,854   B2    2/2006   Roth                                7,736,344    B2    6/2010   Moberg eta!.
       7,003,336   B2    2/2006   Holker et al.                       7,763,042    B2    712010   Iio et a!.
       7,003,340   B2    2/2006   Say eta!.                           7,766,829    B2    8/2010   Sloan eta!.
       7,003,341   B2    2/2006   Say eta!.                           7,811,231    B2   10/2010   Jin eta!.
       7,015,817   B2    3/2006   Copley eta!.                        7,813,809    B2   10/2010   Strother et a!.
       7,016,713   B2    3/2006   Gardner et a!.                      7,822,454    B1   10/2010   Alden eta!.
       7,024,245   B2    4/2006   Lebel eta!.                         7,889,069    B2    212011   Fifolt eta!.
       7,025,774   B2    4/2006   Freeman et al.                      7,899,545    B2    3/2011   John

                                                                                                                        A4
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 75 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:975
                                                                             30


                                                      US 10,820,842 B2
                                                           Page 4


(56)                  References Cited                              2005/0090607    A1    4/2005   Tapsak eta!.
                                                                    2005/0096511    A1    5/2005   Fox eta!.
                 U.S. PATENT DOCUMENTS                              2005/0096516    A1    5/2005   Soykan eta!.
                                                                    2005/0113886    A1    5/2005   Fischell et a!.
     7,914,460   B2    3/2011   Melker eta!.                        2005/0114068    A1    5/2005   Chey eta!.
     7,938,797   B2    5/2011   Estes                               2005/0116683    A1    6/2005   Cheng eta!.
     7,941,200   B2    5/2011   Weinert et al.                      2005/0137530    A1    6/2005   Campbell et a!.
     7,946,985   B2    5/2011   Mastrototaro et a!.                 2005/0173245    A1    8/2005   Feldman et al.
     7,972,296   B2    7/2011   Braig eta!.                         2005/0176136    A1    8/2005   Burd et al.
     7,976,466   B2    7/2011   Ward eta!.                          2005/0182306    A1    8/2005   Sloan
     7,978,063   B2    7/2011   Baldus et al.                       2005/0184153    A1    8/2005   Auchinleck
     8,010,174   B2    8/2011   Goode, Jr. et a!.                   2005/0187442    A1    8/2005   Cho et al.
     8,010,256   B2    8/2011   Oowada                              2005/0195930    A1    9/2005   Spital et al.
     8,192,394   B2    6/2012   Estes eta!.                         2005/0204134    A1    9/2005   VonArx eta!.
     8,282,549   B2   10/2012   Brauker et a!.                      2005/0214892    A1    9/2005   Kovatchev et a!.
     8,597,570   B2   12/2013   Terashirna et a!.                   2005/0245799    A1   1112005   Brauker et a!.
 200110020124    A1    9/2001   Tamada                              2005/0251033    A1   1112005   Scarantino et a!.
 200110037060    A1   1112001   Thompson et al.                     2005/0277912    A1   12/2005   John
 200110037366    A1   1112001   Webb eta!.                          2006/0001538    A1    112006   Kraft eta!.
 200110047604    A1   12/2001   Valiulis                            2006/0001551    A1    112006   Kraft eta!.
 2002/0019022    A1    212002   Dunn eta!.                          2006/0010098    A1    112006   Goodnow et a!.
 2002/0054320    A1    5/2002   Ogino                               2006/0015020    A1    112006   Neale et al.
 2002/0095076    A1    7/2002   Krausman et a!.                     2006/0015024    A1    112006   Brister et al.
 2002/0103499    A1    8/2002   Perez eta!.                         2006/0017923    A1    112006   Ruchti eta!.
 2002/0106709    A1    8/2002   Potts et a!.                        2006/0020300    A1    112006   Nghiern et a!.
 2002/0111832    A1    8/2002   Judge                               2006/0031094    A1    2/2006   Cohen eta!.
 2002/0128594    A1    9/2002   Das eta!.                           2006/0079740    A1    4/2006   Silver et al.
 2002/0133107    A1    9/2002   Darcey                              2006/0091006    A1    5/2006   Wang eta!.
 2002/0147135    A1   10/2002   Schnell                             2006/0142651    A1    6/2006   Brister et al.
 2002/0161288    A1   10/2002   Shin eta!.                          2006/0154642    A1    7/2006   Scannell
 2002/0788748         12/2002   Blackwell et a!.                    2006/0166629    A1    7/2006   Reggiardo
 2003/0005464    A1    112003   Gropper et a!.                      2006/0173406    A1    8/2006   Haves eta!.
 2003/0021729    A1    112003   Moller eta!.                        2006/0189863    A1    8/2006   Peyser eta!.
 2003/0023461    A1    112003   Quintanilla et a!.                  2006/0193375    A1    8/2006   Lee eta!.
 2003/0028089    A1    2/2003   Galley eta!.                        2006/0222566    A1   10/2006   Brauker et a!.
 2003/0060692    A1    3/2003   Ruchti eta!.                        2006/0224141    A1   10/2006   Rush eta!.
 2003/00607 53   A1    3/2003   Starkweather et al.                 2006/0226985    A1   10/2006   Goodnow et a!.
 2003/0114897    A1    6/2003   VonArx eta!.                        2006/0247 508   A1   1112006   Fennell
 2003/0147515    A1    8/2003   Kai eta!.                           2006/0247985    A1   1112006   Liamos et a!.
 2003/0163351    A1    8/2003   Brown                               2006/0258929    A1   1112006   Goode eta!.
 2003/0168338    A1    9/2003   Gao et al.                          2006/0272652    A1   12/2006   Stocker et al.
 2003/0199790    A1   10/2003   Boecker et a!.                      2006/0290496    A1   12/2006   Peeters et a!.
 2003/0208113    A1   1112003   Mault et al.                        2006/0293607    A1   12/2006   Alt et al.
 2003/0212379    A1   1112003   Bylund eta!.                        2007/0010950    A1    112007   Abensour et a!.
 2004/0010207    A1    112004   Flaherty et a!.                     2007/0016381    A1    112007   Karnath et a!.
 2004/0015102    A1    112004   Cummings et a!.                     2007/0017983    A1    112007   Frank et al.
 2004/0041749    A1    3/2004   Dixon                               2007/0027381    A1    2/2007   Stafford
 2004/0054263    A1    3/2004   Moerman et al.                      2007/0033074    A1    2/2007   Nitzan eta!.
 2004/0060818    A1    4/2004   Feldman et al.                      2007/0060869    A1    3/2007   Tolle eta!.
 2004/0063435    A1    4/2004   Sakamoto et a!.                     2007/0060979    A1    3/2007   Strother et a!.
 2004/0064068    A1    4/2004   DeNuzzio et a!.                     2007/0066956    A1    3/2007   Finkel
 2004/0073266    A1    4/2004   Haefner et a!.                      2007/0073129    A1    3/2007   Shah et al.
 2004/0078215    A1    4/2004   Dahlin eta!.                        2007/0078320    A1    4/2007   Stafford
 2004/0106858    A1    6/2004   Say eta!.                           2007/0078321    A1    4/2007   Mazza eta!.
 2004/0122353    A1    6/2004   Shahmirian et al.                   2007/0078322    A1    4/2007   Stafford
 2004/0133390    A1    7/2004   Osorio eta!.                        2007/0078818    A1    4/2007   Zvitz eta!.
 2004/0135684    A1    7/2004   Steinthal et al.                    2007/0093786    A1    4/2007   Goldsmith et al.
 2004/0138588    A1    7/2004   Saikley et a!.                      2007/0149875    A1    6/2007   Ouyang eta!.
 2004/0147872    A1    7/2004   Thompson                            2007/0173706    A1    7/2007   Neinast et al.
 2004/0152622    A1    8/2004   Keith eta!.                         2007/0173709    A1    7/2007   Peti see et a!.
 2004/0167801    A1    8/2004   Say eta!.                           2007/0173710    A1    7/2007   Peti see et a!.
 2004/0171921    A1    9/2004   Say eta!.                           2007/0191702    A1    8/2007   Yodfat eta!.
 2004/0176672    A1    9/2004   Silver et al.                       2007/0203407    A1    8/2007   Hoss et al.
 2004/0204687    A1   10/2004   Mogensen et a!.                     2007/0203539    A1    8/2007   Stone eta!.
 2004/0204868    A1   10/2004   Maynard et a!.                      2007/0203966    A1    8/2007   Brauker et a!.
 2004/0223985    A1   1112004   Dunfiled et al.                     2007/0208246    A1    9/2007   Brauker et a!.
 2004/0249253    A1   12/2004   Racchini et a!.                     2007/0228071    A1   10/2007   Kamen eta!.
 2004/0254433    A1   12/2004   Bandis et al.                       2007/0231846    A1   10/2007   Cosentino et a!.
 2004/0254434    A1   12/2004   Goodnow et a!.                      2007/0232878    A1   10/2007   Kovatchev et a!.
 2004/0260478    A1   12/2004   Schwarnm                            2007/0235331    A1   10/2007   Simpson et al.
 2004/0267300    A1   12/2004   Mace                                2007/0249922    A1   10/2007   Peyser eta!.
 2005/0001024    A1    112005   Kusaka eta!.                        2007/0255321    A1   1112007   Gerber eta!.
 2005/0003470    A1    112005   Nelson eta!.                        2007/0255348    A1   1112007   Holtzclaw
 2005/0004494    A1    112005   Perez eta!.                         2008/0004904    A1    112008   Tran
 2005/0027177    A1    2/2005   Shin eta!.                          2008/0009692    A1    112008   Stafford
 2005/0031689    A1    2/2005   Shults eta!.                        2008/0033254    A1    2/2008   Karnath et a!.
 2005/0038680    A1    2/2005   McMahon                             2008/0039702    A1    2/2008   Hayter et al.
 2005/0049179    A1    3/2005   Davidson et a!.                     2008/0045824    A1    2/2008   Tapsak eta!.
 2005/0070774    A1    3/2005   Addison et a!.                      2008/0060955    A1    3/2008   Goodnow

                                                                                                                       A5
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 86 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:976
                                                                             31


                                                      US 10,820,842 B2
                                                           Page 5


(56)                  References Cited                              2009/0240128   A1    9/2009Mensinger et a!.
                                                                    2009/0240193   A1    9/2009Mensinger et a!.
                 U.S. PATENT DOCUMENTS                              2009/0242399   A1   10/2009Karnath et a!.
                                                                    2009/0242425   A1   10/2009Karnath et a!.
 2008/0061961    A1    3/2008   John                                2009/0247855   A1   10/2009Boock eta!.
 2008/0083617    A1    4/2008   Simpson et al.                      2009/0247856   A1   10/2009Boock eta!.
 2008/0092638    A1    4/2008   Brenneman et al.                    2009/0298182   A1   12/2009Schulat et a!.
 2008/0114228    A1    5/2008   McCluskey et al.                    2009/0299155   A1   12/2009Yang eta!.
 2008/0125636    A1    5/2008   Ward eta!.                          2009/0299156   A1   12/2009Simpson et al.
 2008/0127052    A1    5/2008   Rostoker                            2009/0299162   A1   12/2009Brauker et a!.
 2008/0177149    A1    7/2008   Weinert et al.                      2009/0299276   A1   12/2009Brauker et a!.
 2008/0194934    A1    8/2008   Ray eta!.                           2010/0076283   A1    3/2010Simpson et al.
 2008/0194938    A1    8/2008   Brister et a!.                      2010/0093786   A1    4/2010Watanabe eta!.
 2008/0197024    A1    8/2008   Simpson et al.                      2010/0096259   A1    4/2010Zhang eta!.
 2008/0200788    A1    8/2008   Brister et a!.                      2010/0105999   A1    4/2010Dixon eta!.
 2008/0200789    A1    8/2008   Brister et a!.                      2010/0113897   A1    5/2010Brenneman et a!.
 2008/0200791    A1    8/2008   Simpson et al.                      2010/0141656   A1    6/2010Krieftewirth
 2008/0201325    A1    8/2008   Doniger et a!.                      2010/0146300   A1    6/2010Brown
 2008/0208025    A1    8/2008   Shults eta!.                        2010/0152554   A1    6/2010Steine eta!.
 2008/0214918    A1    9/2008   Brister et a!.                      2010/0160759   A1    6/2010Celentano et a!.
 2008/0228051    A1    9/2008   Shults eta!.                        2010/0168538   A1    712010Keenan et al.
 2008/0228054    A1    9/2008   Shults eta!.                        2010/0168540   A1    712010Karnath et a!.
 2008/0228055    A1    9/2008   Sher                                2010/0168541   A1    712010Karnath et a!.
 2008/0234943    A1    9/2008   Ray eta!.                           2010/0168542   A1    712010Karnath et a!.
 2008/0242961    A1   10/2008   Brister et a!.                      2010/0168543   A1    712010Karnath et a!.
 2008/0242963    A1   10/2008   Essenpreis et al.                   2010/0168544   A1    712010Karnath et a!.
 2008/0254544    A1   10/2008   Modzelewski et a!.                  2010/0168545   A1    712010Karnath et a!.
 2008/0262469    A1   10/2008   Brister et a!.                      2010/0168546   A1    712010Karnath et a!.
 2008/0269714    A1   10/2008   Mastrototaro et a!.                 2010/0168657   A1    712010Karnath et a!.
 2008/0269723    A1   10/2008   Mastrototaro et a!.                 2010/0174168   A1    712010Goode, Jr. et al.
 2008/0287764    A1   1112008   Rasdal eta!.                        2010/0174266   A1    712010Estes
 2008/0296155    A1   12/2008   Shults eta!.                        2010/0179399   A1    712010Goode, Jr. et al.
 2008/0300572    A1   12/2008   Rankers et a!.                      2010/0179402   A1    712010Goode, Jr. et al.
 2008/0306434    A1   12/2008   Dobbles et a!.                      2010/0179405   A1    712010Goode, Jr. et al.
 2008/0306435    A1   12/2008   Karnath et a!.                      2010/0179408   A1    712010Karnath et a!.
 2008/0306444    A1   12/2008   Brister et a!.                      2010/0179409   A1    712010Karnath et a!.
 2008/0312859    A1   12/2008   Skyggebjerg et a!.                  2010/0185065   A1    712010Goode, Jr. et al.
 2008/0319085    A1   12/2008   Wright eta!.                        2010/0185071   A1    712010Simpson et al.
 2009/0006061    A1    112009   Thukral et al.                      2010/0185072   A1    712010Goode, Jr. et al.
 2009/0012377    A1    112009   Jennewine et al.                    2010/0185073   A1    712010Goode, Jr. et al.
 2009/0018424    A1    112009   Karnath et a!.                      2010/0185074   A1    712010Goode, Jr. et al.
 2009/0030294    A1    112009   Petisce et a!.                      2010/0185075   A1    712010Brister et al.
 2009/00367 58   A1    212009   Brauker et a!.                      2010/0185175   A1    712010Kamen eta!.
 2009/0036763    A1    212009   Brauker et a!.                      2010/0198035   A1    8/2010Karnath et a!.
 2009/0040022    A1    212009   Finkenzeller                        2010/0198142   A1    8/2010Sloan eta!.
 2009/0043181    A1    212009   Brauker et a!.                      2010/0213080   A1    8/2010Celentano et a!.
 2009/0048503    A1    212009   Dalal eta!.                         2010/0217105   A1    8/2010Yodfat eta!.
 2009/0054747    A1    212009   Fennell                             2010/0262201   A1   10/2010He eta!.
 2009/0062633    A1    3/2009   Brauker et a!.                      2010/0313105   A1   12/2010Nekoomaram eta!.
 2009/0076356    A1    3/2009   Simpson et al.                      2010/0331642   A1   12/2010Bruce et al.
 2009/0076360    A1    3/2009   Brister et a!.                      201110024043   A1    212011Boock eta!.
 2009/0082693    A1    3/2009   Stafford                            201110024307   A1    212011Simpson et al.
 2009/0085873    A1    4/2009   Betts et al.                        201110027127   A1    212011Simpson et al.
 2009/0088787    A1    4/2009   Koike et al.                        201110027453   A1    212011Boock eta!.
 2009/0093687    A1    4/2009   Telfort et a!.                      201110027458   A1    212011Boock eta!.
 2009/0099436    A1    4/2009   Brister et a!.                      201110028815   A1    212011Simpson et al.
 2009/0124879    A1    5/2009   Brister et a!.                      201110028816   A1    212011Simpson et al.
 2009/0124964    A1    5/2009   Leach et al.                        201110031986   A1    212011Bhat eta!.
 2009/0131768    A1    5/2009   Simpson et al.                      201110077490   A1    3/2011Simpson et al.
 2009/0131769    A1    5/2009   Leach et al.                        201110148905   A1    6/2011Simmons et a!.
 2009/0131776    A1    5/2009   Simpson et al.                      201110178461   A1    7/2011Chong eta!.
 2009/0131777    A1    5/2009   Simpson et al.                      201110208027   A1    8/2011Wagner et al.
 2009/0131860    A1    5/2009   Nielsen                             201110257895   A1   10/2011Brauker et a!.
 2009/0137886    A1    5/2009   Shariati et al.                     201110287528   A1   1112011Fern eta!.
 2009/0137887    A1    5/2009   Shariati et al.                     201110320130   A1   12/2011Valdes eta!.
 2009/0143659    A1    6/2009   Li eta!.                            2012/0078071   A1    3/2012Bohm eta!.
 2009/0156924    A1    6/2009   Shariati et al.                     2012/0108934   A1    5/2012Valdes eta!.
 2009/0163791    A1    6/2009   Brister et a!.                      2012/0165626   A1    6/2012Irina eta!.
 2009/0178459    A1    7/2009   Li eta!.                            2012/0165640   A1    6/2012Galley eta!.
 2009/0182217    A1    7/2009   Li eta!.                            2013/0035575   A1   212013 Mayou eta!.
 2009/0192366    A1    7/2009   Mensinger et al.                    2013/0235166   A1   9/2013 Jones eta!.
 2009/0192380    A1    7/2009   Shariati et al.
 2009/0192722    A1    7/2009   Shariati et al.                              FOREIGN PATENT DOCUMENTS
 2009/0192724    A1    7/2009   Brauker et a!.
 2009/0192745    A1    7/2009   Karnath et a!.                  EP               0320109           6/1989
 2009/0192751    A1    7/2009   Karnath et a!.                  EP               0390390          10/1990
 2009/0216100    A1    8/2009   Ebner et al.                    EP               0396788          1111990
 2009/0216103    A1    8/2009   Brister et a!.                  wo           W0-00/59370          10/2000
 2009/0240120    A1    9/2009   Mensinger et al.                wo           WO-O 1152935          7/2001

                                                                                                                   A6
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 97 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:977
                                                                             32


                                                         US 10,820,842 B2
                                                                   Page 6


(56)                   References Cited                                 McKean, B. D., et a!., "A Telemetry-Instrumentation System for
                                                                        Chronically Implanted Glucose and Oxygen Sensors", IEEE Trans-
             FOREIGN PATENT DOCUMENTS                                   actions on Biomedical Engineering, vol. 35, No. 7, 1988, pp.
                                                                        526-532.
wo         W0-01154753              8/2001                              Morbiducci, U., eta!., "Improved usability of the minimal model of
wo         W0-03/82091             10/2003
                                                                        insulin sensitivity based on an automated approach and genetic
wo       W0-2008/001366             1/2008
                                                                        algorithms for parameter estimation", Clinical Science, vol. 112,
                                                                        2007, pp. 257-263.
                   OTHER PUBLICATIONS                                   Mougiakakou, S. G. , et a!., "A Real Time Simulation Model of
                                                                        Glucose-Insulin Metabolism for Type 1 Diabetes Patients", Pro-
Bennion, N., et a!., "Alternate Site Glucose Testing: A Crossover       ceedings of the 2005 IEEE Engineering in Medicine and Biology
Design", Diabetes Technology & Therapeutics. vol. 4, No. 1,2002,        27 1h Annual Conference, 2005, pp. 298-301.
pp. 25-33.                                                              Parker, R., et al., "Robust H= Glucose Control in Diabetes Using a
Blank, T. B., eta!., "Clinical Results From a Non-Invasive Blood        Physiological Model", AIChE Journal, vol. 46, No. 12, 2000, pp.
Glucose Monitor", Optical Diagnostics and Sensing of Biological         2537-2549.
Fluids and Glucose and Cholesterol Monitoring II, Proceedings of        Pickup, J. C., et a!., "Implantable Glucose Sensors: Choosing the
SPIE, vol. 4624, 2002, pp. 1-10.                                        Appropriate Sensing Strategy", Biosensors, vol. 3, 1987/88, pp.
Brooks, S. L., et al., "Development of an On-line Glucose Sensor        335-346.
for Fermentation Monitoring", Biosensors, vol. 3, 1987, pp. 45-56.      Pickup, J. C., eta!., "In vivo molecular sensing in diabetes mellitus:
Cass, A. E.G., et a!., "Ferrocene-Medicated Enzyme Electrode for        an implantable glucose sensor with direct electron transfer",
Amperometric Determination of Glucose", Analytical Chemistry,           Diabetologia, vol. 32, 1989, pp. 213-217.
vol. 56, No. 4, 1984, pp. 667-671.                                      Pishko, M. V., et a!., "Amperometric Glucose Microelectrodes
Cheyne, E.H., eta!., "Performance of a Continuous Glucose Moni-         Prepared t hrough Immobilization of Glucose Oxidase in Redox
toring System During Controlled Hypoglycaemia in Healthy Vol-           Hydrogels", Analytical Chemistry, vol. 63, No. 20, 1991, pp.
unteers", Diabetes Technology & Therapeutics, vol. 4, No. 5, 2002,      2268-2272.
pp. 607-613.                                                            Quinn, C. P., et a!., "Kinetics of glucose delivery to subcutaneous
Csoregi, E., et a!., "Design and Optimization of a Selective Sub-       tissue in rats measured with 0.3-mm amperometric microsensors",
cutaneously Implantable Glucose Electrode Based on "Wired"
                                                                        American Journal of Physiology, vol. 269, No. 1, 1995,E155-E161.
Glucose Oxidase", Analytical Chemistry, vol. 67, No.7, 1995, pp.
                                                                        Roe, J. N., et al., "Bloodless Glucose Measurements", Critical
1240-1244.
                                                                        Reviews™ in Therapeutic Drug Carrier Systems, vol. 15, Issue 3,
Feldman, B., eta!., "A Continuous Glucose Sensor Based on Wired
Enzyme™ Technology-Results from a 3-DayTrial in Patients with           1998, pp. 199-241.
Type 1 Diabetes", Diabetes Technology & Therapeutics, vol. 5 No.        Sakakida, M., et a!., "Development of ferrocene-mediated needle-
5, 2003, pp. 769-779.                                                   type glucose sensor as a measure of true subcutaneous tissue
Feldman, B., et a!., "Correlation of Glucose Concentrations in          glucose concentrations", Artificial Organs Today, vol. 2, No. 2,
Interstitial Fluid and Venous Blood During Periods of Rapid Glu-        1992, pp. 145-158.
cose Change", Abbott Diabetes Care, Inc. Freestyle Navigator            Sakakida, M., eta!., "Ferrocene-mediated needle-type glucose sen-
Continuous Glucose Monitor Pamphlet, 2004.                              sor covered with newly designed biocompatible membrane", Sen-
Isermann, R., "Supervision, Fault-Detection and Fault-Diagnosis         sors and Actuators B, vol. 13-14, 1993, pp. 319-322.
Methods-An Introduction", Control Engineering Practice, vol. 5,         Salehi, C., eta!., "A Telemetry-Instrumentation System for Longterm
No. 5, 1997, pp. 639-652.                                               Implantable Glucose and Oxygen Sensors", Analytical Letters, vol.
Isermann, R., et al., "Trends in the Application of Model-Based         29, No. 13, 1996, pp. 2289-2308.
Fault Detection and Diagnosis of Technical Processes", Control          Schmidtke, D. W., et a!., "Measurement and modeling of the
Engineering Practice, vol. 5, No. 5, 1997, pp. 709-719.                 transient difference between blood and subcutaneous glucose con-
Johnson, P. C., "Peripheral Circulation", John Wiley & Sons, 1978,      centrations in the rat after injection of insulin", Proceedings of the
p. 198.                                                                 National Academy of Sciences, vol. 95, 1998, pp. 294-299.
Jovanovic, L., "The Role of Continuous Glucose Monitoring in            Shaw, G. W., eta!., "In Vitro testing of as imply constructed, highly
Gestational Diabetes Mellitus", Diabetes Technology & Therapeu-         s table glucose s ensor suitable for i mplantation in diabetic p
tics, vol. 2, Suppl. 1,2000, pp. S67-S71.                               atients", Biosensors & Bioelectronics, vol. 6, 1991, pp. 401-406.
Jungheim, K., et a!., "How Rapid Does Glucose Concentration             Shichiri, M., eta!., "Glycaemic Control in Pancreatectomized Dogs
Change in Daily Life ofPatients With Type 1 Diabetes?", Diabetologia,   with a Wearable Artificial Endocrine Pancreas", Diabetologia, vol.
vol. 45, 2002, pp. 250.                                                 24, 1983, pp. 179-184.
Jungheim, K., et a!., "Risky Delay of Hypoglycemia Detection by         Shichiri, M., eta!., "In Vivo Characteristics ofNeedle-Type Glucose
Glucose Monitoring at the Arm", Diabetes Care, vol. 24, No. 7,          Sensor-Measurements of Subcutaneous Glucose Concentrations
2001, pp. 1303-1304.                                                    in Human Volunteers", Hormone and Metabolic Research Supple-
Kaplan, S. M., "Wiley Electrical and Electronics Engineering            ment Series, vol. 20, 1988, pp. 17-20.
Dictionary", IEEE Press, 2004, pp. 141, 142, 548, 549.                  Shichiri, M., et al., "Membrane design for extending the long-life
Lodwig, V., et a!., "Continuous Glucose Monitoring with Glucose         of an implantable glucose sensor", Diabetes Nutrition and Metabo-
Sensors: Calibration and Assessment Criteria", Diabetes Technol-        lism, vol. 2, 1989, pp. 309-313.
ogy & Therapeutics, vol. 5, No.4, 2003, pp. 573-587.                    Shichiri, M., et a!., "Needle-type Glucose Sensor for Wearable
Lortz, J., et a!., "What is Bluetooth? We Explain The Newest            Artificial Endocrine Pancreas", Implantable Sensors for Closed-
Short-Range Connectivity Technology", Smart Computing Learn-            Loop Prosthetic Systems, Chapter 15, 1985, pp. 197-210.
ing Series, Wireless Computing, vol. 8, Issue 5, 2002, pp. 72-74.       Shichiri, M., et a!., "Telemetry Glucose Monitoring Device With
Malin, S. F., et a!., "Noninvasive Prediction of Glucose by Near-       Needle-Type Glucose Sensor: A Useful Tool for Blood Glucose
Infrared Diffuse Reflectance Spectroscopy", Clinical Chemistry,         Monitoring in Diabetic Individuals", Diabetes Care, vol. 9, No. 3,
vol. 45, No.9, 1999, pp. 1651-1658.                                     1986, pp. 298-301.
McGarraugh, G., et a!., "Glucose Measurements Using Blood               Shichiri, M., et a!., "Wearable Artificial Endocrine Pancreas With
Extracted from the Forearm and the Finger", TheraSense, Inc.,           Needle-Type Glucose Sensor", The Lancet, 1982, pp. 1129-1131.
2001, 16 Pages.                                                         Shults, M. C., et a!., "A Telemetry-Instrumentation System for
McGarraugh, G., et a!., "Physiological Influences on Off-Finger         Monitoring Multiple Subcutaneously Implanted Glucose Sensors",
Glucose Testing", Diabetes Technology & Therapeutics, vol. 3, No.       IEEE Transactions on Biomedical Engineering, vol. 41, No. 10,
3, 2001, pp. 367-376.                                                   1994, pp. 937-942.

                                                                                                                                           A7
Case 1:21-cv-00977-CFC
     1:21-cv-00977-UNA Document
                       Document 13
                                1-1 Filed
                                     Filed09/13/21
                                           07/01/21 Page
                                                     Page10
                                                          8 of 862
                                                               50 PageID
                                                                   PageID#:#:978
                                                                              33


                                                        US 10,820,842 B2
                                                                  Page 7


 (56)                  References Cited

                  OTHER PUBLICATIONS
Sternberg, R., eta!., "Study and Development of Multilayer Needle-
type Enzyme-based Glucose Microsensors", Biosensors, vol. 4,
1988, pp. 27-40.
Thompson, M., eta!., "In Vivo Probes: Problems and Perspectives",
Clinical Biochemistry, vol. 19, 1986, pp. 255-261.
Turner, A.P.F., et a!., "Diabetes Mellitus: Biosensors for Research
and Management", Biosensors, vol. 1, 1985,pp. 85-115.
Updike, S. J., et a!., "Principles of Long-term Fully Implanted
Sensors with Emphasis on Radiotelemetric Monitoring of Blood
Glucose from inside a Subcutaneous Foreign Body Capsule (FBC)",
Biosensors in the Body: Continuous In vivo Monitoring, Chapter 4,
1997, pp. 117-137.
Velho, G., eta!., "Strategies for calibrating a subcutaneous glucose
sensor", Biomedica Biochimica Acta, vol. 48, 1989,pp. 957-964.
Wilson, G. S., et al., "Progress toward the Development of an
Implantable Sensor for Glucose", Clinical Chemistry, vol. 38, No.
9, 1992, pp. 1613-1617.




                                                                            A8
              Case 1:21-cv-00977-UNA Document 1-1 Filed 07/01/21 Page 9 of 862 PageID #: 34




                                                                                                   e•
                                                                                                    00
                                                                                                    •
                                                                                                    ~
                                                                                                    ~
                                                                                                    ~
                                                                                                    ~
                                               100
                                                                                                   =~




      101                      102                             104                    105           z0
                                                                                                    ~
                                                                                                    (.H
                                                                                                   ~

                                             ·~~                               DATA PROCESSING      N
     SENSOR                TRANSMITTER                      PRIMARY                                 0
                                                                                                    N
                                                                               TERMINAL/INFUSION    0
      UNIT                     UNIT                       RECEIVER UNIT
                                                                                   SECTION

                                                                                                    rFJ
                                                                     1106                           ('D
                                                                                                    =-
                                                                                                    ('D
                                                                                                    .....
                                                                                                    ....
                                                           SECONDARY                                0
                                                   '---                                             .....
                                                                                                    -....l
                                                          RECEIVER UNIT




                                                                                                    d
                                                                                                    rJl
                                             FIG. 1                                                 """"'
                                                                                                   -..=
                                                                                                    00
                                                                                                    N
                                                                                                   =
                                                                                                   Oo
                                                                                                    ~
                                                                                                    N

                                                                                                    N
                                                                                                    =




A9
                                                                                                             Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 11 of 50 PageID #: 979
                      Case 1:21-cv-00977-UNA Document 1-1 Filed 07/01/21 Page 10 of 862 PageID #: 35




                                                                                                                      e•
                                                                                                                       00
                                 201                                           102                                     •
          210                                                                                                          ~
                                                                       I                                               ~
                                                                                                                       ~
                                  )                                                                                    ~
                                                      1209                                                            =~
       2tt~                                                                         SERIAL
                                ANALOG                                     ~
                                                                                                ___... ~205
                                                                                COMMUNICATION
                              INTERFACE
        ~R                                                                         SECTION                             z0
                                                                                                                       ~
                                                                                                                       (.H
       212 Tc
         213
                                                 204~                                                                 ~



                                                                                                                       N
                                                                                                                       0
                                                                                                                       N
                                                                                                                       0
                      v--t LEAK DETECTION :                                          2r
                 [_                                    PROCESSOR f-----J
           21                                                      -                                To Receiver 104
                                                                               RF TRANSMITTER
                                                                                                                       rFJ
                                                                                                                       ('D
                                                                                                                       =-
           202    -          USER INPUT   1                                                                            ('D
                                                                                                                       .....
                                                                                      t                                N
                                                                                                                       0
                                                                                                                       .....
                                                                                                                       -....l
                                TEMPERATURE
           203                                                                  POWER SUPPLY          207
                             MEASUREMENT SECTION

                                                         CLOCK         208
                                                                                                                       d
                                                                                                                       rJl

                                                                                                                       """"'
                                                                                                                      -..=
                                                                                                                       00
                                                                                                                       N
                                                                                                                      =
                                                                                                                      Oo
                                                      FIG. 2                                                           ~
                                                                                                                       N

                                                                                                                       N
                                                                                                                       =




A 10
                                                                                                                                Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 12 of 50 PageID #: 980
                          Case 1:21-cv-00977-UNA Document 1-1 Filed 07/01/21 Page 11 of 862 PageID #: 36




                                                                                                                            e•
                                                                                                          104                00
                                                                                                                             •
                                 TEST STRIP                                                                                  ~
                 30                                                                                                          ~
                                 INTERFACE                                                                                   ~
                                                                                              3r                             ~

                                                                                                                             ~
                                                                 T                           SERIAL
                                                                                                                 TO         =
          FROM                                         ~                       .....--
                                                                                                          DATA PROCESSING
                                                                                         COMMUNICATION
       TRANSMITTE I'             RF RECEIVER                                                                 TERMINAL
                                                                                            SECTION
           102                                     l                                                            105          z0
                      ,___ 1/1                                PROCESSING                                                     ~
                                                                         I--                                                 (.H
                 30                                                                                                         ~

                                                               &STORAGE                                                      N
                                                                                                                             0
                                                                                                                             N
                                                   I                                     OUTPUT/DISPLAY                      0
                 303             USER INPUT
                                                       r---
                                                                                                                             rFJ
                                                                                              310                            ('D
                                                                                                                             =-
                                                                                                                             ('D
                                 TEMPERATURE                                                                                 .....
                                               ~                                                                             (.H
                 304               MONITOR
                                                                                                                             0
                                   SECTION                                                                                   .....
                                                                                                                             -....l

                                                      POWER
                                                                                              3r
                                                    CONVERSION
                 305               CLOCK                AND                              POWER SUPPLY
                                                    MONITORING                                                               d
                                               308~                                                                          rJl
                                                      SECTION
                                                                                                                             """"'
                                                                                                                            -..=
                                                                                                                             00
                                                                                                                             N
                                                                                                                            =
                                                                                                                            Oo
                                                                                                                             ~
                                                                                                                             N
                                                              FIG. 3                                                         N
                                                                                                                             =




A 11
                                                                                                                                      Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 13 of 50 PageID #: 981
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 14
                                                        12 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:982
                                                                             37


 U.S. Patent            Nov. 3, 2020    Sheet 4 of 7          US 10,820,842 B2




                    I      START



                   RECEIVE ANALYTE
                 RELATED SENSOR DATA
                            410



                      CALIBRATED?      >-N_ _ _ ____,
                            420
                            y

                   PROCESS SENSOR               STORE ANALYTE
                        DATA                       RELATED
                            430                  SENSOR DATA
                                                        450

                  DISPLAY PROCESSED
                     SENSOR DATA
                            440




                                                       END




                                  FIG. 4




                                                                           A 12
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 15
                                                        13 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:983
                                                                             38


 U.S. Patent          Nov. 3, 2020     Sheet 5 of 7             US 10,820,842 B2




                         START



                   RECEIVE ANALYTE
                 RELATED SENSOR DATA
                          510



                      CALIBRATED?    >-N_ _ _ ___,
                          520
                          y
                                               STORE ANALYTE
                   PROCESS SENSOR                 RELATED
                        DATA                    SENSOR DATA
                          530                           550


                  DISPLAY PROCESSED                   DISABLE
                     SENSOR DATA                      DISPLAY
                          540                           560




                                                      END




                                FIG. 5




                                                                             A 13
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 16
                                                        14 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:984
                                                                             39


 U.S. Patent          Nov. 3, 2020     Sheet 6 of 7       US 10,820,842 B2




                                     START    ]

                          DETECT PERIOD OF DISABLED
                           OUTPUT OF SENSOR DATA
                                      610



                         PROCESS SENSOR DATA FROM
                         PERIOD OF DISABLED OUTPUT
                                      620



                        DISPLAY BACKFILLED PROCESSED
                                 SENSOR DATA
                                      630



                                      END




                                     FIG. 6




                                                                         A 14
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 17
                                                        15 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:985
                                                                             40


 U.S. Patent                    Nov. 3, 2020   Sheet 7 of 7               US 10,820,842 B2




         400                I
  -~
  _J
         350
         300
                            I
                          [Aa(b
   E     250
                                          i~
  ';'

  ~
   8
         200
         150 .
         100 ...
          50
            0                        I
                                               v
                                               1\vrt\
                                                        If
                                                        I
                                                             VV!
                                                                   ~~~
                                                                     I
                                                                       r\ ~ lfJV\
                                                                                    ~rt"' LJ
                                                                                      I
  ET (hr)       0           12            24       36               48        60           72


                                               FIG. 7A




         400
  -
  _J
  ~
   C)
         350
         300
         250
  -E
   Q)
   en
   0
         200
         150
   (.)
   ::I
  (!)    100        ...
          50
           0
  ET (hr)       0           12            24       36               48        60           72


                                               FIG. 78




                                                                                           A 15
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 18
                                                        16 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:986
                                                                             41


                                                      US 10,820,842 B2
                                1                                                                      2
       METHODS AND SYSTEMS FOR EARLY                                     sensor data during the adverse condition time period, and
      SIGNAL ATTENUATION DETECTION AND                                   outputting the processed retrieved sensor data.
                 PROCESSING                                                 Embodiments include detecting a condition unsuitable for
                                                                         calibration of an analyte sensor for a predetermined time
                 RELATED APPLICATIONS                               5    period, disabling output of information associated with the
                                                                         analyte sensor, determining a successful calibration of the
                                                                         analyte sensor, retrieving one or more parameters associated
    The present application is a continuation of U.S. patent
                                                                         with the successful calibration, processing sensor data dur-
 application Ser. No. 16/228,910, filed Dec. 21, 2018, is a              ing the time period of disabled output of information with
 continuation of U.S. patent application Ser. No. 15/061,774,            the one or more parameters associated with the successful
 filed Mar. 4, 2016, now U.S. Pat. No. 10,198,844, which is         10
                                                                         calibration, and displaying the processed sensor data for the
 a continuation of U.S. patent application Ser. No. 13/925,              time period of disabled information output.
 694, filed Jun. 24,2013, now U.S. Pat. No. 9,310,230, which                Embodiments include an interface configured to receive
 is a continuation of U.S. patent application Ser. No. 12/769,           sensor data, a first memory configured to store the received
 635, filed Apr. 28,2010, now U.S. Pat. No. 8,483,967, which             sensor data, a processor coupled to the memory and con-
 claims the benefit ofU.S. Provisional Patent Application No.       15   figured to process the stored sensor data, a second memory
 61/173,600, filed Apr. 29, 2009, the disclosures of all of              coupled to the processor and configured to store the pro-
 which are incorporated herein by reference in their entireties          cessed sensor data, and a display unit coupled to the second
 for all purposes.                                                       memory and configured to display the processed sensor data,
                                                                         where the processor is further configured to detect a condi-
                       BACKGROUND                                   20   tion unsuitable for calibration of a sensor for a predeter-
                                                                         mined time period, disable display of processed sensor data,
    Analyte, e.g., glucose monitoring systems including con-             determine a successful calibration of the sensor, retrieve one
 tinuous and discrete monitoring systems generally include a             or more parameters associated with the successful calibra-
 small, lightweight battery powered and microprocessor con-              tion, process the sensor data during the time period of
 trolled system which is configured to detect signals propor-       25   disabled display of sensor data with the one or more param-
 tional to the corresponding measured glucose levels using an            eters associated with the successful calibration, and display
 electrometer. RF signals may be used to transmit the col-               the processed sensor data for the time period of disabled
 lected data. One aspect of certain analyte monitoring sys-              information output.
 tems include a transcutaneous or subcutaneous analyte sen-                 These and other objects, features and advantages of the
 sor configuration which is, for example, at least partially        30   present disclosure will become more fully apparent from the
 positioned through the skin layer of a subject whose analyte            following detailed description of the embodiments, the
 level is to be monitored. The sensor may use a two or                   appended claims and the accompanying drawings.
 three-electrode (work, reference and counter electrodes)
 configuration driven by a controlled potential (potentiostat)                     INCORPORATION BY REFERENCE
 analog circuit connected through a contact system.                 35
    An analyte sensor may be configured so that a portion                   The following patents, applications and/or publications
 thereof is placed under the skin of the patient so as to contact        are incorporated herein by reference for all purposes: U.S.
 analyte of the patient, and another portion or segment of the           Pat. Nos. 4,545,382; 4,711,245; 5,262,035; 5,262,305;
 analyte sensor may be in communication with the transmit-               5,264,104; 5,320,715; 5,509,410; 5,543,326; 5,593,852;
 ter unit. The transmitter unit may be configured to transmit       40   5,601,435; 5,628,890; 5,820,551; 5,822,715; 5,899,855;
 the analyte levels detected by the sensor over a wireless               5,918,603; 6,071,391; 6,103,033; 6,120,676; 6,121,009;
 communication link such as an RF (radio frequency) com-                 6,134,461; 6,143,164; 6,144,837; 6,161,095; 6,175,752;
 munication link to a receiver/monitor unit. The receiver/               6,270,455; 6,284,478; 6,299,757; 6,338,790; 6,377,894;
 monitor unit may perform data analysis, among other func-               6,461,496; 6,503,381; 6,514,460; 6,514,718; 6,540,891;
 tions, on the received analyte levels to generate information      45   6,560,471; 6,579,690; 6,591,125; 6,592,745; 6,600,997;
 pertaining to the monitored analyte levels.                             6,605,200; 6,605,201; 6,616,819; 6,618,934; 6,650,471;
                                                                         6,654,625; 6,676,816; 6,730,200; 6,736,957; 6,746,582;
                          SUMMARY                                        6,749,740; 6,764,581; 6,773,671; 6,881,551; 6,893,545;
                                                                         6,932,892; 6,932,894; 6,942,518; 7,167,818; and 7,299,082;
    Devices and methods for analyte monitoring, e.g., glucose       50   U.S. Published Application Nos. 2004/0186365; 2005/
 monitoring, and/or therapy management system including,                 0182306; 2007/0056858; 2007 /0068807; 2007/0227911;
 for example, medication infusion device are provided.                   2007/0233013; 2008/0081977; 2008/0161666; and 2009/
 Embodiments include transmitting information from a first               0054748; U.S. patent application Ser. Nos. 11/831,866;
 location to a second, e.g., using a telemetry system such as            11/831,881; 11/831,895; 12/102,839; 12/102,844; 12/102,
 RF telemetry. Systems herein include continuous analyte            55   847; 12/102,855; 12/102,856; 12/152,636; 12/152,648;
 monitoring systems, discrete analyte monitoring system, and             12/152,650; 12/152,652; 12/152,657; 12/152,662; 12/152,
 therapy management systems.                                             670; 12/152,673; 12/363,712; 12/131,012; 12/242,823;
    Embodiments include receiving sensor data from an ana-               12/363,712; 12/393,921; 12/495,709; 12/698,124; 12/699,
 lyte sensor of a sensor monitoring system, processing the               653; 12/699,844; 12/714,439; 12/761,372; and 12/761,387
 received sensor data with time corresponding calibration           60   and U.S. Provisional Application Nos. 61/230,686 and
 data, outputting the processed sensor data, detecting one or            61/227,967.
 more adverse conditions associated with the sensor moni-
 toring system, disabling the output of the sensor data during                 BRIEF DESCRIPTION OF THE DRAWINGS
 a adverse condition time period, determining that the one or
 more detected adverse conditions is no longer present in the       65     FIG. 1 illustrates a block diagram of a data monitoring
 sensor monitoring system, retrieving the sensor data during             and management system for practicing one or more embodi-
 the adverse condition time period, processing the retrieved             ments of the present disclosure;

                                                                                                                                  A 16
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 19
                                                        17 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:987
                                                                             42


                                                       US 10,820,842 B2
                                 3                                                                       4
    FIG. 2 is a block diagram of the transmitter unit of the                  The figures shown herein are not necessarily drawn to
 data monitoring and management system shown in FIG. 1 in                  scale, with some components and features being exagger-
 accordance with one embodiment of the present disclosure;                 ated for clarity.
    FIG. 3 is a block diagram of the receiver/monitor unit of                 As described in further detail below, in accordance with
 the data monitoring and management system shown in FIG.                   the various embodiments of the present disclosure, there is
 1 in accordance with one embodiment of the present dis-                   provided a method and system for positioning a controller
 closure;                                                                  unit within a transmission range for close proximity com-
    FIG. 4 illustrates analyte sensor data processing in accor-            munication, transmitting one or more predefined close prox-
 dance with one embodiment of the present disclosure;                      imity commands, and receiving a response packet in
                                                                      10
    FIG. 5 illustrates analyte sensor data processing in accor-            response to the transmitted one or more predefined close
 dance with one embodiment of the present disclosure;                      proximity commands. For example, in one aspect, close
    FIG. 6 illustrates backfilling gaps in sensor data in one              proximity communication includes short range wireless
 embodiment of the present disclosure; and                                 communication between communication components or
    FIGS. 7A and 7B illustrate backfill of gaps of a period of        15
                                                                           devices, where the communication range is limited to about
 uncalibrated sensor data in one embodiment.                               10 inches or less, about 5 inches or less, or about 2 inches
                                                                           or less, or other suitable, short range or distance between the
                 DETAILED DESCRIPTION                                      devices. The close proximity wireless communication in
                                                                           certain embodiments includes a bi-directional communica-
    Before the present disclosure is described in additional          20   tion where a command sending communication device,
 detail, it is to be understood that this disclosure is not limited        when positioned within the short communication range or in
 to particular embodiments described, as such may, of course,              close proximity to the command receiving communication
 vary. It is also to be understood that the terminology used               device, is configured to transmit one or more commands to
 herein is for the purpose of describing particular embodi-                the command receiving communication device (for
 ments only, and is not intended to be limiting, since the            25   example, when a user activates or actuates a transmit com-
 scope of the present disclosure will be limited only by the               mand button or switch). In response, the command receiving
 appended claims.                                                          communication device may be configured to perform one or
    Where a range of values is provided, it is understood that             more routines associated with the received command, and/or
 each intervening value, to the tenth of the unit of the lower             return or send back a response data packet or signal to the
 limit unless the context clearly dictates otherwise, between         30
                                                                           command sending communication device. Example of such
 the upper and lower limit of that range and any other stated
                                                                           functions and or commands may include, but not limited to
 or intervening value in that stated range, is encompassed
                                                                           activation of certain functions or routines such as analyte
 within the disclosure. The upper and lower limits of these
                                                                           related data processing, and the like.
 smaller ranges may independently be included in the smaller
 ranges is also encompassed within the disclosure, subject to         35
                                                                              FIG. 1 illustrates a data monitoring and management
 any specifically excluded limit in the stated range. Where the            system such as, for example, analyte (e.g., glucose) moni-
 stated range includes one or both of the limits, ranges                   toring system 100 in accordance with one embodiment of
 excluding either or both of those included limits are also                the present disclosure. The subject invention is further
 included in the disclosure.                                               described primarily with respect to a glucose monitoring
    Unless defined otherwise, all technical and scientific            40   system for convenience and such description is in no way
 terms used herein have the same meaning as commonly                       intended to limit the scope of the invention. It is to be
 understood by one of ordinary skill in the art to which this              understood that the analyte monitoring system may be
 disclosure belongs. Although any methods and materials                    configured to monitor a variety of analytes, e.g., lactate, and
 similar or equivalent to those described herein can also be               the like.
 used in the practice or testing of the present disclosure, the       45      Analytes that may be monitored include, for example,
 preferred methods and materials are now described. All                    acetyl choline, amylase, bilirubin, cholesterol, chorionic
 publications mentioned herein are incorporated herein by                  gonadotropin, creatine kinase (e.g., CK-MB), creatine,
 reference to disclose and describe the methods and/or mate-               DNA, fructosamine, glucose, glutamine, growth hormones,
 rials in connection with which the publications are cited.                hormones, ketones, lactate, peroxide, prostate-specific anti-
    It must be noted that as used herein and in the appended          50   gen, prothrombin, RNA, thyroid stimulating hormone, and
 claims, the singular forms "a", "an", and "the" include plural            troponin. The concentration of drugs, such as, for example,
 referents unless the context clearly dictates otherwise.                  antibiotics (e.g., gentamicin, vancomycin, and the like),
    The publications discussed herein are provided solely for              digitoxin, digoxin, drugs of abuse, theophylline, and warfa-
 their disclosure prior to the filing date of the present appli-           rin, may also be monitored. More than one analyte may be
 cation. Nothing herein is to be construed as an admission            55   monitored by a single system, e.g. a single analyte sensor.
 that the present disclosure is not entitled to antedate such                 The analyte monitoring system 100 includes a sensor unit
 publication by virtue of prior disclosure. Further, the dates             101, a data processing and transmitter unit 102 coupleable to
 of publication provided may be different from the actual                  the sensor unit 101, and a primary receiver unit 104 which
 publication dates which may need to be independently                      is configured to communicate with the data processing and
 confirmed.                                                           60   transmitter unit 102 via a bi-directional communication link
    As will be apparent to those of skill in the art upon reading          103. The primary receiver unit 104 may be further config-
 this disclosure, each of the individual embodiments                       ured to transmit data to a data processing terminal 105 for
 described and illustrated herein has discrete components and              evaluating the data received by the primary receiver unit
 features which may be readily separated from or combined                  104. Moreover, the data processing terminal 105 in one
 with the features of any of the other several embodiments            65   embodiment may be configured to receive data directly from
 without departing from the scope or spirit of the present                 the data processing and transmitter unit 102 via a commu-
 disclosure.                                                               nication link which may optionally be configured for bi-

                                                                                                                                     A 17
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 20
                                                        18 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:988
                                                                             43


                                                   US 10,820,842 B2
                              5                                                                     6
 directional connnunication. Accordingly, data processing                In one embodiment, the analyte monitoring system 100 is
 and transmitter unit 102 and/or receiver unit 104 may                configured as a one-way RF connnunication path from the
 include a transceiver.                                               data processing and transmitter unit 102 to the primary
    Also shown in FIG. 1 is an optional secondary receiver            receiver unit 104. In such embodiment, the data processing
 unit 106 which is operatively coupled to the connnunication          and transmitter unit 102 transmits the sampled data signals
 link and configured to receive data transmitted from the data        received from the sensor unit 101 without acknowledgement
 processing and transmitter unit 102. Moreover, as shown in           from the primary receiver unit 104 that the transmitted
 the Figure, the secondary receiver unit 106 is configured to         sampled data signals have been received. For example, the
 communicate with the primary receiver unit 104 as well as            data processing and transmitter unit 102 may be configured
                                                                 10   to transmit the encoded sampled data signals at a fixed rate
 the data processing terminal 105. Indeed, the secondary
                                                                      (e.g., at one minute intervals) after the completion of the
 receiver unit 106 may be configured for bi-directional wire-
                                                                      initial power on procedure. Likewise, the primary receiver
 less connnunication with each or one of the primary receiver
                                                                      unit 104 may be configured to detect such transmitted
 unit 104 and the data processing terminal105. As discussed           encoded sampled data signals at predetermined time inter-
 in further detail below, in one embodiment of the present       15   vals. Alternatively, the analyte monitoring system 100 may
 disclosure, the secondary receiver unit 106 may be config-           be configured with a bi-directional RF (or otherwise) com-
 ured to include a limited number of functions and features as        munication between the data processing and transmitter unit
 compared with the primary receiver unit 104. As such, the            102 and the primary receiver unit 104.
 secondary receiver unit 106 may be configured substantially             Additionally, in one aspect, the primary receiver unit 104
 in a smaller compact housing or embodied in a device such       20   may include two sections. The first section is an analog
 as a wrist watch, pager, mobile phone, PDA, for example.             interface section that is configured to connnunicate with the
 Alternatively, the secondary receiver unit 106 may be con-           data processing and transmitter unit 102 via the connnuni-
 figured with the same or substantially similar functionality         cation link 103. In one embodiment, the analog interface
 as the primary receiver unit 104. The receiver unit may be           section may include an RF receiver and an antenna for
 configured to be used in conjunction with a docking cradle      25   receiving and amplifying the data signals from the data
 unit, for example for one or more of the following or other          processing and transmitter unit 102, which are thereafter,
 functions: placement by bedside, for re-charging, for data           demodulated with a local oscillator and filtered through a
 management, for night time monitoring, and/or bi-direc-              band-pass filter. The second section of the primary receiver
 tional connnunication device.                                        unit 104 is a data processing section which is configured to
    In one aspect sensor unit 101 may include two or more        30   process the data signals received from the data processing
 sensors, each configured to connnunicate with data process-          and transmitter unit 102 such as by performing data decod-
 ing and transmitter unit 102. Furthermore, while only one,           ing, error detection and correction, data clock generation,
 data processing and transmitter unit 102, connnunication             and data bit recovery.
 link 103, and data processing terminal105 are shown in the              In operation, upon completing the power-on procedure,
 embodiment of the analyte monitoring system 100 illus-          35   the primary receiver unit 104 is configured to detect the
 trated in FIG. 1. However, it will be appreciated by one of          presence of the data processing and transmitter unit 102
 ordinary skill in the art that the analyte monitoring system         within its range based on, for example, the strength of the
 100 may include one or more sensors, multiple transmitter            detected data signals received from the data processing and
 units 102, connnunication links 103, and data processing             transmitter unit 102 and/or a predetermined transmitter
 terminals 105. Moreover, within the scope of the present        40   identification information. Upon successful synchronization
 disclosure, the analyte monitoring system 100 may be a               with the corresponding data processing and transmitter unit
 continuous monitoring system, or semi-continuous, or a               102, the primary receiver unit 104 is configured to begin
 discrete monitoring system. In a multi-component environ-            receiving from the data processing and transmitter unit 102
 ment, each device is configured to be uniquely identified by         data signals corresponding to the user's detected analyte
 each of the other devices in the system so that connnunica-     45   level. More specifically, the primary receiver unit 104 in one
 tion conflict is readily resolved between the various com-           embodiment is configured to perform synchronized time
 ponents within the analyte monitoring system 100.                    hopping with the corresponding synchronized data process-
    In one embodiment of the present disclosure, the sensor           ing and transmitter unit 102 via the connnunication link 103
 unit 101 is physically positioned in or on the body of a user        to obtain the user's detected analyte level.
 whose analyte level is being monitored. The sensor unit 101     50      Referring again to FIG. 1, the data processing terminal
 may be configured to continuously sample the analyte level           105 may include a personal computer, a portable computer
 of the user and convert the sampled analyte level into a             such as a laptop or a handheld device (e.g., personal digital
 corresponding data signal for transmission by the data               assistants (PDAs)), and the like, each of which may be
 processing and transmitter unit 102. In certain embodiments,         configured for data connnunication with the receiver via a
 the data processing and transmitter unit 102 may be physi-      55   wired or a wireless connection. Additionally, the data pro-
 cally coupled to the sensor unit 101 so that both devices are        cessing terminal 105 may further be connected to a data
 integrated in a single housing and positioned on the user's          network (not shown) for storing, retrieving and updating
 body. The data processing and transmitter unit 102 may               data corresponding to the detected analyte level of the user.
 perform data processing such as filtering and encoding on               Within the scope of the present disclosure, the data
 data signals and/or other functions, each of which corre-       60   processing terminal 105 may include an infusion device
 sponds to a sampled analyte level of the user, and in any            such as an insulin infusion pump (external or implantable) or
 event data processing and transmitter unit 102 transmits             the like, which may be configured to administer insulin to
 analyte information to the primary receiver unit 104 via the         patients, and which may be configured to connnunicate with
 communication link 103. Examples of such integrated sen-             the receiver unit 104 for receiving, among others, the
 sor and transmitter units can be found in, among others, U.S.   65   measured analyte level. Alternatively, the receiver unit 104
 patent application Ser. No. 12/698,124, incorporated herein          may be configured to integrate or otherwise couple to an
 by reference.                                                        infusion device therein so that the receiver unit 104 is

                                                                                                                               A 18
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 21
                                                        19 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:989
                                                                             44


                                                    US 10,820,842 B2
                               7                                                                     8
 configured to administer insulin therapy to patients, for             application Ser. No. 12/393,921, incorporated herein by
 example, for administering and modifying basal profiles, as           reference. Additionally, as can be seen from the Figure,
 well as for determining appropriate boluses for administra-           clock 208 is provided to, among others, supply real time
 tion based on, among others, the detected analyte levels              information to the transmitter processor 204.
 received from the data processing and transmitter unit 102.              In one embodiment, a unidirectional input path is estab-
    Additionally, the data processing and transmitter unit 102,        lished from the sensor unit 101 (FIG. 1) and/or manufac-
 the primary receiver unit 104 and the data processing                 turing and testing equipment to the analog interface 201 of
 terminal 105 may each be configured for bi-directional                the data processing and transmitter unit 102, while a unidi-
 wireless communication such that each of the data process-            rectional output is established from the output of the RF
 ing and transmitter unit 102, the primary receiver unit 104      10   transmitter 206 of the data processing and transmitter unit
 and the data processing terminal 105 may be configured to             102 for transmission to the primary receiver unit 104. In this
 communicate (that is, transmit data to and receive data from)         manner, a data path is shown in FIG. 2 between the afore-
 with each other via the wireless communication link 103.              mentioned unidirectional input and output via a dedicated
 More specifically, the data processing terminal105 may in             link 209 from the analog interface 201 to serial communi-
 one embodiment be configured to receive data directly from       15   cation section 205, thereafter to the processor 204, and then
 the data processing and transmitter unit 102 via the com-             to the RF transmitter 206. As such, in one embodiment, via
 munication link 103, where the communication link 103, as             the data path described above, the data processing and
 described above, may be configured for bi-directional com-            transmitter unit 102 is configured to transmit to the primary
 munication.                                                           receiver unit 104 (FIG. 1), via the communication link 103
    In this embodiment, the data processing terminal 105          20   (FIG. 1), processed and encoded data signals received from
 which may include an insulin pump, may be configured to               the sensor unit 101 (FIG. 1). Additionally, the unidirectional
 receive the analyte signals from the data processing and              communication data path between the analog interface 201
 transmitter unit 102, and thus, incorporate the functions of          and the RF transmitter 206 discussed above allows for the
 the receiver 104 including data processing for managing the           configuration of the data processing and transmitter unit 102
 patient's insulin therapy and analyte monitoring. In one         25   for operation upon completion of the manufacturing process
 embodiment, the communication link 103 may include one                as well as for direct communication for diagnostic and
 or more of an RF communication protocol, an infrared                  testing purposes.
 communication protocol, a Bluetooth® enabled communi-                    As discussed above, the transmitter processor 204 is
 cation protocol, an 802.11x wireless communication proto-             configured to transmit control signals to the various sections
 col, or an equivalent wireless communication protocol            30   of the data processing and transmitter unit 102 during the
 which would allow secure, wireless communication of sev-              operation of the data processing and transmitter unit 102. In
 eral units (for example, per HIPPA requirements) while                one embodiment, the transmitter processor 204 also includes
 avoiding potential data collision and interference.                   a memory (not shown) for storing data such as the identi-
    FIG. 2 is a block diagram of the transmitter of the data           fication information for the data processing and transmitter
 monitoring and detection system shown in FIG. 1 in accor-        35   unit 102, as well as the data signals received from the sensor
 dance with one embodiment of the present disclosure. Refer-           unit 101. The stored information may be retrieved and
 ring to the Figure, the data processing and transmitter unit          processed for transmission to the primary receiver unit 104
 102 in one embodiment includes an analog interface 201                under the control of the transmitter processor 204. Further-
 configured to communicate with the sensor unit 101 (FIG.              more, the power supply 207 may include a commercially
 1), a user input 202, and a temperature measurement section      40   available battery, which may be a rechargeable battery.
 203, each of which is operatively coupled to a transmitter               In certain embodiments, the data processing and trans-
 processor 204 such as a central processing unit (CPU). As             mitter unit 102 is also configured such that the power supply
 can be seen from FIG. 2, there are provided four contacts,            section 207 is capable of providing power to the transmitter
 three of which are electrodes-work electrode (W) 210,                 for a minimum of about three months of continuous opera-
 guard contact (G) 211, reference electrode (R) 212, and          45   tion, e.g., after having been stored for about eighteen months
 counter electrode (C) 213, each operatively coupled to the            such as stored in a low-power (non-operating) mode. In one
 analog interface 201 of the data processing and transmitter           embodiment, this may be achieved by the transmitter pro-
 unit 102 for connection to the sensor unit 101 (FIG. 1). In           cessor 204 operating in low power modes in the non-
 one embodiment, each of the work electrode (W) 210, guard             operating state, for example, drawing no more than approxi-
 contact (G) 211, reference electrode (R) 212, and counter        50   mately 1 flA of current. Indeed, in one embodiment, a step
 electrode (C) 213 may be made using a conductive material             during the manufacturing process of the data processing and
 that is either printed or etched or ablated, for example, such        transmitter unit 102 may place the data processing and
 as carbon which may be printed, or a metal such as a metal            transmitter unit 102 in the lower power, non-operating state
 foil (e.g., gold) or the like, which may be etched or ablated         (i.e., post-manufacture sleep mode). In this manner, the shelf
 or otherwise processed to provide one or more electrodes.        55   life of the data processing and transmitter unit 102 may be
 Fewer or greater electrodes and/or contact may be provided            significantly improved. Moreover, as shown in FIG. 2, while
 in certain embodiments.                                               the power supply unit 207 is shown as coupled to the
    Further shown in FIG. 2 are a transmitter serial commu-            processor 204, and as such, the processor 204 is configured
 nication section 205 and an RF transmitter 206, each of               to provide control of the power supply unit 207, it should be
 which is also operatively coupled to the transmitter proces-     60   noted that within the scope of the present disclosure, the
 sor 204. Moreover, a power supply 207 such as a battery is            power supply unit 207 is configured to provide the necessary
 also provided in the data processing and transmitter unit 102         power to each of the components of the data processing and
 to provide the necessary power for the data processing and            transmitter unit 102 shown in FIG. 2.
 transmitter unit 102. In certain embodiments, the power                  Referring back to FIG. 2, the power supply section 207 of
 supply 207 also provides the power necessary to power the        65   the data processing and transmitter unit 102 in one embodi-
 sensor 101. In other embodiments, the sensor is a self-               ment may include a rechargeable battery unit that may be
 powered sensor, such as the sensor described in U.S. patent           recharged by a separate power supply recharging unit (for

                                                                                                                                A 19
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 22
                                                        20 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:990
                                                                             45


                                                     US 10,820,842 B2
                               9                                                                     10
 example, provided in the receiver unit 104) so that the data           signal mixing, demodulation, and other data processing. The
 processing and transmitter unit 102 may be powered for a               input 303 of the primary receiver unit 104 is configured to
 longer period of usage time. Moreover, in one embodiment,              allow the user to enter information into the primary receiver
 the data processing and transmitter unit 102 may be config-            unit 104 as needed. In one aspect, the input 303 may include
 ured without a battery in the power supply section 207, in             one or more keys of a keypad, a touch-sensitive screen, or
 which case the data processing and transmitter unit 102 may            a voice-activated input command unit. The temperature
 be configured to receive power from an external power                  monitor section 304 is configured to provide temperature
 supply source (for example, a battery) as discussed in further         information of the primary receiver unit 104 to the receiver
 detail below.                                                          processor 307, while the clock 305 provides, among others,
    Referring yet again to FIG. 2, the temperature measure-        10   real time information to the receiver processor 307.
 ment section 203 of the data processing and transmitter unit              Each of the various components of the primary receiver
 102 is configured to monitor the temperature of the skin near          unit 104 shown in FIG. 3 is powered by the power supply
 the sensor insertion site. The temperature reading is used to          306 which, in one embodiment, includes a battery. Further-
 adjust the analyte readings obtained from the analog inter-            more, the power conversion and monitoring section 308 is
 face 201. In certain embodiments, the RF transmitter 206 of       15   configured to monitor the power usage by the various
 the transmitter unit 102 may be configured for operation in            components in the primary receiver unit 104 for effective
 the frequency band of approximately 315 MHz to approxi-                power management and to alert the user, for example, in the
 mately 322 MHz, for example, in the United States. In                  event of power usage which renders the primary receiver
 certain embodiments, the RF transmitter 206 of the trans-              unit 104 in sub-optimal operating conditions. An example of
 mitter unit 102 may be configured for operation in the            20   such sub-optimal operating condition may include, for
 frequency band of approximately 400 MHz to approxi-                    example, operating the vibration output mode (as discussed
 mately 470 MHz. Further, in one embodiment, the RF                     below) for a period of time thus substantially draining the
 transmitter 206 is configured to modulate the carrier fre-             power supply 306 while the processor 307 (thus, the primary
 quency by performing Frequency Shift Keying and Man-                   receiver unit 104) is turned on. Moreover, the power con-
 chester encoding. In one embodiment, the data transmission        25   version and monitoring section 308 may additionally be
 rate is about 19,200 symbols per second, with a minimum                configured to include a reverse polarity protection circuit
 transmission range for communication with the primary                  such as a field effect transistor (FET) configured as a battery
 receiver unit 104.                                                     activated switch.
    Referring yet again to FIG. 2, also shown is a leak                    The serial communication section 309 in the primary
 detection circuit 214 coupled to the guard electrode (G) 211      30   receiver unit 104 is configured to provide a bi-directional
 and the processor 204 in the transmitter unit 102 of the data          communication path from the testing and/or manufacturing
 monitoring and management system 100. The leak detection               equipment for, among others, initialization, testing, and
 circuit 214 in accordance with one embodiment of the                   configuration of the primary receiver unit 104. Serial com-
 present disclosure may be configured to detect leakage                 munication section 104 can also be used to upload data to a
 current in the sensor unit 101 to determine whether the           35   computer, such as time-stamped blood glucose data. The
 measured sensor data are corrupt or whether the measured               communication link with an external device (not shown) can
 data from the sensor 101 is accurate. Exemplary analyte                be made, for example, by cable, infrared (IR) or RF link. The
 systems that may be employed are described in, for example,            output 310 of the primary receiver unit 104 is configured to
 U.S. Pat. Nos. 6,134,461, 6,175,752, 6,121,611, 6,560,471,             provide, among others, a graphical user interface (GUI) such
 6,746,582, and elsewhere, the disclosure of each of which         40   as a liquid crystal display (LCD) for displaying information.
 are incorporated by reference for all purposes.                        Additionally, the output 310 may also include an integrated
    FIG. 3 is a block diagram of the receiver/monitor unit of           speaker for outputting audible signals as well as to provide
 the data monitoring and management system shown in FIG.                vibration output as commonly found in handheld electronic
 1 in accordance with one embodiment of the present dis-                devices, such as mobile telephones presently available. In a
 closure. Referring to FIG. 3, the primary receiver unit 104       45   further embodiment, the primary receiver unit 104 also
 includes an analyte test strip, e.g., blood glucose test strip,        includes an electro-luminescent lamp configured to provide
 interface 301, an RF receiver 302, an input 303, a tempera-            backlighting to the output 310 for output visual display in
 ture monitor section 304, and a clock 305, each of which is            dark ambient surroundings.
 operatively coupled to a receiver processor 307. As can be                Referring back to FIG. 3, the primary receiver unit 104 in
 further seen from the Figure, the primary receiver unit 104       50   one embodiment may also include a storage section such as
 also includes a power supply 306 operatively coupled to a              a programmable, non-volatile memory device as part of the
 power conversion and monitoring section 308. Further, the              processor 307, or provided separately in the primary receiver
 power conversion and monitoring section 308 is also                    unit 104, operatively coupled to the processor 307. The
 coupled to the receiver processor 307. Moreover, also shown            processor 307 may be configured to synchronize with a
 are a receiver serial communication section 309, and an           55   transmitter, e.g., using Manchester decoding or the like, as
 output 310, each operatively coupled to the receiver proces-           well as error detection and correction upon the encoded data
 sor 307.                                                               signals received from the transmitter unit 102 via the com-
    In one embodiment, the test strip interface 301 includes a          munication link 103.
 glucose level testing portion to receive a manual insertion of            Periodic calibration of the sensor unit 101 (FIG. 1) of an
 a glucose test strip, and thereby determine and display the       60   analyte monitoring system 100, in some embodiments, may
 glucose level of the test strip on the output 310 of the               be required for accurate calculation of a user's analyte level.
 primary receiver unit 104. This manual testing of glucose              Calibration, in some aspects, is used to ensure the analyte
 may be used to calibrate the sensor unit 101 or otherwise.             related data signals received at a transmitter unit 102 (and
 The RF receiver 302 is configured to communicate, via the              further transmitted to a receiver unit, such as the primary
 communication link 103 (FIG. 1) with the RF transmitter           65   receiver unit 104) are correctly converted to corresponding
 206 of the transmitter unit 102, to receive encoded data               analyte levels. Exemplary calibration protocols, routines and
 signals from the transmitter unit 102 for, among others,               techniques are described, for example, in U.S. Pat. No.

                                                                                                                                  A 20
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 23
                                                        21 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:991
                                                                             46


                                                     US 10,820,842 B2
                               11                                                                      12
 7,299,082, U.S. patent application Ser. No. 11/537,991 filed            (FIG. 1) receives analyte related sensor data (510) from a
 Oct. 2, 2006, U.S. patent application Ser. No. 12/363,706               sensor 101 (FIG. 1). Upon receipt of the analyte related
 filed Jan. 30, 2009 and in U.S. patent application Ser. No.             sensor data, the transmitter unit 102 transmits the analyte
 12/363,712 filed Jan. 30, 2009, the disclosures of each of              related sensor data (or processed, digitized, and/or filtered
 which are herein incorporated by reference for all purposes.            signals) to the primary receiver unit 104 (FIG. 1). The
    There are time periods where the sensor characteristics or           primary receiver unit 104 is configured to determine if
 the user's physiological condition renders the condition                calibration of the sensor data is suitable-that is, whether the
 unsuitable for a sensor calibration event. For example, the             conditions necessary for sensor calibration are met (520).
 sensor may be configured for periodic calibration, such as,                Still referring to FIG. 5, if it is determined that the sensor
 after 2 hours after insertion, 10 hours after insertion, 12        10   101 is not calibrated or calibration condition for calibrating
 hours after insertion, 24 hours after insertion, 48 hours after         the sensor 101 is not met, in one aspect, the primary receiver
 insertion, or 72 hours after insertion, or one or more com-             unit stores the analyte related sensor data in a memory (550)
 binations thereof. If a predetermined calibration event is              and temporarily disables display of the sensor data (560) to
 triggered but a successful calibration does not result, after a         the user (for example, if a calibration event has not occurred
 certain time period (for example, a predetermined grace            15   and the calibration grace period has expired). On the other
 period during which to calibrate), the receiver unit may no             hand, if the sensor 101 is calibrated, the sensor data is
 longer display the monitored and processed glucose infor-               processed (530) by the primary receiver unit 104 and the
 mation.                                                                 processed sensor data is output to the user (540), for
    Other conditions may also result in rendering the condi-             example via a display unit 310 (FIG. 3) of the primary
 tion unsuitable for sensor calibration including, but not          20   receiver unit 104. In one aspect, the processing routine
 limited to, detection of a failure mode of a sensor, sensor             described in conjunction with FIG. 5 is performed or
 data values being outside a predetermined range, rate of                executed in, for example, the transmitter unit 102, the
 change of sensor data values being above a predetermined                secondary receiver unit 106, or the data processing terminal
 threshold, a temperature measurement outside a predeter-                105 of the analyte monitoring system 100 based on analyte
 mined range, or any combination thereof.                           25   data received from the sensor 101 (FIG. 1).
    FIG. 4 illustrates analyte sensor data processing in accor-             In one aspect, the display or output of processed sensor
 dance with one embodiment of the present disclosure. Refer-             data may be disabled if a required calibration event is
 ring to FIG. 4, a transmitter unit 102 (FIG. 1) in operational          unsuccessful over a permitted time period (for example,
 contact with a sensor 101 receives analyte related sensor               including a predetermined grace period measured from the
 data (410) corresponding to a measured level of a biological       30   scheduled calibration). Thereafter, upon successful calibra-
 fluid of the user. For example, the sensor 101 (FIG. 1) may             tion, the system resumes display of the processed and
 be an analyte sensor configured to detect and measure the               calibrated analyte sensor data. However, there may be a time
 concentration of an analyte in a biological fluid, such as the          period or a gap in the output display during which the
 blood of a user. Upon receipt of the analyte related sensor             necessary calibration did not occur in a timely manner. For
 data, the transmitter unit 102 further transmits the analyte       35   example, as shown in FIG. 7A, if sensor data is displayed as
 related sensor data to a receiver unit, such as primary                 a graphical display, during time periods where the analyte
 receiver unit 104 (FIG. 1). It is to be noted that the reference        monitoring system 100 was not properly calibrated, analyte
 to analyte related sensor data herein and throughout speci-             related sensor data was not processed and/or displayed,
 fication includes, for example, current signal received from            resulting in a gap in the graphical display.
 the analyte sensor, as well as the current signal which has        40      FIG. 6 illustrates backfilling gaps in sensor data in one
 undergone predetermined data processing routines includ-                embodiment of the present disclosure. Referring to FIG. 6,
 ing, for example, filtering, clipping, digitizing, and/or               when a scheduled calibration event fails and the associated
 encoding, and/or any other further processing and/or con-               grace period for calibration does not occur, the output
 ditioning. In one aspect, the primary receiver unit 104                 display of the processed, calibrated sensor data is disabled
 determines whether the sensor is calibrated and is in accept-      45   (610). Referring to FIG. 6, once the system recovers after a
 able condition for further data processing (420). When                  successful calibration event, the calibrated sensor data is
 sensor related conditions are unsuitable for calibration, the           once again displayed (and stored). Furthermore, in one
 analyte related sensor data is stored (450) in a memory, for            aspect, based on the parameters associated with the success-
 example, in the primary receiver unit 104.                              ful calibration, the previously unprocessed data during the
    Referring still to FIG. 4, if the sensor data is calibrated     50   display time out period may be retrieved (for example, the
 and in condition for further data processing, the sensor data           previously stored analyte related sensor signals during this
 is further processed (430) and output for display (440) to a            period) and processed using calibration data, such as a
 user on a display unit 310 (FIG. 3) of the primary receiver             sensitivity ratio for conversion of analyte related sensor data
 unit 104. In one embodiment, the display of the processed               to analyte levels. For example, in one aspect, the subset of
 sensor data comprises a graphical representation of the            55   analyte related sensor data that were previously unprocessed
 processed sensor data. In other embodiments, the processed              or uncalibrated due to unsuccessful contemporaneous cali-
 sensor data may be displayed as numerical values, visual                bration may be processed using, for example, calibration
 indicators, auditory outputs, or combinations thereof. In one           data such as the sensitivity ratio determined from the most
 aspect, the processing routine described in conjunction with            recent successful calibration event, and thereafter, the gap in
 FIG. 4 is performed or executed in, for example, the               60   output display illustrating the processed and calibrated sig-
 transmitter unit 102, the secondary receiver unit 106 (FIG.             nals may be filled.
 1), or the data processing terminal 105 (FIG. 1) of the                    In one aspect, once successful calibration of the sensor
 analyte monitoring system 100 (FIG. 1) based on analyte                 data occurs, the calibration parameters from this calibration
 data received from the sensor 101.                                      event may be used to process the sensor data during the
    FIG. 5 illustrates analyte sensor data processing in accor-     65   period of disabled output or display (620). Upon successful
 dance with one embodiment of the present disclosure. Refer-             processing of the sensor data during the period of disabled
 ring to FIG. 5, in one embodiment, transmitter unit 102                 output, the processed sensor data during this time period is

                                                                                                                                     A 21
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 24
                                                        22 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:992
                                                                             47


                                                     US 10,820,842 B2
                               13                                                                     14
 backfilled, or the gap in the processed continuous sensor                  The calibration failure condition may include one or more
 data are filled in the display (630). By way of an example,             of an analyte level exceeding a predetermined threshold, a
 FIGS. 7A and 7B illustrate the replacement of a period of               rate of change of analyte level exceeding a predetermined
 unprocessed sensor data with corresponding backfilled pro-              threshold, a signal error associated with the reference data,
 cessed sensor data, in one embodiment.                                  a data unavailability condition, or a combination thereof.
    In one embodiment, the backfilled processed sensor data                 Furthermore, the method may include storing the pro-
 is displayed immediately upon calculation. In another                   cessed sensor data with the associated time information
 embodiment, the backfilled processed sensor data is not                 based on the analyte level detection time by the sensor.
 displayed immediately, but rather, after waiting a predeter-               In another embodiment, a method may include detecting
                                                                    10
 mined period of time. The backfilled processed sensor data              a condition unsuitable for calibration of an analyte sensor for
 may not be displayed immediately to avoid possible unnec-               a predetermined time period, disabling output of information
 essary or incorrect action by a user in response to the                 associated with the analyte sensor, determining a successful
 backfilled processed sensor data. In this manner, in one                calibration of the analyte sensor, retrieving one or more
 aspect, the user or a healthcare provider may be provided          15
                                                                         parameters associated with the successful calibration, pro-
 with a continuous set of analyte data from the analyte                  cessing sensor data during the time period of disabled output
 monitoring system without any gaps in the processed signals             of information with the one or more parameters associated
 for further analysis and/or therapy management.                         with the successful calibration, and displaying the processed
    In this manner, in accordance with the embodiments of the            sensor data for the time period of disabled information
 present disclosure, gaps in monitored analyte levels using an      20   output.
 analyte monitoring system due to, for example, inability to                The sensor data may be analyte concentration data.
 promptly calibrate the sensor, system malfunction, sensor                  The analyte concentration data may include blood glucose
 dislodging, signal errors associated with the sensor, trans-            concentration data.
 mitter unit, receiver unit, and the like, or any other variables           The sensor data may be processed in substantially real-
 or parameters that result in the inability of the analyte          25   time.
 monitoring system to display or output the real-time moni-                 The condition unsuitable for calibration may include one
 tored analyte level, may be retrospectively filled or repro-            or more of a failure mode of a sensor, sensor data outside a
 cessed so that the data gap is closed and the continuously              predetermined acceptable range, a rate of change of sensor
 monitored analyte level does not have any or substantially              data above a predetermined level, a requirement for calibra-
 missing data. That is, in embodiments of the present disclo-       30
                                                                         tion of a sensor, a temperature measurement outside a
 sure, upon correction or rectification of the condition or
                                                                         predetermined range, or any combination thereof.
 conditions/parameters which resulted in the analyte moni-
                                                                            The processed sensor data for the time period of disabled
 toring system disabling the output results associated with the
                                                                         information output may be displayed substantially immedi-
 monitored real time analyte levels, the parameters associated
 with the correction or rectification may be used to retro-         35
                                                                         ately upon processing.
 spectively correct or process data or signals so that the                  The processed sensor data for the time period of disabled
 missing gaps in analyte related data may be processed and               information output may be displayed only after waiting a
 backfilled.                                                             predetermined period of time.
    In this manner, advantageously, in aspects of the present               In another embodiment, an apparatus may include an
 disclosure, additional robustness may be provided to the           40   interface configured to receive sensor data, a first memory
 user and/or the healthcare provider to improve therapy or               configured to store the received sensor data, a processor
 health management decisions.                                            coupled to the memory and configured to process the stored
    In one embodiment, a method may include receiving                    sensor data, a second memory coupled to the processor and
 sensor data from an analyte sensor of a sensor monitoring               configured to store the processed sensor data, and a display
 system, processing the received sensor data with time cor-         45   unit coupled to the second memory and configured to
 responding calibration data, outputting the processed sensor            display the processed sensor data, wherein the processor is
 data, detecting one or more adverse conditions associated               further configured to detect a condition unsuitable for cali-
 with the sensor monitoring system, disabling the output of              bration of a sensor for a predetermined time period, disable
 the sensor data during an adverse condition time period,                display of processed sensor data, determine a successful
 determining that the one or more detected adverse condi-           50   calibration of the sensor, retrieve one or more parameters
 tions is no longer present in the sensor monitoring system,             associated with the successful calibration, process the sensor
 retrieving the sensor data during the adverse condition time            data during the time period of disabled display of sensor data
 period, processing the retrieved sensor data during the                 with the one or more parameters associated with the suc-
 adverse condition time period, and outputting the processed             cessful calibration, and display the processed sensor data for
 retrieved sensor data.                                             55   the time period of disabled information output.
    In one aspect, outputting the processed sensor data may                 The sensor may be an analyte sensor.
 include displaying the sensor data in one or more of a                     The analyte sensor may be a glucose sensor.
 graphical, numerical, pictorial, audible, vibratory, or one or             The sensor data may correspond to analyte concentration
 more combinations thereof.                                              data.
    The one or more detected adverse conditions may include         60      The analyte concentration data may include blood glucose
 one or more of a sensor instability condition, a calibration            concentration data.
 failure condition, or a monitoring system failure condition.               Furthermore, the apparatus may be configured to process
    The sensor instability condition may include one or more             and display the sensor data substantially in real-time.
 of an early signal attenuation condition of the sensor, sensor             In one aspect, the condition unsuitable for calibration may
 misposition error, sensor communication error, temperature         65   include one or more of a failure mode of a sensor, sensor
 measurement outside a predetermined range, or a combina-                data outside a predetermined acceptable range, a rate of
 tion thereof.                                                           change of sensor data above a predetermined level, a

                                                                                                                                   A 22
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 25
                                                        23 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:993
                                                                             48


                                                     US 10,820,842 B2
                              15                                                                   16
 requirement for calibration of a sensor, a temperature mea-            8. The method of claim 1, wherein processing the sensor
 surement outside a predetermined range, or any combination          data is performed by one or more processors of a transmitter
 thereof.                                                            unit of the analyte monitoring system.
    The display unit may be configured to display the pro-              9. The method of claim 1, wherein processing the sensor
 cessed sensor data for the time period of disabled informa-         data is performed by one or more processors of a receiver
 tion output substantially immediately upon processing the           unit of the analyte monitoring system.
 sensor data.                                                           10. The method of claim 1, wherein storing the sensor
    The display unit may be configured to display the pro-           data received from the analyte sensor includes storing time
 cessed sensor data for the time period of disabled informa-         information associated with the failure mode condition.
 tion output only after waiting a predetermined period of 10            11. The method of claim 1, further comprising:
 time.                                                                  receiving current sensor data from the analyte sensor;
    Various other modifications and alterations in the struc-           outputting a first graphical representation to the display of
 ture and method of operation of this invention will be                    the analyte monitoring system, wherein the first graphi-
 apparent to those skilled in the art without departing from               cal representation includes the current sensor data and
 the scope and spirit of the invention. Although the invention 15          the one or more sensor data gaps associated with the
 has been described in connection with specific preferred                  failure mode condition.
 embodiments, it should be understood that the invention as             12. The method of claim 11, wherein outputting the
 claimed should not be unduly limited to such specific               processed stored sensor data to the display of the analyte
 embodiments. It is intended that the following claims define        monitoring system comprises outputting a second graphical
 the scope of the present disclosure and that structures and 20 representation to the display of the analyte monitoring
 methods within the scope of these claims and their equiva-          system, wherein the second graphical representation com-
 lents be covered thereby.                                           prises the processed stored sensor data, and wherein the one
    What is claimed is:                                              or more sensor data gaps associated with the failure mode
    1. A method of backfilling one or more sensor data gaps          condition are at least partially filled in the second graphical
 in an analyte monitoring system comprising one or more 25 representation.
 processors and an analyte sensor, the method comprising:               13. The method of claim 1, wherein the failure mode
    detecting, with the one or more processors, a failure mode       condition comprises an inability of the analyte monitoring
       condition, wherein the failure mode condition causes          system to display or output the sensor data.
       the one or more sensor data gaps to be outputted to a            14. An analyte monitoring system comprising:
       display of the analyte monitoring system;                  30    an analyte sensor;
    storing sensor data received from the analyte sensor for at         one or more processors; and
       least a portion of a time period associated with the             a memory device for storing instructions which, when
       failure mode condition;                                             executed by the one or more processors, causes the one
    processing, with the one or more processors, the sensor                or more processors to:
       data for the at least a portion of the time period 35               detect a failure mode condition, wherein the failure
       associated with the failure mode condition; and                        mode condition causes one or more sensor data gaps
    in response to a correction of the failure mode condition,                to be outputted to a display of the analyte monitoring
       outputting the processed stored sensor data to the                     system,
       display of the analyte monitoring system such that the              store sensor data received from the analyte sensor for at
       one or more sensor data gaps are at least partially filled 40          least a portion of a time period associated with the
       by the processed stored sensor data.                                   failure mode condition,
    2. The method of claim 1, wherein the failure mode                     process the sensor data for the at least a portion of the
 condition comprises signal errors associated with a trans-                   time period associated with the failure mode condi-
 mitter nnit of the analyte monitoring system or a receiver                   tion, and
 unit of the analyte monitoring system.                           45       in response to a correction of the failure mode condi-
    3. The method of claim 1, wherein the failure mode                        tion, output the processed stored sensor data to the
 condition comprises one or more of an inability to calibrate                 display of the analyte monitoring system such that
 the sensor, a system malfunction, or a sensor dislodgement.                  the one or more sensor data gaps are at least partially
    4. The method of claim 1, wherein the failure mode                        filled by the processed stored sensor data.
 condition comprises one or more of a sensor data value 50              15. The system of claim 14, wherein the failure mode
 being outside a predetermined sensor data value range, a rate       condition comprises signal errors associated with a trans-
 of change of one or more sensor data values being above a           mitter unit of the analyte monitoring system or a receiver
 predetermined rate-of-change threshold, or a temperature            unit of the analyte monitoring system.
 measurement outside a predetermined temperature range.                 16. The system of claim 14, wherein the memory device
    5. The method of claim 1, further comprising, in response 55 stores instructions which, when executed by the one or more
 to the correction of the failure mode condition, receiving the      processors, further causes the one or more processors to wait
 processed stored sensor data for the at least a portion of the      a predetermined period of time before outputting the pro-
 time period associated with the failure mode condition.             cessed stored sensor data to the display of the analyte
    6. The method of claim 1, wherein outputting the pro-            monitoring system.
 cessed stored sensor data to the display of the analyte 60             17. The system of claim 14, wherein the one or more
 monitoring system occurs immediately after the correction           processors comprise one or more processors of a transmitter
 of the failure mode condition.                                      unit of the analyte monitoring system.
    7. The method of claim 1, further comprising, in response           18. The system of claim 14, wherein the one or more
 to the correction of the failure mode condition, waiting a          processors comprise one or more processors of a receiver
 predetermined period of time before outputting the pro- 65 unit of the analyte monitoring system.
 cessed stored sensor data to the display of the analyte                19. The system of claim 14, wherein the memory device
 monitoring system.                                                  stores instructions which, when executed by the one or more

                                                                                                                                A 23
Case
Case 1:21-cv-00977-UNA
     1:21-cv-00977-CFC Document
                       Document 1-1
                                13 Filed
                                    Filed 09/13/21
                                          07/01/21 Page
                                                   Page 26
                                                        24 of
                                                           of 50
                                                              862PageID
                                                                  PageID#:#:994
                                                                             49


                                                      US 10,820,842 B2
                               17                                                                      18
 processors, further causes the one or more processors to                      data to the display of the analyte monitoring system
 store time information associated with the failure mode                       such that the one or more sensor data gaps are at least
 condition.                                                                    partially filled by the stored analyte related sensor data.
    20. The system of claim 14, further comprising a receiver               24. The method of claim 23, wherein the failure mode
 unit configured to receive current sensor data,                         condition further comprises signal errors associated with a
    wherein the memory device stores instructions which,                 transmitter unit of the analyte monitoring system or a
       when executed by one or more processors of the                    receiver unit of the analyte monitoring system.
       receiver unit, further causes the one or more processors             25. The method of claim 23, wherein the failure mode
       of the receiver unit to output a first graphical represen-        condition further comprises one or more of an inability to
       tation to the display of the analyte monitoring system,      10
                                                                         calibrate the sensor, a system malfunction, or a sensor
    and wherein the first graphical representation comprises
                                                                         dislodgement.
       the current sensor data and the one or more sensor data
                                                                            26. The method of claim 23, further comprising, in
       gaps associated with the failure mode condition.
    21. The system of claim 20, wherein the memory device                response to the correction of the failure mode condition,
 stores instructions which, when executed by the one or more        15
                                                                         receiving the processed stored analyte related sensor data for
 processors of the receiver unit, further causes the one or              the at least a portion of the time period associated with the
 more processors of the receiver unit to output a second                 failure mode condition.
 graphical representation to the display of the analyte moni-               27. The method of claim 23, wherein processing the
 taring system,                                                          analyte related sensor data is performed by one or more
    wherein the second graphical representation comprises           20   processors of a transmitter unit of the analyte monitoring
       the processed stored sensor data, and wherein the one             system.
       or more sensor data gaps associated with the failure                 28. The method of claim 23, wherein processing the
       mode condition are at least partially filled in the second        analyte related sensor data is performed by one or more
       graphical representation.                                         processors of a receiver unit of the analyte monitoring
    22. The system of claim 14, wherein the failure mode            25   system.
 condition comprises an inability of the analyte monitoring                 29. The method of claim 23, wherein storing the analyte
 system to display or output the sensor data.                            related sensor data includes storing time information asso-
    23. A method of backfilling data in an analyte monitoring            ciated with the failure mode condition.
 system comprising one or more processors and an analyte                    30. The method of claim 23, further comprising:
 sensor, the method comprising:                                     30
                                                                            receiving current analyte related sensor data;
    receiving analyte related sensor data;
                                                                            outputting a first graphical representation to the display of
    detecting, with the one or more processors, a failure mode
                                                                               the analyte monitoring system, wherein the first graphi-
       condition, wherein the failure mode condition com-
                                                                               cal representation includes the current analyte related
       prises an inability of the analyte monitoring system to
       display or output the analyte related sensor data during     35
                                                                               sensor data and the one or more sensor data gaps
       a time period;                                                          associated with the failure mode condition, and
    outputting to a display of the analyte monitoring system                wherein outputting the processed stored analyte related
       one or more sensor data gaps resulting from the inabil-                 sensor data to the display of the analyte monitoring
       ity of the analyte monitoring system to display the                     system comprises outputting a second graphical repre-
       analyte related sensor data during the time period;          40
                                                                               sentation to the display of the analyte monitoring
    storing the analyte related sensor data during at least a                  system, wherein the second graphical representation
       portion of the time period;                                             comprises the processed stored analyte related sensor
    processing, with the one or more processors, the analyte                   data, and wherein the one or more sensor data gaps
       related sensor data; and                                                associated with the failure mode condition are at least
    in response to a correction of the failure mode condition,      45
                                                                               partially filled in the second graphical representation.
       outputting the processed stored analyte related sensor                                   * * * * *




                                                                                                                                     A 24
Case
 Case1:21-cv-00977-UNA
       1:21-cv-00977-CFC Document
                          Document1-1
                                   13 Filed
                                       Filed07/01/21
                                             09/13/21 Page
                                                       Page309
                                                            27 of
                                                               of 50
                                                                  862PageID
                                                                      PageID#:#:995
                                                                                 334




                             EXHIBIT G




                                                                             A 25
Case
 Case1:21-cv-00977-UNA
       1:21-cv-00977-CFC Document
                          Document1-1
                                   13 Filed
                                       Filed07/01/21
                                             09/13/21 Page    Page310   28 of of 50862PageID
                                                                                          PageID#:#:996      335
                                      111111   1111111111111111111111111111111111111111111111111111111111111
                                                                                                                                  USO 10952653B2


   c12)   United States Patent                                                                                  (10)   Patent No.:     US 10,952,653 B2
          Harper                                                                                                (45)   Date of Patent:     *Mar. 23, 2021

   (54)    METHODS AND SYSTEMS FOR EARLY                                                                          4,055,175   A    10/1977    Clemens et al.
           SIGNAL ATTENUATION DETECTION AND                                                                       4,129,128   A    12/1978    McFarlane
                                                                                                                  4,245,634   A     111981    Albisser et a!.
           PROCESSING                                                                                             4,327,725   A     5/1982    Cortese et al.
   (71)    Applicant: ABBOTT DIABETES CARE INC.,                                                                  4,344,438   A     8/1982    Schultz
                      Alameda, CA (US)                                                                            4,349,728   A     9/1982    Phillips et a!.
                                                                                                                  4,425,920   A     111984    Bourland et a!.
   (72)    Inventor:           Wesley Scott Harper, Alameda, CA                                                   4,441,968   A     4/1984    Emmer eta!.
                               (US)                                                                               4,464,170   A     8/1984    Clemens et al.
                                                                                                                  4,478,976   A    10/1984    Goertz et al.
   (73)    Assignee: ABBOTT DIABETES CARE INC.,                                                                   4,494,950   A     111985    Fischell
                     Alameda, CA (US)                                                                             4,509,531   A     4/1985    Ward
                                                                                                                  4,527,240   A     7/1985    Kvitash
   ( *)    Notice:             Subject to any disclaimer, the term of this                                        4,538,616   A     9/1985    Rogoff
                               patent is extended or adjusted under 35                                            4,619,793   A    10/1986    Lee
                               U.S.C. 154(b) by 0 days.                                                           4,671,288   A     6/1987    Gough
                                                                                                                  4,703,756   A    1111987    Gough et al.
                               This patent is subject to a terminal dis-                                          4,731,726   A     3/1988    Allen, III
                               claimer.                                                                           4,749,985   A     6/1988    Corsberg
                                                                                                                  4,757,022   A     7/1988    Shults eta!.
   (21)    Appl. No.: 17/065,614                                                                                  4,759,828   A     7/1988    Young eta!.
                                                                                                                  4,777,953   A    10/1988    Ash et al.
   (22)    Filed:              Oct. 8, 2020                                                                       4,779,618   A    10/1988    Mund et al.
                                                                                                                  4,847,785   A     7/1989    Stephens
   (65)                             Prior Publication Data
                                                                                                                  4,854,322   A     8/1989    Ash et al.
           US 2021/0030333 Al                            Feb. 4, 2021                                             4,890,620   A     111990    Gough
                                                                                                                  4,925,268   A     5/1990    Iyer et al.
                       Related U.S. Application Data                                                              4,953,552   A     9/1990    DeMarzo
                                                                                                                  4,986,271   A     111991    Wilkins
   (63)    Continuation of application No. 16/905,276, filed on                                                   4,995,402   A     2/1991    Smith et al.
           Jun. 18, 2020, now Pat. No. 10,820,842, which is a                                                     5,000,180   A     3/1991    Kuypers et a!.
           continuation of application No. 16/228,910, filed on                                                   5,002,054   A     3/1991    Ash et al.
                                                                                                                  5,019,974   A     5/1991    Beckers
           Dec. 21, 2018, which is a continuation of application                                                  5,050,612   A     9/1991    Matsumura
           No. 15/061,774, filed on Mar. 4, 2016, now Pat. No.                                                    5,051,688   A     9/1991    Murase eta!.
           10,194,844, which is a continuation of application                                                     5,055,171   A    10/1991    Peck
           No. 13/925,694, filed on Jun. 24, 2013, now Pat. No.                                                                          (Continued)
           9,31 0,230, which is a continuation of application No.
           12/769,635, filed on Apr. 28, 2010, now Pat. No.                                                             FOREIGN PATENT DOCUMENTS
           8,483,967.
                                                                                                           EP                  0098592          111984
   (60)    Provisional application No. 61/173,600, filed on Apr.                                           EP                  0127958         12/1984
           29, 2009.
                                                                                                                                         (Continued)
   (51)    Int. Cl.
           A61B 51145                             (2006.01)                                                                    OTHER PUBLICATIONS
           A61B 511473                            (2006.01)
           A61B 511495                            (2006.01)                                                Armour, J. C., et al., "Application of Chronic Intravascular Blood
           G01N 33166                             (2006.01)                                                Glucose Sensor in Dogs", Diabetes, vol. 39, 1990, pp. 1519-1526.
           GOlD 18100                             (2006.01)                                                                              (Continued)
           G01N 31122                             (2006.01)
           G16H 40140                             (2018.01)                                                Primary Examiner- Jerry Lin
   (52)    U.S. Cl.                                                                                        (74) Attorney, Agent, or Firm- One LLP
           CPC ........ A61B 5114532 (2013.01); A61B 511473
                      (2013.01); A61B 511495 (2013.01); GOlD                                               (57)                      ABSTRACT
                        18100 (2013.01); G01N 31122 (2013.01);
                G01N 33166 (2013.01); G16H 40140 (2018.01)                                                 Provided are methods and apparatus for receiving sensor
   (58)    Field of Classification Search                                                                  data from an analyte sensor of a sensor monitoring system,
           CPC . A61B 5/14532; A61B 5/1473; A61B 5/1495;                                                   processing the received sensor data with time corresponding
                         G16H 40/40; GOlD 18/00; G01N 31/22;                                               calibration data, outputting the processed sensor data,
                                                                                        GOlN 33/66         detecting one or more adverse conditions associated with the
           USPC . ... ... ... .. ... ... ... ... ... .. ... ... ... ... ... .. ... ... ... ... .. 702/85   sensor monitoring system, disabling the output of the sensor
           See application file for complete search history.                                               data during the adverse condition time period, determining
                                                                                                           that the one or more detected adverse conditions is no longer
   (56)                            References Cited                                                        present in the sensor monitoring system, retrieving the
                                                                                                           sensor data during the adverse condition time period, pro-
                         U.S. PATENT DOCUMENTS                                                             cessing the retrieved sensor data during the adverse condi-
          3,581,062       A          511971        Aston
                                                                                                           tion time period, and outputting the processed retrieved
          3,926,760       A         12/1975        Allen eta!.                                             sensor data.
          3,949,388       A          4/1976        Fuller
          4,036,749       A          7/1977        Anderson                                                                   20 Claims, 7 Drawing Sheets

                                                                                                                                                                        A 26
Case
 Case1:21-cv-00977-UNA
       1:21-cv-00977-CFC Document
                          Document1-1
                                   13 Filed
                                       Filed07/01/21
                                             09/13/21 Page
                                                       Page311
                                                            29 of
                                                               of 50
                                                                  862PageID
                                                                      PageID#:#:997
                                                                                 336


                                                         US 10,952,653 B2
                                                              Page 2


  (56)                   References Cited                              5,965,380   A    10/1999   Heller eta!.
                                                                       5,971,922   A    10/1999   Arita eta!.
                     U.S. PATENT DOCUMENTS                             5,972,199   A    10/1999   Heller eta!.
                                                                       5,987,353   A    1111999   Khatchatrian et a!.
         5,082,550   A    111992   Rishpon et a!.                      5,995,860   A    1111999   Sun eta!.
         5,106,365   A    4/1992   Hernandez                           6,001,067   A    12/1999   Shults eta!.
         5,122,925   A    6/1992   Inpyn                               6,004,278   A    12/1999   Botich eta!.
         5,135,004   A    8/1992   Adams eta!.                         6,022,315   A    212000    Iliff
         5,165,407   A   1111992   Wilson eta!.                        6,024,699   A    212000    Surwit eta!.
         5,202,261   A    4/1993   Musho et al.                        6,028,413   A    212000    Brockmann
         5,210,778   A    5/1993   Massart                             6,049,727   A     4/2000   Crothall
         5,228,449   A    7/1993   Christ et al.                       6,052,565   A     4/2000   Ishikura et a!.
         5,231,988   A    8/1993   Wernicke et a!.                     6,066,243   A     5/2000   Anderson et a!.
         5,246,867   A    9/1993   Lakowicz et a!.                     6,083,710   A     7/2000   Heller eta!.
         5,251,126   A   10/1993   Kahn eta!.                          6,088,608   A     7/2000   Schulman et a!.
         5,262,035   A   1111993   Gregg eta!.                         6,091,975   A     7/2000   Daddona et a!.
         5,262,305   A   1111993   Heller eta!.                        6,091,976   A     7/2000   Pfeiffer et al.
         5,264,104   A   1111993   Gregg eta!.                         6,093,172   A     7/2000   Funderburk et a!.
         5,264,105   A   1111993   Gregg eta!.                         6,096,364   A     8/2000   Bok et al.
         5,279,294   A    111994   Anderson et al.                     6,103,033   A     8/2000   Say eta!.
         5,285,792   A    2/1994   Sjoquist et a!.                     6,117,290   A     9/2000   Say eta!.
         5,293,877   A    3/1994   O'Hara eta!.                        6,119,028   A     9/2000   Schulman et a!.
         5,299,571   A    4/1994   Mastrototaro                        6,120,676   A     9/2000   Heller eta!.
         5,320,725   A    6/1994   Gregg eta!.                         6,121,009   A     9/2000   Heller eta!.
         5,322,063   A    6/1994   Allen eta!.                         6,121,611   A     9/2000   Lindsay et a!.
         5,340,722   A    8/1994   Wolfbeis et al.                     6,122,351   A     9/2000   Schlueter, Jr. et a!.
         5,342,789   A    8/1994   Chick et al.                        6,129,823   A    10/2000   Hughes et al.
         5,356,786   A   10/1994   Heller eta!.                        6,134,461   A    10/2000   Say eta!.
         5,360,404   A   1111994   Novacek eta!.                       6,141,573   A    10/2000   Kurnik eta!.
         5,372,427   A   12/1994   Padovani et a!.                     6,143,164   A    1112000   Heller eta!.
         5,379,238   A    111995   Stark                               6,159,147   A    12/2000   Lichter et a!.
         5,384,547   A    111995   Lynk et al.                         6,162,611   A    12/2000   Heller eta!.
         5,390,671   A    2/1995   Lord eta!.                          6,175,752   B1    1/2001   Say eta!.
         5,391,250   A    2/1995   Cheney, II et a!.                   6,200,265   B1    3/2001   Walsh eta!.
         5,394,877   A    3/1995   Orr eta!.                           6,212,416   B1    4/2001   Ward eta!.
         5,402,780   A    4/1995   Faasse, Jr.                         6,219,574   B1    4/2001   Cormier et a!.
         5,408,999   A    4/1995   Singh eta!.                         6,248,067   B1    6/2001   Causey, III et a!.
         5,410,326   A    4/1995   Goldstein                           6,254,586   B1    7/2001   Mann et al.
         5,411,647   A    5/1995   Johnson et a!.                      6,270,455   B1    8/2001   Brown
         5,431,160   A    7/1995   Wilkins                             6,275,717   B1    8/2001   Gross et al.
         5,431,921   A    7/1995   Thombre                             6,283,761   B1    9/2001   Joao
         5,462,645   A   10/1995   Albery et al.                       6,284,478   B1    9/2001   Heller eta!.
         5,472,317   A   12/1995   Field et al.                        6,293,925   B1    9/2001   Safabash et a!.
         5,489,414   A    2/1996   Schreiber et al.                    6,295,506   B1    9/2001   Heinonen et a!.
         5,497,772   A    3/1996   Schulman et a!.                     6,306,104   B1   10/2001   Cunningham et a!.
         5,507,288   A    4/1996   Boeker eta!.                        6,309,884   B1   10/2001   Cooper eta!.
         5,509,410   A    4/1996   Hill eta!.                          6,314,317   B1   1112001   Willis
         5,514,718   A    5/1996   Lewis et al.                        6,329,161   B1   12/2001   Heller eta!.
         5,531,878   A    7/1996   Vadgama et a!.                      6,348,640   B1   212002    Navot eta!.
         5,552,997   A    9/1996   Massart                             6,359,270   B1    3/2002   Bridson
         5,568,806   A   10/1996   Cheney, II et a!.                   6,359,444   B1    3/2002   Grimes
         5,569,186   A   10/1996   Lord eta!.                          6,360,888   B1    3/2002   Mcivor eta!.
         5,582,184   A   12/1996   Erickson et a!.                     6,366,794   B1    4/2002   Moussy eta!.
         5,586,553   A   12/1996   Halili eta!.                        6,377,828   B1    4/2002   Chaiken et a!.
         5,593,852   A    111997   Heller eta!.                        6,379,301   B1    4/2002   Worthington et a!.
         5,601,435   A    2/1997   Quv                                 6,418,332   B1    7/2002   Mastrototaro et a!.
         5,609,575   A    3/1997   Larson et al.                       6,424,847   B1    7/2002   Mastrototaro et a!.
         5,628,310   A    5/1997   Rao eta!.                           6,427,088   B1    7/2002   Bowman, IV et a!.
         5,640,954   A    6/1997   Pfeiffer et al.                     6,440,068   B1    8/2002   Brown et al.
         5,653,239   A    8/1997   Pompei eta!.                        6,471,689   B1   10/2002   Joseph et al.
         5,665,222   A    9/1997   Heller eta!.                        6,478,736   B1   1112002   Mault
         5,711,001   A    111998   Bussan eta!.                        6,484,045   B1   1112002   Holker eta!.
         5,711,861   A    111998   Ward eta!.                          6,484,046   B1   1112002   Say eta!.
         5,726,646   A    3/1998   Bane et al.                         6,493,069   B1   12/2002   N agashimada et a!.
         5,735,285   A    4/1998   Albert eta!.                        6,498,043   B1   12/2002   Schulman et a!.
         5,748,103   A    5/1998   Flach eta!.                         6,514,718   B2    2/2003   Heller eta!.
         5,771,891   A    6/1998   Gozani                              6,546,268   B1    4/2003   Ishikawa et a!.
         5,772,586   A    6/1998   Heinonen et al.                     6,551,494   B1    4/2003   Heller eta!.
         5,791,344   A    8/1998   Schulman et a!.                     6,554,798   B1    4/2003   Mann et al.
         5,807,375   A    9/1998   Grosset a!.                         6,558,321   B1    5/2003   Burd et al.
         5,875,186   A    2/1999   Belanger et a!.                     6,558,351   B1    5/2003   Steil eta!.
         5,899,855   A    5/1999   Brown                               6,560,471   B1    5/2003   Heller eta!.
         5,914,026   A    6/1999   Blubaugh, Jr. eta!.                 6,561,978   B1    5/2003   Conn eta!.
         5,925,021   A    7/1999   Castellano et al.                   6,562,001   B2    5/2003   Lebel eta!.
         5,942,979   A    8/1999   Luppino                             6,564,105   B2    5/2003   Starkweather et al.
         5,951,521   A    9/1999   Mastrototaro et a!.                 6,565,509   B1    5/2003   Say eta!.
         5,957,854   A    9/1999   Besson eta!.                        6,571,128   B2    5/2003   Lebel eta!.
         5,961,451   A   10/1999   Reber et al.                        6,572,542   B1    6/2003   Houben eta!.
         5,964,993   A   10/1999   Blubaugh, Jr. eta!.                 6,574,490   B2    6/2003   Abbink eta!.

                                                                                                                          A 27
Case
 Case1:21-cv-00977-UNA
       1:21-cv-00977-CFC Document
                          Document1-1
                                   13 Filed
                                       Filed07/01/21
                                             09/13/21 Page
                                                       Page312
                                                            30 of
                                                               of 50
                                                                  862PageID
                                                                      PageID#:#:998
                                                                                 337


                                                          US 10,952,653 B2
                                                               Page 3


  (56)                    References Cited                              7,098,803    B2    8/2006   Mann et al.
                                                                        7,108,778    B2    9/2006   Simpson et al.
                     U.S. PATENT DOCUMENTS                              7,110,803    B2    9/2006   Shults eta!.
                                                                        7,113,821    B1    9/2006   Sun eta!.
         6,576,101   B1    6/2003   Heller eta!.                        7,123,950    B2   10/2006   Mannheimer
         6,577,899   B2    6/2003   Lebel eta!.                         7,134,999    B2   1112006   Brauker et a!.
         6,579,690   B1    6/2003   Bonnecaze et a!.                    7,136,689    B2   1112006   Shults eta!.
         6,585,644   B2    7/2003   Lebel eta!.                         7,153,265    B2   12/2006   Vachon
         6,591,125   B1    7/2003   Buse eta!.                          7,155,290    B2   12/2006   VonArx eta!.
         6,595,919   B2    7/2003   Berner eta!.                        7,171,274    B2    112007   Starkweather et al.
         6,605,200   B1    8/2003   Mao eta!.                           7,179,226    B2    2/2007   Crothall et a!.
         6,605,201   B1    8/2003   Mao eta!.                           7,190,988    B2    3/2007   Say eta!.
         6,607,509   B2    8/2003   Bobroff et a!.                      7,192,450    B2    3/2007   Brauker et a!.
         6,610,012   B2    8/2003   Mault                               7,198,606    B2    4/2007   Boecker et a!.
         6,633,772   B2   10/2003   Ford eta!.                          7,207,974    B2    4/2007   Safabash et a!.
         6,635,014   B2   10/2003   Starkweather et al.                 7,226,442    B2    6/2007   Sheppard et al.
         6,648,821   B2   1112003   Lebel eta!.                         7,226,978    B2    6/2007   Tapsak eta!.
         6,654,625   B1   1112003   Say eta!.                           7,276,029    B2   10/2007   Goode, Jr. et al.
         6,658,396   B1   12/2003   Tang eta!.                          7,278,983    B2   10/2007   Ireland et a!.
         6,659,948   B2   12/2003   Lebel eta!.                         7,286,894    B1   10/2007   Grant eta!.
         6,668,196   B1   12/2003   Villegas et a!.                     7,299,082    B2   1112007   Feldman et al.
         6,675,030   B2    112004   Ciurczak et a!.                     7,310,544    B2   12/2007   Brister et al.
         6,676,816   B2    112004   Mao eta!.                           7,324,012    B2    112008   Mann et al.
         6,687,546   B2    2/2004   Lebel eta!.                         7,329,239    B2    2/2008   Safabash et a!.
         6,689,056   B1    2/2004   Kilcoyne et a!.                     7,364,592    B2    4/2008   Carr-Brendel et a!.
         6,694,191   B2    2/2004   Starkweather et al.                 7,366,556    B2    4/2008   Brister et al.
         6,695,860   B1    2/2004   Ward eta!.                          7,379,765    B2    5/2008   Peti see et a!.
         6,702,857   B2    3/2004   Brauker et a!.                      7,381,184    B2    6/2008   Funderburk et a!.
         6,733,446   B2    5/2004   Lebel eta!.                         7 ,402,153   B2    7/2008   Steil eta!.
         6,740,075   B2    5/2004   Lebel eta!.                         7,424,318    B2    9/2008   Brister et al.
         6,741,877   B1    5/2004   Shults eta!.                        7,429,258    B2    9/2008   Angel eta!.
         6,743,635   B2    6/2004   Nee! eta!.                          7,455,663    B2   1112008   Bikovsky
         6,746,582   B2    6/2004   Heller eta!.                        7,460,898    B2   12/2008   Brister et al.
         6,758,810   B2    7/2004   Lebel eta!.                         7,462,264    B2   12/2008   Heller eta!.
         6,770,030   B1    8/2004   Schaupp et a!.                      7,467,003    B2   12/2008   Brister et al.
         6,789,195   B1    9/2004   Prihoda et al.                      7,471,972    B2   12/2008   Rhodes eta!.
         6,790,178   B1    9/2004   Mault et al.                        7,494,465    B2    212009   Brister et al.
         6,809,653   B1   10/2004   Mann eta!.                          7,497,827    B2    3/2009   Brister et al.
         6,810,290   B2   10/2004   Lebel eta!.                         7,499,002    B2    3/2009   Blasko eta!.
         6,811,533   B2   1112004   Lebel eta!.                         7,519,408    B2    4/2009   Rasdal et al.
         6,811,534   B2   1112004   Bowman, IV et a!.                   7,583,990    B2    9/2009   Goode, Jr. et al.
         6,813,519   B2   1112004   Lebel eta!.                         7,591,801    B2    9/2009   Brauker et a!.
         6,837,858   B2    112005   Cunningham eta!.                    7,599,726    B2   10/2009   Goode, Jr. et al.
         6,862,465   B2    3/2005   Shults eta!.                        7,613,491    B2   1112009   Boock eta!.
         6,873,268   B2    3/2005   Lebel eta!.                         7,615,007    B2   1112009   Shults eta!.
         6,881,551   B2    4/2005   Heller eta!.                        7,632,228    B2   12/2009   Brauker et a!.
         6,892,085   B2    5/2005   Mcivor eta!.                        7,635,594    B2   12/2009   Holmes et al.
         6,895,265   B2    5/2005   Silver                              7,637,868    B2   12/2009   Saint eta!.
         6,923,763   B1    8/2005   Kovatchev et a!.                    7,640,048    B2   12/2009   Dobbles et a!.
         6,931,327   B2    8/2005   Goode, Jr. et a!.                   7,651,596    B2    112010   Peti see et a!.
         6,932,894   B2    8/2005   Mao eta!.                           7,651,845    B2    112010   Doyle, III et a!.
         6,936,006   B2    8/2005   Sabra                               7,654,956    B2    212010   Brister et al.
         6,942,518   B2    9/2005   Liarnos et a!.                      7,657,297    B2    212010   Simpson et al.
         6,950,708   B2    9/2005   Bowman, IV et a!.                   7,697,967    B2    4/2010   Stafford
         6,958,705   B2   10/2005   Lebel eta!.                         7,699,775    B2    4/2010   Desai eta!.
         6,968,294   B2   1112005   Gutta eta!.                         7,711,402    B2    5/2010   Shults eta!.
         6,971,274   B2   12/2005   Olin                                7,713,574    B2    5/2010   Brister et al.
         6,974,437   B2   12/2005   Lebel eta!.                         7,715,893    B2    5/2010   Karnath et a!.
         6,990,366   B2    112006   Say eta!.                           7,727,147    B1    6/2010   Osorio et al.
         6,997,907   B2    2/2006   Safabash et a!.                     7,731,657    B2    6/2010   Stafford
         6,998,247   B2    2/2006   Monfre eta!.                        7,736,310    B2    6/2010   Taub
         6,999,854   B2    2/2006   Roth                                7,736,344    B2    6/2010   Moberg eta!.
         7,003,336   B2    2/2006   Holker et al.                       7,763,042    B2    712010   Iio et a!.
         7,003,340   B2    2/2006   Say eta!.                           7,766,829    B2    8/2010   Sloan eta!.
         7,003,341   B2    2/2006   Say eta!.                           7,811,231    B2   10/2010   Jin eta!.
         7,015,817   B2    3/2006   Copley eta!.                        7,813,809    B2   10/2010   Strother et a!.
         7,016,713   B2    3/2006   Gardner et a!.                      7,822,454    B1   10/2010   Alden eta!.
         7,024,245   B2    4/2006   Lebel eta!.                         7,889,069    B2    212011   Fifolt eta!.
         7,025,774   B2    4/2006   Freeman et al.                      7,899,545    B2    3/2011   John
         7,027,848   B2    4/2006   Robinson et a!.                     7,914,460    B2    3/2011   Melker eta!.
         7,027,931   B1    4/2006   Jones eta!.                         7,938,797    B2    5/2011   Estes
         7,041,068   B2    5/2006   Freeman et al.                      7,941,200    B2    5/2011   Weinert et al.
         7,041,468   B2    5/2006   Drucker et a!.                      7,946,985    B2    5/2011   Mastrototaro et a!.
         7,046,153   B2    5/2006   Oja eta!.                           7,972,296    B2    7/2011   Braig eta!.
         7,052,483   B2    5/2006   Woicik                              7,976,466    B2    7/2011   Ward eta!.
         7,056,302   B2    6/2006   Douglas                             7,978,063    B2    7/2011   Baldus eta!.
         7,074,307   B2    7/2006   Simpson et al.                      8,010,174    B2    8/2011   Goode, Jr. et al.
         7,081,195   B2    7/2006   Simpson et al.                      8,010,256    B2    8/2011   Oowada
         7,092,891   B2    8/2006   Maus eta!.                          8,192,394    B2    6/2012   Estes eta!.

                                                                                                                          A 28
Case
 Case1:21-cv-00977-UNA
       1:21-cv-00977-CFC Document
                          Document1-1
                                   13 Filed
                                       Filed07/01/21
                                             09/13/21 Page
                                                       Page313
                                                            31 of
                                                               of 50
                                                                  862PageID
                                                                      PageID#:#:999
                                                                                 338


                                                        US 10,952,653 B2
                                                             Page 4


  (56)                  References Cited                              2005/0184153    A1    8/2005   Auchinleck
                                                                      2005/0187442    A1    8/2005   Cho et al.
                   U.S. PATENT DOCUMENTS                              2005/0195930    A1    9/2005   Spital et al.
                                                                      2005/0204134    A1    9/2005   VonArx eta!.
       8,282,549   B2   10/2012   Brauker et a!.                      2005/0214892    A1    9/2005   Kovatchev et a!.
       8,597,570   B2   12/2013   Terashirna et a!.                   2005/0245799    A1   1112005   Brauker et a!.
   200110020124    A1    9/2001   Tamada                              2005/0251033    A1   1112005   Scarantino et a!.
   200110037060    A1   1112001   Thompson et al.                     2005/0277912    A1   12/2005   John
   200110037366    A1   1112001   Webb eta!.                          2006/0001538    A1    112006   Kraft eta!.
   200110047604    A1   12/2001   Valiulis                            2006/0001551    A1    112006   Kraft eta!.
   2002/0019022    A1    212002   Dunn eta!.                          2006/0010098    A1    112006   Goodnow et a!.
   2002/0054320    A1    5/2002   Ogino                               2006/0015020    A1    112006   Neale et al.
   2002/0095076    A1    7/2002   Krausman et a!.                     2006/0015024    A1    112006   Brister et al.
   2002/0103499    A1    8/2002   Perez eta!.                         2006/0017923    A1    112006   Ruchti eta!.
   2002/0106709    A1    8/2002   Potts et a!.                        2006/0020300    A1    112006   Nghiern et a!.
   2002/0111832    A1    8/2002   Judge                               2006/0031094    A1    2/2006   Cohen eta!.
   2002/0128594    A1    9/2002   Das eta!.                           2006/0079740    A1    4/2006   Silver et al.
   2002/0133107    A1    9/2002   Darcey                              2006/0091006    A1    5/2006   Wang eta!.
   2002/0147135    A1   10/2002   Schnell                             2006/0142651    A1    6/2006   Brister et al.
   2002/0161288    A1   10/2002   Shin eta!.                          2006/0154642    A1    7/2006   Scannell
   2002/0188748    A1   12/2002   Blackwell et a!.                    2006/0166629    A1    7/2006   Reggiardo
   2003/0005464    A1    112003   Gropper et a!.                      2006/0173406    A1    8/2006   Haves eta!.
   2003/0021729    A1    112003   Moller eta!.                        2006/0189863    A1    8/2006   Peyser eta!.
   2003/0023461    A1    112003   Quintanilla et a!.                  2006/0193375    A1    8/2006   Lee eta!.
   2003/0028089    A1    2/2003   Galley eta!.                        2006/0222566    A1   10/2006   Brauker et a!.
   2003/0060692    A1    3/2003   Ruchti eta!.                        2006/0224141    A1   10/2006   Rush eta!.
   2003/00607 53   A1    3/2003   Starkweather et al.                 2006/0226985    A1   10/2006   Goodnow et a!.
   2003/0114897    A1    6/2003   VonArx eta!.                        2006/0247 508   A1   1112006   Fennell
   2003/0147515    A1    8/2003   Kai eta!.                           2006/0247985    A1   1112006   Liamos et a!.
   2003/0163351    A1    8/2003   Brown                               2006/0258929    A1   1112006   Goode eta!.
   2003/0168338    A1    9/2003   Gao et al.                          2006/0272652    A1   12/2006   Stocker et al.
   2003/0199790    A1   10/2003   Boecker et a!.                      2006/0290496    A1   12/2006   Peeters et a!.
   2003/0208113    A1   1112003   Mault et al.                        2006/0293607    A1   12/2006   Alt et al.
   2003/0212379    A1   1112003   Bylund eta!.                        2007/0010950    A1    112007   Abensour et a!.
   2004/0010207    A1    112004   Flaherty et a!.                     2007/0016381    A1    112007   Karnath et a!.
   2004/0015102    A1    112004   Cummings et a!.                     2007/0017983    A1    112007   Frank et al.
   2004/0041749    A1    3/2004   Dixon                               2007/0027381    A1    2/2007   Stafford
   2004/0054263    A1    3/2004   Moerman et al.                      2007/0033074    A1    2/2007   Nitzan eta!.
   2004/0060818    A1    4/2004   Feldman et al.                      2007/0060869    A1    3/2007   Tolle eta!.
   2004/0063435    A1    4/2004   Sakamoto et a!.                     2007/0060979    A1    3/2007   Strother et a!.
   2004/0064068    A1    4/2004   DeNuzzio et a!.                     2007/0066956    A1    3/2007   Finkel
   2004/0073266    A1    4/2004   Haefner et a!.                      2007/0073129    A1    3/2007   Shah et al.
   2004/0078215    A1    4/2004   Dahlin eta!.                        2007/0078320    A1    4/2007   Stafford
   2004/0106858    A1    6/2004   Say eta!.                           2007/0078321    A1    4/2007   Mazza eta!.
   2004/0122353    A1    6/2004   Shahmirian et al.                   2007/0078322    A1    4/2007   Stafford
   2004/0133390    A1    7/2004   Osorio eta!.                        2007/0078818    A1    4/2007   Zvitz eta!.
   2004/0135684    A1    7/2004   Steinthal et al.                    2007/0093786    A1    4/2007   Goldsmith et al.
   2004/0138588    A1    7/2004   Saikley et a!.                      2007/0149875    A1    6/2007   Ouyang eta!.
   2004/0147872    A1    7/2004   Thompson                            2007/0173706    A1    7/2007   Neinast et al.
   2004/0152622    A1    8/2004   Keith eta!.                         2007/0173709    A1    7/2007   Peti see et a!.
   2004/0167801    A1    8/2004   Say eta!.                           2007/0173710    A1    7/2007   Peti see et a!.
   2004/0171921    A1    9/2004   Say eta!.                           2007/0191702    A1    8/2007   Yodfat eta!.
   2004/0176672    A1    9/2004   Silver et al.                       2007/0203407    A1    8/2007   Hoss et al.
   2004/0204687    A1   10/2004   Mogensen et a!.                     2007/0203539    A1    8/2007   Stone eta!.
   2004/0204868    A1   10/2004   Maynard et a!.                      2007/0203966    A1    8/2007   Brauker et a!.
   2004/0223985    A1   1112004   Dunfiled et al.                     2007/0208246    A1    9/2007   Brauker et a!.
   2004/0249253    A1   12/2004   Racchini et a!.                     2007/0228071    A1   10/2007   Kamen eta!.
   2004/0254433    A1   12/2004   Bandis et al.                       2007/0231846    A1   10/2007   Cosentino et a!.
   2004/0254434    A1   12/2004   Goodnow et a!.                      2007/0232878    A1   10/2007   Kovatchev et a!.
   2004/0260478    A1   12/2004   Schwarnm                            2007/0235331    A1   10/2007   Simpson et al.
   2004/0267300    A1   12/2004   Mace                                2007/0249922    A1   10/2007   Peyser eta!.
   2005/0001024    A1    112005   Kusaka eta!.                        2007/0255321    A1   1112007   Gerber eta!.
   2005/0003470    A1    112005   Nelson eta!.                        2007/0255348    A1   1112007   Holtzclaw
   2005/0004494    A1    112005   Perez eta!.                         2008/0004904    A1    112008   Tran
   2005/0027177    A1    2/2005   Shin eta!.                          2008/0009692    A1    112008   Stafford
   2005/0031689    A1    2/2005   Shults eta!.                        2008/0033254    A1    2/2008   Karnath et a!.
   2005/0038680    A1    2/2005   McMahon                             2008/0039702    A1    2/2008   Hayter et al.
   2005/0049179    A1    3/2005   Davidson et a!.                     2008/0045824    A1    2/2008   Tapsak eta!.
   2005/0070774    A1    3/2005   Addison et a!.                      2008/0060955    A1    3/2008   Goodnow
   2005/0090607    A1    4/2005   Tapsak eta!.                        2008/0061961    A1    3/2008   John
   2005/0096511    A1    5/2005   Fox eta!.                           2008/0083617    A1    4/2008   Simpson et al.
   2005/0096516    A1    5/2005   Soykan eta!.                        2008/0092638    A1    4/2008   Brenneman et a!.
   2005/0113886    A1    5/2005   F ischell et al.                    2008/0114228    A1    5/2008   McCluskey et a!.
   2005/0114068    A1    5/2005   Chey eta!.                          2008/0125636    A1    5/2008   Ward eta!.
   2005/0116683    A1    6/2005   Cheng eta!.                         2008/0127052    A1    5/2008   Rostoker
   2005/0137530    A1    6/2005   Campbell et al.                     2008/0177149    A1    7/2008   Weinert et al.
   2005/0173245    A1    8/2005   Feldman et al.                      2008/0194934    A1    8/2008   Ray et al.
   2005/0176136    A1    8/2005   Burd eta!.                          2008/0194938    A1    8/2008   Brister et al.
   2005/0182306    A1    8/2005   Sloan                               2008/0197024    A1    8/2008   Simpson et al.

                                                                                                                         A 29
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 314
                                                         32 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1000
                                                                                339


                                                        US 10,952,653 B2
                                                             Page 5


  (56)                  References Cited                              2009/0299276   A1   12/2009Brauker et a!.
                                                                      2010/0076283   A1    3/2010Simpson et al.
                   U.S. PATENT DOCUMENTS                              2010/0093786   A1    4/2010Watanabe eta!.
                                                                      2010/0096259   A1    4/2010Zhang eta!.
   2008/0200788    A1    8/2008   Brister et a!.                      2010/0105999   A1    4/2010Dixon eta!.
   2008/0200789    A1    8/2008   Brister et a!.                      2010/0113897   A1    5/2010Brenneman et a!.
   2008/0200791    A1    8/2008   Simpson et al.                      2010/0141656   A1    6/2010Krieftewirth
   2008/0201325    A1    8/2008   Doniger et a!.                      2010/0146300   A1    6/2010Brown
   2008/0208025    A1    8/2008   Shults eta!.                        2010/0152554   A1    6/2010Steine eta!.
   2008/0214918    A1    9/2008   Brister et a!.                      2010/0160759   A1    6/2010Celentano et a!.
   2008/0228051    A1    9/2008   Shults eta!.                        2010/0168538   A1    712010Keenan et al.
   2008/0228054    A1    9/2008   Shults eta!.                        2010/0168540   A1    712010Karnath et a!.
   2008/0228055    A1    9/2008   Sher                                2010/0168541   A1    712010Karnath et a!.
   2008/0234943    A1    9/2008   Ray eta!.                           2010/0168542   A1    712010Karnath et a!.
   2008/0242961    A1   10/2008   Brister et a!.                      2010/0168543   A1    712010Karnath et a!.
   2008/0242963    A1   10/2008   Essenpreis et al.                   2010/0168544   A1    712010Karnath et a!.
   2008/0254544    A1   10/2008   Modzelewski et a!.                  2010/0168545   A1    712010Karnath et a!.
   2008/0262469    A1   10/2008   Brister et a!.                      2010/0168546   A1    712010Karnath et a!.
   2008/0269714    A1   10/2008   Mastrototaro et a!.                 2010/0168657   A1    712010Karnath et a!.
   2008/0269723    A1   10/2008   Mastrototaro et a!.                 2010/0174168   A1    712010Goode, Jr. et al.
   2008/0287764    A1   1112008   Rasdal eta!.                        2010/0174266   A1    712010Estes
   2008/0296155    A1   12/2008   Shults eta!.                        2010/0179399   A1    712010Goode, Jr. et al.
   2008/0300572    A1   12/2008   Rankers et a!.                      2010/0179402   A1    712010Goode, Jr. et al.
   2008/0306434    A1   12/2008   Dobbles et a!.                      2010/0179405   A1    712010Goode, Jr. et al.
   2008/0306435    A1   12/2008   Karnath et a!.                      2010/0179408   A1    712010Karnath et a!.
   2008/0306444    A1   12/2008   Brister et a!.                      2010/0179409   A1    712010Karnath et a!.
   2008/0312859    A1   12/2008   Skyggebjerg et a!.                  2010/0185065   A1    712010Goode, Jr. et al.
   2008/0319085    A1   12/2008   Wright eta!.                        2010/0185071   A1    712010Simpson et al.
   2009/0006061    A1    112009   Thukral et al.                      2010/0185072   A1    712010Goode, Jr. et al.
   2009/0012377    A1    112009   Jennewine et al.                    2010/0185073   A1    712010Goode, Jr. et al.
   2009/0018424    A1    112009   Karnath et a!.                      2010/0185074   A1    712010Goode, Jr. et al.
   2009/0030294    A1    112009   Petisce et a!.                      2010/0185075   A1    712010Brister et al.
   2009/00367 58   A1    212009   Brauker et a!.                      2010/0185175   A1    712010Kamen eta!.
   2009/0036763    A1    212009   Brauker et a!.                      2010/0198035   A1    8/2010Karnath et a!.
   2009/0040022    A1    212009   Finkenzeller                        2010/0198142   A1    8/2010Sloan eta!.
   2009/0043181    A1    212009   Brauker et a!.                      2010/0213080   A1    8/2010Celentano et a!.
   2009/0048503    A1    212009   Dalal eta!.                         2010/0217105   A1    8/2010Yodfat eta!.
   2009/0054747    A1    212009   Fennell                             2010/0262201   A1   10/2010He eta!.
   2009/0062633    A1    3/2009   Brauker et a!.                      2010/0313105   A1   12/2010Nekoomaram eta!.
   2009/0076356    A1    3/2009   Simpson et al.                      2010/0331642   A1   12/2010Bruce et al.
   2009/0076360    A1    3/2009   Brister et a!.                      201110024043   A1    212011Boock eta!.
   2009/0082693    A1    3/2009   Stafford                            201110024307   A1    212011Simpson et al.
   2009/0085873    A1    4/2009   Betts et al.                        201110027127   A1    212011Simpson et al.
   2009/0088787    A1    4/2009   Koike et al.                        201110027453   A1    212011Boock eta!.
   2009/0093687    A1    4/2009   Telfort et a!.                      201110027458   A1    212011Boock eta!.
   2009/0099436    A1    4/2009   Brister et a!.                      201110028815   A1    212011Simpson et al.
   2009/0124879    A1    5/2009   Brister et a!.                      201110028816   A1    212011Simpson et al.
   2009/0124964    A1    5/2009   Leach et al.                        201110031986   A1    212011Bhat eta!.
   2009/0131768    A1    5/2009   Simpson et al.                      201110077490   A1    3/2011Simpson et al.
   2009/0131769    A1    5/2009   Leach et al.                        201110148905   A1    6/2011Simmons et a!.
   2009/0131776    A1    5/2009   Simpson et al.                      201110178461   A1    7/2011Chong eta!.
   2009/0131777    A1    5/2009   Simpson et al.                      201110208027   A1    8/2011Wagner et al.
   2009/0131860    A1    5/2009   Nielsen                             201110257895   A1   10/2011Brauker et a!.
   2009/0137886    A1    5/2009   Shariati et al.                     201110287528   A1   1112011Fern eta!.
   2009/0137887    A1    5/2009   Shariati et al.                     201110320130   A1   12/2011Valdes eta!.
   2009/0143659    A1    6/2009   Li eta!.                            2012/0078071   A1    3/2012Bohm eta!.
   2009/0156924    A1    6/2009   Shariati et al.                     2012/0108934   A1    5/2012Valdes eta!.
   2009/0163791    A1    6/2009   Brister et a!.                      2012/0165626   A1    6/2012Irina eta!.
   2009/0178459    A1    7/2009   Li eta!.                            2012/0165640   A1    6/2012Galley eta!.
   2009/0182217    A1    7/2009   Li eta!.                            2013/0035575   A1   212013 Mayou eta!.
   2009/0192366    A1    7/2009   Mensinger et al.                    2013/0235166   A1   9/2013 Jones eta!.
   2009/0192380    A1    7/2009   Shariati et al.
   2009/0192722    A1    7/2009   Shariati et al.                              FOREIGN PATENT DOCUMENTS
   2009/0192724    A1    7/2009   Brauker et a!.
   2009/0192745    A1    7/2009   Karnath et a!.                  EP               0320109           6/1989
   2009/0192751    A1    7/2009   Karnath et a!.                  EP               0390390          10/1990
   2009/0216100    A1    8/2009   Ebner et al.                    EP               0396788          1111990
   2009/0216103    A1    8/2009   Brister et a!.                  wo          W0-00/59370           10/2000
   2009/0240120    A1    9/2009   Mensinger et al.                wo          WO-O 1152935           7/2001
   2009/0240128    A1    9/2009   Mensinger et al.                wo          WO-O 1154753           8/2001
   2009/0240193    A1    9/2009   Mensinger et al.                wo          W0-03/82091           10/2003
   2009/0242399    A1   10/2009   Karnath et a!.                  wo        W0-2008/001366           1/2008
   2009/0242425    A1   10/2009   Karnath et a!.
   2009/0247855    A1   10/2009   Boock eta!.
   2009/0247856    A1   10/2009   Boock eta!.                                        OTHER PUBLICATIONS
   2009/0298182    A1   12/2009   Schulat et a!.
   2009/0299155    A1   12/2009   Yang eta!.                      Bennion, N., et al., "Alternate Site Glucose Testing: A Crossover
   2009/0299156    A1   12/2009   Simpson et al.                  Design", Diabetes Technology & Therapeutics. vol. 4, No. 1, 2002,
   2009/0299162    A1   12/2009   Brauker et a!.                  pp. 25-33.

                                                                                                                              A 30
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 315
                                                         33 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1001
                                                                                340


                                                           US 10,952,653 B2
                                                                     Page 6


  (56)                   References Cited                                 Mougiakakou, S. G. , et a!., "A Real Time Simulation Model of
                                                                          Glucose-Insulin Metabolism for Type 1 Diabetes Patients", Pro-
                     OTHER PUBLICATIONS                                   ceedings of the 2005 IEEE Engineering in Medicine and Biology
                                                                          27 1h Annual Conference, 2005, pp. 298-301.
  Blank, T. B., eta!., "Clinical Results From a Non-Invasive Blood        Parker, R., et al., "Robust H= Glucose Control in Diabetes Using a
  Glucose Monitor", Optical Diagnostics and Sensing of Biological         Physiological Model", AIChE Journal, vol. 46, No. 12, 2000, pp.
  Fluids and Glucose and Cholesterol Monitoring II, Proceedings of        2537-2549.
  SPIE, vol. 4624, 2002, pp. 1-10.                                        Pickup, J. C., et a!., "Implantable Glucose Sensors: Choosing the
  Brooks, S. L., et al., "Development of an On-line Glucose Sensor        Appropriate Sensing Strategy", Biosensors, vol. 3, 1987/88, pp.
  for Fermentation Monitoring", Biosensors, vol. 3, 1987, pp. 45-56.      335-346.
  Cass, A. E.G., et a!., "Ferrocene-Medicated Enzyme Electrode for        Pickup, J. C., eta!., "In vivo molecular sensing in diabetes mellitus:
  Amperometric Determination of Glucose", Analytical Chemistry,           an implantable glucose sensor with direct electron transfer",
  vol. 56, No. 4, 1984, pp. 667-671.                                      Diabetologia, vol. 32, 1989, pp. 213-217.
  Cheyne, E.H., eta!., "Performance of a Continuous Glucose Moni-         Pishko, M. V., et a!., "Amperometric Glucose Microelectrodes
  toring System During Controlled Hypoglycaemia in Healthy Vol-           Prepared through Immobilization of Glucose Oxidase in Redox
  unteers", Diabetes Technology & Therapeutics, vol. 4, No. 5, 2002,      Hydrogels", Analytical Chemistry, vol. 63, No. 20, 1991, pp.
  pp. 607-613.                                                            2268-2272.
  Csoregi, E., et a!., "Design and Optimization of a Selective Sub-       Quinn, C. P., et a!., "Kinetics of glucose delivery to subcutaneous
  cutaneously Implantable Glucose Electrode Based on "Wired"              tissue in rats measured with 0.3-mm amperometric microsensors",
  Glucose Oxidase", Analytical Chemistry, vol. 67, No.7, 1995, pp.        American Journal of Physiology, vol. 269, No. 1, 1995,E155-E161.
  1240-1244.                                                              Roe, J. N., et al., "Bloodless Glucose Measurements", Critical
  Feldman, B., eta!., "A Continuous Glucose Sensor Based on Wired         Reviews™ in Therapeutic Drug Carrier Systems, vol. 15, Issue 3,
  Enzyme™ Technology-Results from a 3-DayTrial in Patients with           1998, pp. 199-241.
  Type 1 Diabetes", Diabetes Technology & Therapeutics, vol. 5 No.        Sakakida, M., et a!., "Development of ferrocene-mediated needle-
  5, 2003, pp. 769-779.                                                   type glucose sensor as a measure of true subcutaneous tissue
  Feldman, B., et a!., "Correlation of Glucose Concentrations in          glucose concentrations", Artificial Organs Today, vol. 2, No. 2,
  Interstitial Fluid and Venous Blood During Periods of Rapid Glu-        1992, pp. 145-158.
  cose Change", Abbott Diabetes Care, Inc. Freestyle Navigator            Sakakida, M., eta!., "Ferrocene-mediated needle-type glucose sen-
  Continuous Glucose Monitor Pamphlet, 2004.                              sor covered with newly designed biocompatible membrane", Sen-
  Isermann, R., "Supervision, Fault-Detection and Fault-Diagnosis         sors and Actuators B, vol. 13-14, 1993, pp. 319-322.
  Methods-An Introduction", Control Engineering Practice, vol. 5,         Salehi, C., et a!., "A Telemetry-Instrumentation System for Long-
  No. 5, 1997, pp. 639-652.                                               term Implantable Glucose and Oxygen Sensors", Analytical Letters,
  Isermann, R., et al., "Trends in the Application of Model-Based         vol. 29, No. 13, 1996, pp. 2289-2308.
  Fault Detection and Diagnosis of Technical Processes", Control          Schmidtke, D. W., et a!., "Measurement and modeling of the
  Engineering Practice, vol. 5, No. 5, 1997, pp. 709-719.                 transient difference between blood and subcutaneous glucose con-
  Johnson, P. C., "Peripheral Circulation", John Wiley & Sons, 1978,      centrations in the rat after injection of insulin", Proceedings of the
  p. 198.                                                                 National Academy of Sciences, vol. 95, 1998, pp. 294-299.
  Jovanovic, L., "The Role of Continuous Glucose Monitoring in            Shaw, G. W., eta!., "In Vitro testing of a simply constructed, highly
  Gestational Diabetes Mellitus", Diabetes Technology & Therapeu-         stable glucose sensor suitable for implantation in diabetic patients",
  tics, vol. 2, Suppl. 1, 2000, pp. S67-S71.                              Biosensors & Bioelectronics, vol. 6, 1991, pp. 401-406.
  Jungheim, K., et a!., "How Rapid Does Glucose Concentration             Shichiri, M., eta!., "Glycaemic Control in Pancreatectomized Dogs
  Change in Daily Life ofPatients With Type 1 Diabetes?", Diabetologia,   with a Wearable Artificial Endocrine Pancreas", Diabetologia, vol.
  vol. 45, 2002, pp. 250.                                                 24, 1983, pp. 179-184.
  Jungheim, K., et a!., "Risky Delay of Hypoglycemia Detection by         Shichiri, M., eta!., "In Vivo Characteristics ofNeedle-Type Glucose
  Glucose Monitoring at the Arm", Diabetes Care, vol. 24, No. 7,          Sensor-Measurements of Subcutaneous Glucose Concentrations
  2001, pp. 1303-1304.
                                                                          in Human Volunteers", Hormone and Metabolic Research Supple-
  Kaplan, S. M., "Wiley Electrical and Electronics Engineering
                                                                          ment Series, vol. 20, 1988, pp. 17-20.
  Dictionary", IEEE Press, 2004, pp. 141, 142, 548, 549.
                                                                          Shichiri, M., eta!., "Membrane design for extending the long-life of
  Lodwig, V., et a!., "Continuous Glucose Monitoring with Glucose
                                                                          an implantable glucose sensor", Diabetes Nutrition and Metabo-
  Sensors: Calibration and Assessment Criteria", Diabetes Technol-
  ogy & Therapeutics, vol. 5, No.4, 2003, pp. 573-587.                    lism, vol. 2, 1989, pp. 309-313.
  Lortz, J., et al., "What is Bluetooth? We Explain the Newest            Shichiri, M., et a!., "Needle-type Glucose Sensor for Wearable
  Short-Range Connectivity Technology", Smart Computing Learn-            Artificial Endocrine Pancreas", Implantable Sensors for Closed-
  ing Series, Wireless Computing, vol. 8, Issue 5, 2002, pp. 72-74.       Loop Prosthetic Systems, Chapter 15, 1985, pp. 197-210.
  Malin, S. F., et a!., "Noninvasive Prediction of Glucose by Near-       Shichiri, M., et a!., "Telemetry Glucose Monitoring Device With
  Infrared Diffuse Reflectance Spectroscopy", Clinical Chemistry,         Needle-Type Glucose Sensor: A Useful Tool for Blood Glucose
  vol. 45, No.9, 1999, pp. 1651-1658.                                     Monitoring in Diabetic Individuals", Diabetes Care, vol. 9, No. 3,
  McGarraugh, G., et a!., "Glucose Measurements Using Blood               1986, pp. 298-301.
  Extracted from the Forearm and the Finger", TheraSense, Inc.,           Shichiri, M., et a!., "Wearable Artificial Endocrine Pancreas With
  2001, 16 Pages.                                                         Needle-Type Glucose Sensor", The Lancet, 1982, pp. 1129-1131.
  McGarraugh, G., et a!., "Physiological Influences on Off-Finger         Shults, M. C., et a!., "A Telemetry-Instrumentation System for
  Glucose Testing", Diabetes Technology & Therapeutics, vol. 3, No.       Monitoring Multiple Subcutaneously Implanted Glucose Sensors",
  3, 2001, pp. 367-376.                                                   IEEE Transactions on Biomedical Engineering, vol. 41, No. 10,
  McKean, B. D., et a!., "A Telemetry-Instrumentation System for          1994, pp. 937-942.
  Chronically Implanted Glucose and Oxygen Sensors", IEEE Trans-          Sternberg, R., eta!., "Study and Development of Multilayer Needle-
  actions on Biomedical Engineering, vol. 35, No. 7, 1988, pp.            type Enzyme-based Glucose Microsensors", Biosensors, vol. 4,
  526-532.                                                                1988, pp. 27-40.
  Morbiducci, U., eta!., "Improved usability of the minimal model of      Thompson, M., eta!., "In Vivo Probes: Problems and Perspectives",
  insulin sensitivity based on an automated approach and genetic          Clinical Biochemistry, vol. 19, 1986, pp. 255-261.
  algorithms for parameter estimation", Clinical Science, vol. 112,       Turner, A.P.F., et a!., "Diabetes Mellitus: Biosensors for Research
  2007, pp. 257-263.                                                      and Management", Biosensors, vol. 1, 1985,pp. 85-115.

                                                                                                                                           A 31
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 316
                                                         34 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1002
                                                                                341


                                                          US 10,952,653 B2
                                                                    Page 7


  (56)                   References Cited

                    OTHER PUBLICATIONS

  Updike, S. J., et a!., "Principles of Long-term Fully Implanted
  Sensors with Emphasis on Radiotelemetric Monitoring of Blood
  Glucose from inside a Subcutaneous Foreign Body Capsule (FBC)",
  Biosensors in the Body: Continuous I n vivo Monitoring, Chapter
  4, 1997, pp. 117-137.
  Velho, G., eta!., "Strategies for calibrating a subcutaneous glucose
  sensor", Biomedica Biochimica Acta, vol. 48, 1989,pp. 957-964.
  Wilson, G. S., et al., "Progress toward the Development of an
  Implantable Sensor for Glucose", Clinical Chemistry, vol. 38, No.
  9, 1992, pp. 1613-1617.




                                                                             A 32
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 317
                                                         35 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1003
                                                                                342


  U.S. Patent          Mar.23,2021                Sheet 1 of 7    US 10,952,653 B2




                                      c:>z
                                      zO
                                      en en
                                      en=:lz
                                      wu..o
                       LC)
                       c
                       ,_    ----     (.)Z_
                                      o:::::l-
                                      o::~O
                                      a..zw
                                      <(_en
                                      1-::2:
                                      <(0::
                                      0~



                                                  co
                                                  c


                                       ~=:I
                                             I-
                                             z    \"     >--
                                                            I-
                                                         o::Z
                                                         <(=:I
                             ----      <(0::
                                       ::2:w
                                       -  >
                                       o::-
                                       a..~
                                                         oo::
                                                         zw
                                                         o>
                                                         (.)W
                                                         wo
                                           w             enw
                                           0::              0::


              ~I               ('I)
                               c
                               ,_ -


                                       0::
                                       w
                                       I-
                                       1-1-
                             ----      ::2;-
                                       enZ
                                       z=:l
                                       (i§
                                       I-




                                       0::
                       ,_
                       c
                       ,_    ----      01-
                                       en-
                                       zZ
                                       w=:!
                                       en




                                                                               A 33
                     Case 1:21-cv-00977-UNA Document 1-1 Filed 07/01/21 Page 318 of 862 PageID #: 343




                                                                                                                      e•
                                                                                                                       00
                                 201                                           102                                     •
          210                                                                                                          ~
                                                                       I                                               ~
                                                                                                                       ~
                                  )                                                                                    ~
                                                      1209                                                            =~
       2tt~                                                                         SERIAL
                                ANALOG                                     ~
                                                                                                ___... ~205
                                                                                COMMUNICATION
                              INTERFACE
        ~R                                                                         SECTION                             ~
                                                                                                                       ~
                                                                                                                       :-:
                                                                                                                       N
       212 Tc
         213
                                                 204~
                                                                                                                      ~
                                                                                                                       (,H

                                                                                                                       N
                                                                                                                       0
                                                                                     2r                                N
                     v--t LEAK DETECTION :                                                                             ......
           214. -                                      PROCESSOR f-----J
                                                                   -                                To Receiver 104
                                                                               RF TRANSMITTER
                                                                                                                       rFJ
                                                                                                                       ('D
                                                                                                                       =-
           202   -           USER INPUT   1                                                                            ('D
                                                                                                                       ......
                                                                                      t                                N
                                                                                                                       0
                                                                                                                       ......
                                                                                                                       -....l
                                TEMPERATURE
           203                                                                  POWER SUPPLY          207
                             MEASUREMENT SECTION

                                                         CLOCK         208
                                                                                                                       d
                                                                                                                       rJl

                                                                                                                       """"'
                                                                                                                      -..=
                                                                                                                       \C
                                                                                                                       u.
                                                                                                                       N
                                                                                                                      0..,
                                                      FIG. 2                                                          u.
                                                                                                                      w
                                                                                                                       N
                                                                                                                       =




A 34
                                                                                                                                Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 36 of 50 PageID #: 1004
                         Case 1:21-cv-00977-UNA Document 1-1 Filed 07/01/21 Page 319 of 862 PageID #: 344




                                                                                                                            e•
                                                                                                          104                00
                                                                                                                             •
                                 TEST STRIP                                                                                  ~
                 30                                                                                                          ~
                                 INTERFACE                                                                                   ~
                                                                                              3r                             ~

                                                                                                                             ~
                                                                 T                           SERIAL
                                                                                                                 TO         =
          FROM                                         ~                       .....--
                                                                                                          DATA PROCESSING
                                                                                         COMMUNICATION
       TRANSMITTE I'             RF RECEIVER                                                                 TERMINAL
                                                                                            SECTION                          ~
           102                                     l                                                            105          ~
                      ,___ 1/1                                PROCESSING                                                     :-:
                                                                         I--                                                 N
                 30                                                                                                          (.H
                                                               &STORAGE                                                     ~


                                                                                                                             N
                                                                                                                             0
                                                   I                                     OUTPUT/DISPLAY                      N
                 303             USER INPUT                                                                                  ....
                                                       r---
                                                                                                                             rFJ
                                                                                              310                            ('D
                                                                                                                             =-
                                                                                                                             ('D
                                 TEMPERATURE                                                                                 .....
                                               ~                                                                             (.H
                 304               MONITOR
                                                                                                                             0
                                   SECTION                                                                                   .....
                                                                                                                             -....l

                                                      POWER
                                                                                              3r
                                                    CONVERSION
                 305               CLOCK                AND                              POWER SUPPLY
                                                    MONITORING                                                               d
                                               308~                                                                          rJl
                                                      SECTION
                                                                                                                             """"'
                                                                                                                            -..=
                                                                                                                             \C
                                                                                                                             u.
                                                                                                                             N
                                                                                                                            0..,
                                                                                                                            u.
                                                                                                                            w
                                                              FIG. 3                                                         N
                                                                                                                             =




A 35
                                                                                                                                      Case 1:21-cv-00977-CFC Document 13 Filed 09/13/21 Page 37 of 50 PageID #: 1005
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 320
                                                         38 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1006
                                                                                345


  U.S. Patent          Mar.23,2021       Sheet 4 of 7          US 10,952,653 B2




                      I   START



                     RECEIVE ANALYTE
                   RELATED SENSOR DATA
                            410



                       CALIBRATED?    >-N_ _ _ ____,
                            420
                           y

                     PROCESS SENSOR              STORE ANALYTE
                          DATA                      RELATED
                            430                   SENSOR DATA
                                                         450

                    DISPLAY PROCESSED
                       SENSOR DATA
                            440




                                                        END




                                  FIG. 4




                                                                            A 36
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 321
                                                         39 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1007
                                                                                346


  U.S. Patent          Mar.23,2021       Sheet 5 of 7             US 10,952,653 B2




                          START



                     RECEIVE ANALYTE
                   RELATED SENSOR DATA
                            510



                       CALIBRATED?    >-N_ _ _ ___,
                            520
                           y
                                                 STORE ANALYTE
                     PROCESS SENSOR                 RELATED
                          DATA                    SENSOR DATA
                            530                           550


                    DISPLAY PROCESSED                   DISABLE
                       SENSOR DATA                      DISPLAY
                            540                           560




                                                        END




                                  FIG. 5




                                                                               A 37
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 322
                                                         40 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1008
                                                                                347


  U.S. Patent          Mar.23,2021      Sheet 6 of 7        US 10,952,653 B2




                                     START     ]

                           DETECT PERIOD OF DISABLED
                            OUTPUT OF SENSOR DATA
                                       610



                           PROCESS SENSOR DATA FROM
                           PERIOD OF DISABLED OUTPUT
                                       620



                         DISPLAY BACKFILLED PROCESSED
                                  SENSOR DATA
                                       630



                                      END




                                     FIG. 6




                                                                            A 38
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 323
                                                         41 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1009
                                                                                348


  U.S. Patent                 Mar.23,2021   Sheet 7 of 7               US 10,952,653 B2




          400                I
   -~
   _J
          350
          300
                             I
                           [Aa(b
    E     250
                                       i~
   ';'

   ~
    8
          200
          150 .
          100 ...
           50
             0                     I
                                            v
                                            1\vrt\
                                                     If
                                                     I
                                                          VV!
                                                                ~~~
                                                                  I
                                                                    r\ ~ lfJV\
                                                                                 ~rt"' LJ
                                                                                   I
   ET (hr)       0           12        24       36               48        60           72


                                            FIG. 7A




          400
   -
   _J
   ~
    C)
          350
          300
          250
   -E
    Q)
    en
    0
          200
          150
    (.)
    ::I
   (!)    100        ...
           50
            0
   ET (hr)       0           12        24       36               48        60           72


                                            FIG. 78




                                                                                        A 39
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 324
                                                         42 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1010
                                                                                349


                                                       US 10,952,653 B2
                                 1                                                                      2
        METHODS AND SYSTEMS FOR EARLY                                     the adverse condition time period, processing the retrieved
       SIGNAL ATTENUATION DETECTION AND                                   sensor data during the adverse condition time period, and
                  PROCESSING                                              outputting the processed retrieved sensor data.
                                                                             Embodiments include detecting a condition unsuitable for
                  RELATED APPLICATIONS                               5    calibration of an analyte sensor for a predetermined time
                                                                          period, disabling output of information associated with the
                                                                          analyte sensor, determining a successful calibration of the
     The present application is a continuation of U.S. patent
                                                                          analyte sensor, retrieving one or more parameters associated
  application Ser. No. 16/905,276, filed Jun. 18, 2020, which             with the successful calibration, processing sensor data dur-
  is a continuation of U.S. patent application Ser. No. 16/228,      10   ing the time period of disabled output of information with
  910, filed Dec. 21, 2018, which is a continuation of U.S.               the one or more parameters associated with the successful
  patent application Ser. No. 15/061,774, filed Mar. 4, 2016,             calibration, and displaying the processed sensor data for the
  now U.S. Pat. No. 10,194,844, which is a continuation of                time period of disabled information output.
  U.S. patent application Ser. No. 13/925,694, filed Jun. 24,                Embodiments include an interface configured to receive
  2013, now U.S. Pat. No. 9,310,230, which is a continuation              sensor data, a first memory configured to store the received
  of U.S. patent application Ser. No. 12/769,635, filed Apr. 28,     15   sensor data, a processor coupled to the memory and con-
  2010, now U.S. Pat. No. 8,483,967, which claims the benefit             figured to process the stored sensor data, a second memory
  ofU.S. Provisional PatentApplicationNo. 61/173,600, filed               coupled to the processor and configured to store the pro-
  Apr. 29, 2009, the disclosures of all of which are incorpo-             cessed sensor data, and a display unit coupled to the second
  rated herein by reference in their entireties for all purposes.         memory and configured to display the processed sensor data,
                                                                     20   where the processor is further configured to detect a condi-
                        BACKGROUND                                        tion unsuitable for calibration of a sensor for a predeter-
                                                                          mined time period, disable display of processed sensor data,
     Analyte, e.g., glucose monitoring systems including con-             determine a successful calibration of the sensor, retrieve one
  tinuous and discrete monitoring systems generally include a             or more parameters associated with the successful calibra-
  small, lightweight battery powered and microprocessor con-         25   tion, process the sensor data during the time period of
  trolled system which is configured to detect signals propor-            disabled display of sensor data with the one or more param-
                                                                          eters associated with the successful calibration, and display
  tional to the corresponding measured glucose levels using an
                                                                          the processed sensor data for the time period of disabled
  electrometer. RF signals may be used to transmit the col-
                                                                          information output.
  lected data. One aspect of certain analyte monitoring sys-                 These and other objects, features and advantages of the
  tems includes a transcutaneous or subcutaneous analyte             30
                                                                          present disclosure will become more fully apparent from the
  sensor configuration which is, for example, at least partially          following detailed description of the embodiments, the
  positioned through the skin layer of a subject whose analyte            appended claims and the accompanying drawings.
  level is to be monitored. The sensor may use a two or
  three-electrode (work, reference and counter electrodes)                          INCORPORATION BY REFERENCE
  configuration driven by a controlled potential (potentiostat)      35
  analog circuit connected through a contact system.                         The following patents, applications and/or publications
     An analyte sensor may be configured so that a portion                are incorporated herein by reference for all purposes: U.S.
  thereof is placed nnder the skin of the patient so as to contact        Pat. Nos. 4,545,382; 4,711,245; 5,262,035; 5,262,305;
  analyte of the patient, and another portion or segment of the           5,264,104; 5,320,715; 5,509,410; 5,543,326; 5,593,852;
  analyte sensor may be in communication with the transmit-          40   5,601,435; 5,628,890; 5,820,551; 5,822,715; 5,899,855;
  ter unit. The transmitter unit may be configured to transmit            5,918,603; 6,071,391; 6,103,033; 6,120,676; 6,121,009;
  the analyte levels detected by the sensor over a wireless               6,134,461; 6,143,164; 6,144,837; 6,161,095; 6,175,752;
  communication link such as an RF (radio frequency) com-                 6,270,455; 6,284,478; 6,299,757; 6,338,790; 6,377,894;
  munication link to a receiver/monitor unit. The receiver/               6,461,496; 6,503,381; 6,514,460; 6,514,718; 6,540,891;
  monitor unit may perform data analysis, among other func-          45   6,560,471; 6,579,690; 6,591,125; 6,592,745; 6,600,997;
  tions, on the received analyte levels to generate information           6,605,200; 6,605,201; 6,616,819; 6,618,934; 6,650,471;
  pertaining to the monitored analyte levels.                             6,654,625; 6,676,816; 6,730,200; 6,736,957; 6,746,582;
                                                                          6,749,740; 6,764,581; 6,773,671; 6,881,551; 6,893,545;
                           SUMMARY                                        6,932,892; 6,932,894; 6,942,518; 7,167,818; and 7,299,082;
                                                                     50   U.S. Published Application Nos. 2004/0186365; 2005/
     Devices and methods for analyte monitoring, e.g., glucose            0182306; 2007/0056858; 2007 /0068807; 2007/0227911;
  monitoring, and/or therapy management system including,                 2007/0233013; 2008/0081977; 2008/0161666; and 2009/
  for example, medication infusion device are provided.                   0054748; U.S. patent application Ser. Nos. 11/831,866;
  Embodiments include transmitting information from a first               11/831,881; 11/831,895; 12/102,839; 12/102,844; 12/102,
  location to a second, e.g., using a telemetry system such as       55   847; 12/102,855; 12/102,856; 12/152,636; 12/152,648;
  RF telemetry. Systems herein include continuous analyte                 12/152,650; 12/152,652; 12/152,657; 12/152,662; 12/152,
  monitoring systems, discrete analyte monitoring system, and             670; 12/152,673; 12/363,712; 12/131,012; 12/242,823;
  therapy management systems.                                             12/363,712; 12/393,921; 12/495,709; 12/698,124; 12/699,
     Embodiments include receiving sensor data from an ana-               653; 12/699,844; 12/714,439; 12/761,372; and 12/761,387
  lyte sensor of a sensor monitoring system, processing the          60   and U.S. Provisional Application Nos. 61/230,686 and
  received sensor data with time corresponding calibration                61/227,967.
  data, outputting the processed sensor data, detecting one or
  more adverse conditions associated with the sensor moni-                      BRIEF DESCRIPTION OF THE DRAWINGS
  toring system, disabling the output of the sensor data during
  a adverse condition time period, determining that the one or       65     FIG. 1 illustrates a block diagram of a data monitoring
  more detected adverse conditions is no longer present in the            and management system for practicing one or more embodi-
  sensor monitoring system, retrieving the sensor data during             ments of the present disclosure;

                                                                                                                                   A 40
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 325
                                                         43 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1011
                                                                                350


                                                        US 10,952,653 B2
                                  3                                                                       4
     FIG. 2 is a block diagram of the transmitter unit of the                  The figures shown herein are not necessarily drawn to
  data monitoring and management system shown in FIG. 1 in                  scale, with some components and features being exagger-
  accordance with one embodiment of the present disclosure;                 ated for clarity.
     FIG. 3 is a block diagram of the receiver/monitor unit of                 As described in further detail below, in accordance with
  the data monitoring and management system shown in FIG.                   the various embodiments of the present disclosure, there is
  1 in accordance with one embodiment of the present dis-                   provided a method and system for positioning a controller
  closure;                                                                  unit within a transmission range for close proximity com-
     FIG. 4 illustrates analyte sensor data processing in accor-            munication, transmitting one or more predefined close prox-
  dance with one embodiment of the present disclosure;                      imity commands, and receiving a response packet in
                                                                       10
     FIG. 5 illustrates analyte sensor data processing in accor-            response to the transmitted one or more predefined close
  dance with one embodiment of the present disclosure;                      proximity commands. For example, in one aspect, close
     FIG. 6 illustrates backfilling gaps in sensor data in one              proximity communication includes short range wireless
  embodiment of the present disclosure; and                                 communication between communication components or
     FIGS. 7A and 7B illustrate backfill of gaps of a period of        15
                                                                            devices, where the communication range is limited to about
  uncalibrated sensor data in one embodiment.                               10 inches or less, about 5 inches or less, or about 2 inches
                                                                            or less, or other suitable, short range or distance between the
                  DETAILED DESCRIPTION                                      devices. The close proximity wireless communication in
                                                                            certain embodiments includes a bi-directional communica-
     Before the present disclosure is described in additional          20   tion where a command sending communication device,
  detail, it is to be understood that this disclosure is not limited        when positioned within the short communication range or in
  to particular embodiments described, as such may, of course,              close proximity to the command receiving communication
  vary. It is also to be understood that the terminology used               device, is configured to transmit one or more commands to
  herein is for the purpose of describing particular embodi-                the command receiving communication device (for
  ments only, and is not intended to be limiting, since the            25   example, when a user activates or actuates a transmit com-
  scope of the present disclosure will be limited only by the               mand button or switch). In response, the command receiving
  appended claims.                                                          communication device may be configured to perform one or
     Where a range of values is provided, it is understood that             more routines associated with the received command, and/or
  each intervening value, to the tenth of the unit of the lower             return or send back a response data packet or signal to the
  limit unless the context clearly dictates otherwise, between         30
                                                                            command sending communication device. Example of such
  the upper and lower limit of that range and any other stated
                                                                            functions and or commands may include, but not limited to
  or intervening value in that stated range, is encompassed
                                                                            activation of certain functions or routines such as analyte
  within the disclosure. The upper and lower limits of these
                                                                            related data processing, and the like.
  smaller ranges may independently be included in the smaller
  ranges is also encompassed within the disclosure, subject to         35
                                                                               FIG. 1 illustrates a data monitoring and management
  any specifically excluded limit in the stated range. Where the            system such as, for example, analyte (e.g., glucose) moni-
  stated range includes one or both of the limits, ranges                   toring system 100 in accordance with one embodiment of
  excluding either or both of those included limits are also                the present disclosure. The subject invention is further
  included in the disclosure.                                               described primarily with respect to a glucose monitoring
     Unless defined otherwise, all technical and scientific            40   system for convenience and such description is in no way
  terms used herein have the same meaning as commonly                       intended to limit the scope of the invention. It is to be
  understood by one of ordinary skill in the art to which this              understood that the analyte monitoring system may be
  disclosure belongs. Although any methods and materials                    configured to monitor a variety of analytes, e.g., lactate, and
  similar or equivalent to those described herein can also be               the like.
  used in the practice or testing of the present disclosure, the       45      Analytes that may be monitored include, for example,
  preferred methods and materials are now described. All                    acetyl choline, amylase, bilirubin, cholesterol, chorionic
  publications mentioned herein are incorporated herein by                  gonadotropin, creatine kinase (e.g., CK-MB), creatine,
  reference to disclose and describe the methods and/or mate-               DNA, fructosamine, glucose, glutamine, growth hormones,
  rials in connection with which the publications are cited.                hormones, ketones, lactate, peroxide, prostate-specific anti-
     It must be noted that as used herein and in the appended          50   gen, prothrombin, RNA, thyroid stimulating hormone, and
  claims, the singular forms "a", "an", and "the" include plural            troponin. The concentration of drugs, such as, for example,
  referents unless the context clearly dictates otherwise.                  antibiotics (e.g., gentamicin, vancomycin, and the like),
     The publications discussed herein are provided solely for              digitoxin, digoxin, drugs of abuse, theophylline, and warfa-
  their disclosure prior to the filing date of the present appli-           rin, may also be monitored. More than one analyte may be
  cation. Nothing herein is to be construed as an admission            55   monitored by a single system, e.g. a single analyte sensor.
  that the present disclosure is not entitled to antedate such                 The analyte monitoring system 100 includes a sensor unit
  publication by virtue of prior disclosure. Further, the dates             101, a data processing and transmitter unit 102 coupleable to
  of publication provided may be different from the actual                  the sensor unit 101, and a primary receiver unit 104 which
  publication dates which may need to be independently                      is configured to communicate with the data processing and
  confirmed.                                                           60   transmitter unit 102 via a bi-directional communication link
     As will be apparent to those of skill in the art upon reading          103. The primary receiver unit 104 may be further config-
  this disclosure, each of the individual embodiments                       ured to transmit data to a data processing terminal 105 for
  described and illustrated herein has discrete components and              evaluating the data received by the primary receiver unit
  features which may be readily separated from or combined                  104. Moreover, the data processing terminal 105 in one
  with the features of any of the other several embodiments            65   embodiment may be configured to receive data directly from
  without departing from the scope or spirit of the present                 the data processing and transmitter unit 102 via a commu-
  disclosure.                                                               nication link which may optionally be configured for bi-

                                                                                                                                      A 41
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 326
                                                         44 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1012
                                                                                351


                                                    US 10,952,653 B2
                               5                                                                     6
  directional connnunication. Accordingly, data processing                In one embodiment, the analyte monitoring system 100 is
  and transmitter unit 102 and/or receiver unit 104 may                configured as a one-way RF connnunication path from the
  include a transceiver.                                               data processing and transmitter unit 102 to the primary
     Also shown in FIG. 1 is an optional secondary receiver            receiver unit 104. In such embodiment, the data processing
  unit 106 which is operatively coupled to the connnunication          and transmitter unit 102 transmits the sampled data signals
  link and configured to receive data transmitted from the data        received from the sensor unit 101 without acknowledgement
  processing and transmitter unit 102. Moreover, as shown in           from the primary receiver unit 104 that the transmitted
  the Figure, the secondary receiver unit 106 is configured to         sampled data signals have been received. For example, the
  communicate with the primary receiver unit 104 as well as            data processing and transmitter unit 102 may be configured
                                                                  10   to transmit the encoded sampled data signals at a fixed rate
  the data processing terminal 105. Indeed, the secondary
                                                                       (e.g., at one minute intervals) after the completion of the
  receiver unit 106 may be configured for bi-directional wire-
                                                                       initial power on procedure. Likewise, the primary receiver
  less connnunication with each or one of the primary receiver
                                                                       unit 104 may be configured to detect such transmitted
  unit 104 and the data processing terminal105. As discussed           encoded sampled data signals at predetermined time inter-
  in further detail below, in one embodiment of the present       15   vals. Alternatively, the analyte monitoring system 100 may
  disclosure, the secondary receiver unit 106 may be config-           be configured with a bi-directional RF (or otherwise) com-
  ured to include a limited number of functions and features as        munication between the data processing and transmitter unit
  compared with the primary receiver unit 104. As such, the            102 and the primary receiver unit 104.
  secondary receiver unit 106 may be configured substantially             Additionally, in one aspect, the primary receiver unit 104
  in a smaller compact housing or embodied in a device such       20   may include two sections. The first section is an analog
  as a wrist watch, pager, mobile phone, PDA, for example.             interface section that is configured to connnunicate with the
  Alternatively, the secondary receiver unit 106 may be con-           data processing and transmitter unit 102 via the connnuni-
  figured with the same or substantially similar functionality         cation link 103. In one embodiment, the analog interface
  as the primary receiver unit 104. The receiver unit may be           section may include an RF receiver and an antenna for
  configured to be used in conjunction with a docking cradle      25   receiving and amplifying the data signals from the data
  unit, for example for one or more of the following or other          processing and transmitter unit 102, which are thereafter,
  functions: placement by bedside, for re-charging, for data           demodulated with a local oscillator and filtered through a
  management, for night time monitoring, and/or bi-direc-              band-pass filter. The second section of the primary receiver
  tional connnunication device.                                        unit 104 is a data processing section which is configured to
     In one aspect sensor unit 101 may include two or more        30   process the data signals received from the data processing
  sensors, each configured to connnunicate with data process-          and transmitter unit 102 such as by performing data decod-
  ing and transmitter unit 102. Furthermore, while only one,           ing, error detection and correction, data clock generation,
  data processing and transmitter unit 102, connnunication             and data bit recovery.
  link 103, and data processing terminal105 are shown in the              In operation, upon completing the power-on procedure,
  embodiment of the analyte monitoring system 100 illus-          35   the primary receiver unit 104 is configured to detect the
  trated in FIG. 1. However, it will be appreciated by one of          presence of the data processing and transmitter unit 102
  ordinary skill in the art that the analyte monitoring system         within its range based on, for example, the strength of the
  100 may include one or more sensors, multiple transmitter            detected data signals received from the data processing and
  units 102, connnunication links 103, and data processing             transmitter unit 102 and/or a predetermined transmitter
  terminals 105. Moreover, within the scope of the present        40   identification information. Upon successful synchronization
  disclosure, the analyte monitoring system 100 may be a               with the corresponding data processing and transmitter unit
  continuous monitoring system, or semi-continuous, or a               102, the primary receiver unit 104 is configured to begin
  discrete monitoring system. In a multi-component environ-            receiving from the data processing and transmitter unit 102
  ment, each device is configured to be uniquely identified by         data signals corresponding to the user's detected analyte
  each of the other devices in the system so that connnunica-     45   level. More specifically, the primary receiver unit 104 in one
  tion conflict is readily resolved between the various com-           embodiment is configured to perform synchronized time
  ponents within the analyte monitoring system 100.                    hopping with the corresponding synchronized data process-
     In one embodiment of the present disclosure, the sensor           ing and transmitter unit 102 via the connnunication link 103
  unit 101 is physically positioned in or on the body of a user        to obtain the user's detected analyte level.
  whose analyte level is being monitored. The sensor unit 101     50      Referring again to FIG. 1, the data processing terminal
  may be configured to continuously sample the analyte level           105 may include a personal computer, a portable computer
  of the user and convert the sampled analyte level into a             such as a laptop or a handheld device (e.g., personal digital
  corresponding data signal for transmission by the data               assistants (PDAs)), and the like, each of which may be
  processing and transmitter unit 102. In certain embodiments,         configured for data connnunication with the receiver via a
  the data processing and transmitter unit 102 may be physi-      55   wired or a wireless connection. Additionally, the data pro-
  cally coupled to the sensor unit 101 so that both devices are        cessing terminal 105 may further be connected to a data
  integrated in a single housing and positioned on the user's          network (not shown) for storing, retrieving and updating
  body. The data processing and transmitter unit 102 may               data corresponding to the detected analyte level of the user.
  perform data processing such as filtering and encoding on               Within the scope of the present disclosure, the data
  data signals and/or other functions, each of which corre-       60   processing terminal 105 may include an infusion device
  sponds to a sampled analyte level of the user, and in any            such as an insulin infusion pump (external or implantable) or
  event data processing and transmitter unit 102 transmits             the like, which may be configured to administer insulin to
  analyte information to the primary receiver unit 104 via the         patients, and which may be configured to connnunicate with
  communication link 103. Examples of such integrated sen-             the receiver unit 104 for receiving, among others, the
  sor and transmitter units can be found in, among others, U.S.   65   measured analyte level. Alternatively, the receiver unit 104
  patent application Ser. No. 12/698,124, incorporated herein          may be configured to integrate or otherwise couple to an
  by reference.                                                        infusion device therein so that the receiver unit 104 is

                                                                                                                                A 42
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 327
                                                         45 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1013
                                                                                352


                                                     US 10,952,653 B2
                                7                                                                     8
  configured to administer insulin therapy to patients, for             application Ser. No. 12/393,921, incorporated herein by
  example, for administering and modifying basal profiles, as           reference. Additionally, as can be seen from the Figure,
  well as for determining appropriate boluses for administra-           clock 208 is provided to, among others, supply real time
  tion based on, among others, the detected analyte levels              information to the transmitter processor 204.
  received from the data processing and transmitter unit 102.              In one embodiment, a unidirectional input path is estab-
     Additionally, the data processing and transmitter unit 102,        lished from the sensor unit 101 (FIG. 1) and/or manufac-
  the primary receiver unit 104 and the data processing                 turing and testing equipment to the analog interface 201 of
  terminal 105 may each be configured for bi-directional                the data processing and transmitter unit 102, while a unidi-
  wireless communication such that each of the data process-            rectional output is established from the output of the RF
  ing and transmitter unit 102, the primary receiver unit 104      10   transmitter 206 of the data processing and transmitter unit
  and the data processing terminal 105 may be configured to             102 for transmission to the primary receiver unit 104. In this
  communicate (that is, transmit data to and receive data from)         manner, a data path is shown in FIG. 2 between the afore-
  with each other via the wireless communication link 103.              mentioned unidirectional input and output via a dedicated
  More specifically, the data processing terminal105 may in             link 209 from the analog interface 201 to serial communi-
  one embodiment be configured to receive data directly from       15   cation section 205, thereafter to the processor 204, and then
  the data processing and transmitter unit 102 via the com-             to the RF transmitter 206. As such, in one embodiment, via
  munication link 103, where the communication link 103, as             the data path described above, the data processing and
  described above, may be configured for bi-directional com-            transmitter unit 102 is configured to transmit to the primary
  munication.                                                           receiver unit 104 (FIG. 1), via the communication link 103
     In this embodiment, the data processing terminal 105          20   (FIG. 1), processed and encoded data signals received from
  which may include an insulin pump, may be configured to               the sensor unit 101 (FIG. 1). Additionally, the unidirectional
  receive the analyte signals from the data processing and              communication data path between the analog interface 201
  transmitter unit 102, and thus, incorporate the functions of          and the RF transmitter 206 discussed above allows for the
  the receiver 104 including data processing for managing the           configuration of the data processing and transmitter unit 102
  patient's insulin therapy and analyte monitoring. In one         25   for operation upon completion of the manufacturing process
  embodiment, the communication link 103 may include one                as well as for direct communication for diagnostic and
  or more of an RF communication protocol, an infrared                  testing purposes.
  communication protocol, a Bluetooth® enabled communi-                    As discussed above, the transmitter processor 204 is
  cation protocol, an 802.11x wireless communication proto-             configured to transmit control signals to the various sections
  col, or an equivalent wireless communication protocol            30   of the data processing and transmitter unit 102 during the
  which would allow secure, wireless communication of sev-              operation of the data processing and transmitter unit 102. In
  eral units (for example, per HIPPA requirements) while                one embodiment, the transmitter processor 204 also includes
  avoiding potential data collision and interference.                   a memory (not shown) for storing data such as the identi-
     FIG. 2 is a block diagram of the transmitter of the data           fication information for the data processing and transmitter
  monitoring and detection system shown in FIG. 1 in accor-        35   unit 102, as well as the data signals received from the sensor
  dance with one embodiment of the present disclosure. Refer-           unit 101. The stored information may be retrieved and
  ring to the Figure, the data processing and transmitter unit          processed for transmission to the primary receiver unit 104
  102 in one embodiment includes an analog interface 201                under the control of the transmitter processor 204. Further-
  configured to communicate with the sensor unit 101 (FIG.              more, the power supply 207 may include a commercially
  1), a user input 202, and a temperature measurement section      40   available battery, which may be a rechargeable battery.
  203, each of which is operatively coupled to a transmitter               In certain embodiments, the data processing and trans-
  processor 204 such as a central processing unit (CPU). As             mitter unit 102 is also configured such that the power supply
  can be seen from FIG. 2, there are provided four contacts,            section 207 is capable of providing power to the transmitter
  three of which are electrodes-work electrode (W) 210,                 for a minimum of about three months of continuous opera-
  guard contact (G) 211, reference electrode (R) 212, and          45   tion, e.g., after having been stored for about eighteen months
  counter electrode (C) 213, each operatively coupled to the            such as stored in a low-power (non-operating) mode. In one
  analog interface 201 of the data processing and transmitter           embodiment, this may be achieved by the transmitter pro-
  unit 102 for connection to the sensor unit 101 (FIG. 1). In           cessor 204 operating in low power modes in the non-
  one embodiment, each of the work electrode (W) 210, guard             operating state, for example, drawing no more than approxi-
  contact (G) 211, reference electrode (R) 212, and counter        50   mately 1 flA of current. Indeed, in one embodiment, a step
  electrode (C) 213 may be made using a conductive material             during the manufacturing process of the data processing and
  that is either printed or etched or ablated, for example, such        transmitter unit 102 may place the data processing and
  as carbon which may be printed, or a metal such as a metal            transmitter unit 102 in the lower power, non-operating state
  foil (e.g., gold) or the like, which may be etched or ablated         (i.e., post-manufacture sleep mode). In this manner, the shelf
  or otherwise processed to provide one or more electrodes.        55   life of the data processing and transmitter unit 102 may be
  Fewer or greater electrodes and/or contact may be provided            significantly improved. Moreover, as shown in FIG. 2, while
  in certain embodiments.                                               the power supply unit 207 is shown as coupled to the
     Further shown in FIG. 2 are a transmitter serial commu-            processor 204, and as such, the processor 204 is configured
  nication section 205 and an RF transmitter 206, each of               to provide control of the power supply unit 207, it should be
  which is also operatively coupled to the transmitter proces-     60   noted that within the scope of the present disclosure, the
  sor 204. Moreover, a power supply 207 such as a battery is            power supply unit 207 is configured to provide the necessary
  also provided in the data processing and transmitter unit 102         power to each of the components of the data processing and
  to provide the necessary power for the data processing and            transmitter unit 102 shown in FIG. 2.
  transmitter unit 102. In certain embodiments, the power                  Referring back to FIG. 2, the power supply section 207 of
  supply 207 also provides the power necessary to power the        65   the data processing and transmitter unit 102 in one embodi-
  sensor 101. In other embodiments, the sensor is a self-               ment may include a rechargeable battery unit that may be
  powered sensor, such as the sensor described in U.S. patent           recharged by a separate power supply recharging unit (for

                                                                                                                                 A 43
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 328
                                                         46 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1014
                                                                                353


                                                      US 10,952,653 B2
                                9                                                                     10
  example, provided in the receiver unit 104) so that the data           signal mixing, demodulation, and other data processing. The
  processing and transmitter unit 102 may be powered for a               input 303 of the primary receiver unit 104 is configured to
  longer period of usage time. Moreover, in one embodiment,              allow the user to enter information into the primary receiver
  the data processing and transmitter unit 102 may be config-            unit 104 as needed. In one aspect, the input 303 may include
  ured without a battery in the power supply section 207, in             one or more keys of a keypad, a touch-sensitive screen, or
  which case the data processing and transmitter unit 102 may            a voice-activated input command unit. The temperature
  be configured to receive power from an external power                  monitor section 304 is configured to provide temperature
  supply source (for example, a battery) as discussed in further         information of the primary receiver unit 104 to the receiver
  detail below.                                                          processor 307, while the clock 305 provides, among others,
     Referring yet again to FIG. 2, the temperature measure-        10   real time information to the receiver processor 307.
  ment section 203 of the data processing and transmitter unit              Each of the various components of the primary receiver
  102 is configured to monitor the temperature of the skin near          unit 104 shown in FIG. 3 is powered by the power supply
  the sensor insertion site. The temperature reading is used to          306 which, in one embodiment, includes a battery. Further-
  adjust the analyte readings obtained from the analog inter-            more, the power conversion and monitoring section 308 is
  face 201. In certain embodiments, the RF transmitter 206 of       15   configured to monitor the power usage by the various
  the transmitter unit 102 may be configured for operation in            components in the primary receiver unit 104 for effective
  the frequency band of approximately 315 MHz to approxi-                power management and to alert the user, for example, in the
  mately 322 MHz, for example, in the United States. In                  event of power usage which renders the primary receiver
  certain embodiments, the RF transmitter 206 of the trans-              unit 104 in sub-optimal operating conditions. An example of
  mitter unit 102 may be configured for operation in the            20   such sub-optimal operating condition may include, for
  frequency band of approximately 400 MHz to approxi-                    example, operating the vibration output mode (as discussed
  mately 470 MHz. Further, in one embodiment, the RF                     below) for a period of time thus substantially draining the
  transmitter 206 is configured to modulate the carrier fre-             power supply 306 while the processor 307 (thus, the primary
  quency by performing Frequency Shift Keying and Man-                   receiver unit 104) is turned on. Moreover, the power con-
  chester encoding. In one embodiment, the data transmission        25   version and monitoring section 308 may additionally be
  rate is about 19,200 symbols per second, with a minimum                configured to include a reverse polarity protection circuit
  transmission range for communication with the primary                  such as a field effect transistor (FET) configured as a battery
  receiver unit 104.                                                     activated switch.
     Referring yet again to FIG. 2, also shown is a leak                    The serial communication section 309 in the primary
  detection circuit 214 coupled to the guard electrode (G) 211      30   receiver unit 104 is configured to provide a bi-directional
  and the processor 204 in the transmitter unit 102 of the data          communication path from the testing and/or manufacturing
  monitoring and management system 100. The leak detection               equipment for, among others, initialization, testing, and
  circuit 214 in accordance with one embodiment of the                   configuration of the primary receiver unit 104. Serial com-
  present disclosure may be configured to detect leakage                 munication section 104 can also be used to upload data to a
  current in the sensor unit 101 to determine whether the           35   computer, such as time-stamped blood glucose data. The
  measured sensor data are corrupt or whether the measured               communication link with an external device (not shown) can
  data from the sensor 101 is accurate. Exemplary analyte                be made, for example, by cable, infrared (IR) or RF link. The
  systems that may be employed are described in, for example,            output 310 of the primary receiver unit 104 is configured to
  U.S. Pat. Nos. 6,134,461, 6,175,752, 6,121,611, 6,560,471,             provide, among others, a graphical user interface (GUI) such
  6,746,582, and elsewhere, the disclosure of each of which         40   as a liquid crystal display (LCD) for displaying information.
  are incorporated by reference for all purposes.                        Additionally, the output 310 may also include an integrated
     FIG. 3 is a block diagram of the receiver/monitor unit of           speaker for outputting audible signals as well as to provide
  the data monitoring and management system shown in FIG.                vibration output as commonly found in handheld electronic
  1 in accordance with one embodiment of the present dis-                devices, such as mobile telephones presently available. In a
  closure. Referring to FIG. 3, the primary receiver unit 104       45   further embodiment, the primary receiver unit 104 also
  includes an analyte test strip, e.g., blood glucose test strip,        includes an electro-luminescent lamp configured to provide
  interface 301, an RF receiver 302, an input 303, a tempera-            backlighting to the output 310 for output visual display in
  ture monitor section 304, and a clock 305, each of which is            dark ambient surroundings.
  operatively coupled to a receiver processor 307. As can be                Referring back to FIG. 3, the primary receiver unit 104 in
  further seen from the Figure, the primary receiver unit 104       50   one embodiment may also include a storage section such as
  also includes a power supply 306 operatively coupled to a              a programmable, non-volatile memory device as part of the
  power conversion and monitoring section 308. Further, the              processor 307, or provided separately in the primary receiver
  power conversion and monitoring section 308 is also                    unit 104, operatively coupled to the processor 307. The
  coupled to the receiver processor 307. Moreover, also shown            processor 307 may be configured to synchronize with a
  are a receiver serial communication section 309, and an           55   transmitter, e.g., using Manchester decoding or the like, as
  output 310, each operatively coupled to the receiver proces-           well as error detection and correction upon the encoded data
  sor 307.                                                               signals received from the transmitter unit 102 via the com-
     In one embodiment, the test strip interface 301 includes a          munication link 103.
  glucose level testing portion to receive a manual insertion of            Periodic calibration of the sensor unit 101 (FIG. 1) of an
  a glucose test strip, and thereby determine and display the       60   analyte monitoring system 100, in some embodiments, may
  glucose level of the test strip on the output 310 of the               be required for accurate calculation of a user's analyte level.
  primary receiver unit 104. This manual testing of glucose              Calibration, in some aspects, is used to ensure the analyte
  may be used to calibrate the sensor unit 101 or otherwise.             related data signals received at a transmitter unit 102 (and
  The RF receiver 302 is configured to communicate, via the              further transmitted to a receiver unit, such as the primary
  communication link 103 (FIG. 1) with the RF transmitter           65   receiver unit 104) are correctly converted to corresponding
  206 of the transmitter unit 102, to receive encoded data               analyte levels. Exemplary calibration protocols, routines and
  signals from the transmitter unit 102 for, among others,               techniques are described, for example, in U.S. Pat. No.

                                                                                                                                   A 44
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 329
                                                         47 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1015
                                                                                354


                                                      US 10,952,653 B2
                                11                                                                      12
  7,299,082, U.S. patent application Ser. No. 11/537,991 filed            (FIG. 1) receives analyte related sensor data (510) from a
  Oct. 2, 2006, U.S. patent application Ser. No. 12/363,706               sensor 101 (FIG. 1). Upon receipt of the analyte related
  filed Jan. 30, 2009 and in U.S. patent application Ser. No.             sensor data, the transmitter unit 102 transmits the analyte
  12/363,712 filed Jan. 30, 2009, the disclosures of each of              related sensor data (or processed, digitized, and/or filtered
  which are herein incorporated by reference for all purposes.            signals) to the primary receiver unit 104 (FIG. 1). The
     There are time periods where the sensor characteristics or           primary receiver unit 104 is configured to determine if
  the user's physiological condition renders the condition                calibration of the sensor data is suitable-that is, whether the
  unsuitable for a sensor calibration event. For example, the             conditions necessary for sensor calibration are met (520).
  sensor may be configured for periodic calibration, such as,                Still referring to FIG. 5, if it is determined that the sensor
  after 2 hours after insertion, 10 hours after insertion, 12        10   101 is not calibrated or calibration condition for calibrating
  hours after insertion, 24 hours after insertion, 48 hours after         the sensor 101 is not met, in one aspect, the primary receiver
  insertion, or 72 hours after insertion, or one or more com-             unit stores the analyte related sensor data in a memory (550)
  binations thereof. If a predetermined calibration event is              and temporarily disables display of the sensor data (560) to
  triggered but a successful calibration does not result, after a         the user (for example, if a calibration event has not occurred
  certain time period (for example, a predetermined grace            15   and the calibration grace period has expired). On the other
  period during which to calibrate), the receiver unit may no             hand, if the sensor 101 is calibrated, the sensor data is
  longer display the monitored and processed glucose infor-               processed (530) by the primary receiver unit 104 and the
  mation.                                                                 processed sensor data is output to the user (540), for
     Other conditions may also result in rendering the condi-             example via a display unit 310 (FIG. 3) of the primary
  tion unsuitable for sensor calibration including, but not          20   receiver unit 104. In one aspect, the processing routine
  limited to, detection of a failure mode of a sensor, sensor             described in conjunction with FIG. 5 is performed or
  data values being outside a predetermined range, rate of                executed in, for example, the transmitter unit 102, the
  change of sensor data values being above a predetermined                secondary receiver unit 106, or the data processing terminal
  threshold, a temperature measurement outside a predeter-                105 of the analyte monitoring system 100 based on analyte
  mined range, or any combination thereof.                           25   data received from the sensor 101 (FIG. 1).
     FIG. 4 illustrates analyte sensor data processing in accor-             In one aspect, the display or output of processed sensor
  dance with one embodiment of the present disclosure. Refer-             data may be disabled if a required calibration event is
  ring to FIG. 4, a transmitter unit 102 (FIG. 1) in operational          unsuccessful over a permitted time period (for example,
  contact with a sensor 101 receives analyte related sensor               including a predetermined grace period measured from the
  data (410) corresponding to a measured level of a biological       30   scheduled calibration). Thereafter, upon successful calibra-
  fluid of the user. For example, the sensor 101 (FIG. 1) may             tion, the system resumes display of the processed and
  be an analyte sensor configured to detect and measure the               calibrated analyte sensor data. However, there may be a time
  concentration of an analyte in a biological fluid, such as the          period or a gap in the output display during which the
  blood of a user. Upon receipt of the analyte related sensor             necessary calibration did not occur in a timely manner. For
  data, the transmitter unit 102 further transmits the analyte       35   example, as shown in FIG. 7A, if sensor data is displayed as
  related sensor data to a receiver unit, such as primary                 a graphical display, during time periods where the analyte
  receiver unit 104 (FIG. 1). It is to be noted that the reference        monitoring system 100 was not properly calibrated, analyte
  to analyte related sensor data herein and throughout speci-             related sensor data was not processed and/or displayed,
  fication includes, for example, current signal received from            resulting in a gap in the graphical display.
  the analyte sensor, as well as the current signal which has        40      FIG. 6 illustrates backfilling gaps in sensor data in one
  undergone predetermined data processing routines includ-                embodiment of the present disclosure. Referring to FIG. 6,
  ing, for example, filtering, clipping, digitizing, and/or               when a scheduled calibration event fails and the associated
  encoding, and/or any other further processing and/or con-               grace period for calibration does not occur, the output
  ditioning. In one aspect, the primary receiver unit 104                 display of the processed, calibrated sensor data is disabled
  determines whether the sensor is calibrated and is in accept-      45   (610). Referring to FIG. 6, once the system recovers after a
  able condition for further data processing (420). When                  successful calibration event, the calibrated sensor data is
  sensor related conditions are unsuitable for calibration, the           once again displayed (and stored). Furthermore, in one
  analyte related sensor data is stored (450) in a memory, for            aspect, based on the parameters associated with the success-
  example, in the primary receiver unit 104.                              ful calibration, the previously unprocessed data during the
     Referring still to FIG. 4, if the sensor data is calibrated     50   display time out period may be retrieved (for example, the
  and in condition for further data processing, the sensor data           previously stored analyte related sensor signals during this
  is further processed (430) and output for display (440) to a            period) and processed using calibration data, such as a
  user on a display unit 310 (FIG. 3) of the primary receiver             sensitivity ratio for conversion of analyte related sensor data
  unit 104. In one embodiment, the display of the processed               to analyte levels. For example, in one aspect, the subset of
  sensor data comprises a graphical representation of the            55   analyte related sensor data that were previously unprocessed
  processed sensor data. In other embodiments, the processed              or uncalibrated due to unsuccessful contemporaneous cali-
  sensor data may be displayed as numerical values, visual                bration may be processed using, for example, calibration
  indicators, auditory outputs, or combinations thereof. In one           data such as the sensitivity ratio determined from the most
  aspect, the processing routine described in conjunction with            recent successful calibration event, and thereafter, the gap in
  FIG. 4 is performed or executed in, for example, the               60   output display illustrating the processed and calibrated sig-
  transmitter unit 102, the secondary receiver unit 106 (FIG.             nals may be filled.
  1), or the data processing terminal 105 (FIG. 1) of the                    In one aspect, once successful calibration of the sensor
  analyte monitoring system 100 (FIG. 1) based on analyte                 data occurs, the calibration parameters from this calibration
  data received from the sensor 101.                                      event may be used to process the sensor data during the
     FIG. 5 illustrates analyte sensor data processing in accor-     65   period of disabled output or display (620). Upon successful
  dance with one embodiment of the present disclosure. Refer-             processing of the sensor data during the period of disabled
  ring to FIG. 5, in one embodiment, transmitter unit 102                 output, the processed sensor data during this time period is

                                                                                                                                      A 45
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 330
                                                         48 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1016
                                                                                355


                                                      US 10,952,653 B2
                                13                                                                     14
  backfilled, or the gap in the processed continuous sensor                  The calibration failure condition may include one or more
  data are filled in the display (630). By way of an example,             of an analyte level exceeding a predetermined threshold, a
  FIGS. 7A and 7B illustrate the replacement of a period of               rate of change of analyte level exceeding a predetermined
  unprocessed sensor data with corresponding backfilled pro-              threshold, a signal error associated with the reference data,
  cessed sensor data, in one embodiment.                                  a data unavailability condition, or a combination thereof.
     In one embodiment, the backfilled processed sensor data                 Furthermore, the method may include storing the pro-
  is displayed immediately upon calculation. In another                   cessed sensor data with the associated time information
  embodiment, the backfilled processed sensor data is not                 based on the analyte level detection time by the sensor.
  displayed immediately, but rather, after waiting a predeter-               In another embodiment, a method may include detecting
                                                                     10
  mined period of time. The backfilled processed sensor data              a condition unsuitable for calibration of an analyte sensor for
  may not be displayed immediately to avoid possible unnec-               a predetermined time period, disabling output of information
  essary or incorrect action by a user in response to the                 associated with the analyte sensor, determining a successful
  backfilled processed sensor data. In this manner, in one                calibration of the analyte sensor, retrieving one or more
  aspect, the user or a healthcare provider may be provided          15
                                                                          parameters associated with the successful calibration, pro-
  with a continuous set of analyte data from the analyte                  cessing sensor data during the time period of disabled output
  monitoring system without any gaps in the processed signals             of information with the one or more parameters associated
  for further analysis and/or therapy management.                         with the successful calibration, and displaying the processed
     In this manner, in accordance with the embodiments of the            sensor data for the time period of disabled information
  present disclosure, gaps in monitored analyte levels using an      20   output.
  analyte monitoring system due to, for example, inability to                The sensor data may be analyte concentration data.
  promptly calibrate the sensor, system malfunction, sensor                  The analyte concentration data may include blood glucose
  dislodging, signal errors associated with the sensor, trans-            concentration data.
  mitter unit, receiver unit, and the like, or any other variables           The sensor data may be processed in substantially real-
  or parameters that result in the inability of the analyte          25   time.
  monitoring system to display or output the real-time moni-                 The condition unsuitable for calibration may include one
  tored analyte level, may be retrospectively filled or repro-            or more of a failure mode of a sensor, sensor data outside a
  cessed so that the data gap is closed and the continuously              predetermined acceptable range, a rate of change of sensor
  monitored analyte level does not have any or substantially              data above a predetermined level, a requirement for calibra-
  missing data. That is, in embodiments of the present disclo-       30
                                                                          tion of a sensor, a temperature measurement outside a
  sure, upon correction or rectification of the condition or
                                                                          predetermined range, or any combination thereof.
  conditions/parameters which resulted in the analyte moni-
                                                                             The processed sensor data for the time period of disabled
  toring system disabling the output results associated with the
                                                                          information output may be displayed substantially immedi-
  monitored real time analyte levels, the parameters associated
  with the correction or rectification may be used to retro-         35
                                                                          ately upon processing.
  spectively correct or process data or signals so that the                  The processed sensor data for the time period of disabled
  missing gaps in analyte related data may be processed and               information output may be displayed only after waiting a
  backfilled.                                                             predetermined period of time.
     In this manner, advantageously, in aspects of the present               In another embodiment, an apparatus may include an
  disclosure, additional robustness may be provided to the           40   interface configured to receive sensor data, a first memory
  user and/or the healthcare provider to improve therapy or               configured to store the received sensor data, a processor
  health management decisions.                                            coupled to the memory and configured to process the stored
     In one embodiment, a method may include receiving                    sensor data, a second memory coupled to the processor and
  sensor data from an analyte sensor of a sensor monitoring               configured to store the processed sensor data, and a display
  system, processing the received sensor data with time cor-         45   unit coupled to the second memory and configured to
  responding calibration data, outputting the processed sensor            display the processed sensor data, wherein the processor is
  data, detecting one or more adverse conditions associated               further configured to detect a condition unsuitable for cali-
  with the sensor monitoring system, disabling the output of              bration of a sensor for a predetermined time period, disable
  the sensor data during an adverse condition time period,                display of processed sensor data, determine a successful
  determining that the one or more detected adverse condi-           50   calibration of the sensor, retrieve one or more parameters
  tions is no longer present in the sensor monitoring system,             associated with the successful calibration, process the sensor
  retrieving the sensor data during the adverse condition time            data during the time period of disabled display of sensor data
  period, processing the retrieved sensor data during the                 with the one or more parameters associated with the suc-
  adverse condition time period, and outputting the processed             cessful calibration, and display the processed sensor data for
  retrieved sensor data.                                             55   the time period of disabled information output.
     In one aspect, outputting the processed sensor data may                 The sensor may be an analyte sensor.
  include displaying the sensor data in one or more of a                     The analyte sensor may be a glucose sensor.
  graphical, numerical, pictorial, audible, vibratory, or one or             The sensor data may correspond to analyte concentration
  more combinations thereof.                                              data.
     The one or more detected adverse conditions may include         60      The analyte concentration data may include blood glucose
  one or more of a sensor instability condition, a calibration            concentration data.
  failure condition, or a monitoring system failure condition.               Furthermore, the apparatus may be configured to process
     The sensor instability condition may include one or more             and display the sensor data substantially in real-time.
  of an early signal attenuation condition of the sensor, sensor             In one aspect, the condition unsuitable for calibration may
  misposition error, sensor communication error, temperature         65   include one or more of a failure mode of a sensor, sensor
  measurement outside a predetermined range, or a combina-                data outside a predetermined acceptable range, a rate of
  tion thereof.                                                           change of sensor data above a predetermined level, a

                                                                                                                                    A 46
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 331
                                                         49 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1017
                                                                                356


                                                        US 10,952,653 B2
                                 15                                                                       16
  requirement for calibration of a sensor, a temperature mea-               the at least a portion of the data indicative of the sensed
  surement outside a predetermined range, or any combination                glucose level after the correction of the failure more condi-
  thereof.                                                                  tion.
     The display unit may be configured to display the pro-                    4. The glucose monitoring system of claim 1, wherein the
  cessed sensor data for the time period of disabled informa-               failure mode condition comprises a sensor communication
  tion output substantially immediately upon processing the                 error.
  sensor data.                                                                 5. The glucose monitoring system of claim 1, wherein the
     The display unit may be configured to display the pro-                 failure mode condition comprises a signal error associated
  cessed sensor data for the time period of disabled informa-               with the data processing and transmitter unit.
                                                                       10      6. The glucose monitoring system of claim 1, wherein the
  tion output only after waiting a predetermined period of
                                                                            failure mode condition comprises a signal error associated
  time.
                                                                            with the receiver unit.
     Various other modifications and alterations in the struc-
                                                                               7. The glucose monitoring system of claim 1, wherein the
  ture and method of operation of this invention will be                    failure mode condition comprises a system malfunction
  apparent to those skilled in the art without departing from          15   associated with the data processing and transmitter nnit.
  the scope and spirit of the invention. Although the invention                8. The glucose monitoring system of claim 1, wherein the
  has been described in connection with specific preferred                  failure mode condition comprises a system malfunction
  embodiments, it should be understood that the invention as                associated with the receiver unit.
  claimed should not be unduly limited to such specific                        9. The glucose monitoring system of claim 1, wherein the
  embodiments. It is intended that the following claims define         20   failure mode condition comprises a sensor dislodgement.
  the scope of the present disclosure and that structures and                  10. The glucose monitoring system of claim 1, wherein
  methods within the scope of these claims and their equiva-                the failure mode condition comprises an inability of the
  lents be covered thereby.                                                 receiver unit to output the data indicative of the sensed
                                                                            glucose level to the display.
     What is claimed is:                                               25      11. The glucose monitoring system of claim 1, wherein
     1. A glucose monitoring system, comprising:                            the instructions stored in the memory device of the receiver
     (1) an on body nnit configured to be positioned on a user's            unit, when executed by the one or more processors of the
        body, the on body unit comprising:                                  receiver unit, further cause the one or more processors to
        a glucose sensor, a portion of which is configured to be            output the at least a portion of the data indicative of the
           positioned under skin of the user and sense a glucose       30   sensed glucose level to the display of the receiver unit
           level of the user, and                                           immediately after the correction of the failure mode condi-
        a data processing and transmitter nnit coupled with the             tion.
           glucose sensor, wherein the data processing and                     12. The glucose monitoring system of claim 1, wherein
           transmitter unit is configured to transmit data indica-          the instructions stored in the memory device of the receiver
           tive of the sensed glucose level over a Bluetooth           35   unit, when executed by the one or more processors of the
           wireless communication link, and wherein the data                receiver unit, further cause the one or more processors to
           processing and transmitter unit comprises a proces-              wait a predetermined period of time after the correction of
           sor coupled to a memory, wherein the memory stores               the failure mode condition before outputting the at least a
           instructions that, when executed by the processor,               portion of the data indicative of the sensed glucose level to
           cause the processor to:                                     40   the display of the receiver unit.
           store, in the memory of the data processing and                     13. The glucose monitoring system of claim 1, wherein
              transmitter unit, at least a portion of the data              the instructions stored in the memory of the data processing
              indicative of the sensed glucose level correspond-            and transmitter nnit, when executed by the processor of the
              ing to a time period associated with a failure mode           data processing and transmitter unit, further cause the pro-
              condition, and                                           45   cessor to process the at least a portion of the data indicative
           cause wireless transmission of the at least a portion            of the sensed glucose level stored in the memory of the data
              of the data indicative of the sensed glucose level            processing and transmitter unit before causing the wireless
              to a receiver unit after the failure mode condition           transmission.
              is corrected, and                                                14. The glucose monitoring system of claim 1, wherein
     (2) the receiver nnit, comprising:                                50   the instructions stored in the memory device of the receiver
        a display;                                                          unit, when executed by the one or more processors of the
        one or more processors; and                                         receiver unit, further cause the one or more processors to
        a memory device coupled with the one or more pro-                   process the at least a portion of the data indicative of the
           cessors, the memory device storing instructions that,            send glucose level before outputting to the display of the
           when executed by the one or more processors, cause          55   receiver unit.
           the one or more processors to output the at least a                 15. The glucose monitoring system of claim 1, wherein
           portion of the data indicative of the sensed glucose             the instructions stored in the memory of the data processing
           level to a display of the receiver nnit after the failure        and transmitter nnit, when executed by the processor of the
           mode condition is corrected,                                     data processing and transmitter unit, further cause the pro-
        wherein the failure mode condition is detected by the          60   cessor to store time information associated with the failure
           data processing and transmitter nnit, the receiver               mode condition.
           unit, or both.                                                      16. The glucose monitoring system of claim 2, wherein
     2. The glucose monitoring system of claim 1, wherein the               the instructions stored in the memory device of the receiver
  failure mode condition causes one or more sensor data gaps                unit, when executed by the one or more processors of the
  to be outputted to the display of the receiver unit.                 65   receiver unit, further cause the one or more processors to:
     3. The glucose monitoring system of claim 2, wherein the                  output a first graphical representation to the display of the
  one or more sensor data gaps are at least partially filled by                   receiver unit, wherein the first graphical representation

                                                                                                                                       A 47
Case
 Case1:21-cv-00977-UNA
      1:21-cv-00977-CFC Document
                         Document1-1
                                  13 Filed 07/01/21
                                           09/13/21 Page 332
                                                         50 ofof50
                                                                 862
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             1018
                                                                                357


                                                      US 10,952,653 B2
                                17                                        18
       comprises a first set of data indicative of the sensed
       glucose level and the one or more sensor data gaps.
     17. The glucose monitoring system of claim 16, wherein
  the at least a portion of the data indicative of the sensed
  glucose level comprises a second set of data indicative of the
  sensed glucose level, wherein the instructions stored in the
  memory device of the receiver unit, when executed by the
  one or more processors of the receiver unit, further cause the
  one or more processors to:
     output a second graphical representation to the display of      10
       the receiver unit, wherein the second graphical repre-
       sentation comprises the first set of data indicative of the
       sensed glucose level and the second set of data indica-
       tive of the sensed glucose level, wherein the one or
       more sensor data gaps are at least partially filled in the    15
       second graphical representation.
     18. The glucose monitoring system of claim 17, wherein
  the first graphical representation comprises a first axis
  having a time unit of measurement and a second axis having
  a glucose concentration unit of measurement.                       20
     19. The glucose monitoring system of claim 1, wherein
  the on body unit comprises a single integrated housing, and
  wherein the glucose sensor and the data processing and
  transmitter unit are disposed within the single integrated
  housing.                                                           25
     20. The glucose monitoring system of claim 1, wherein
  the receiver unit comprises a mobile phone.

                         * * * * *




                                                                               A 48
